EXECUTION VERSION

Exhibit 10.25

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated as of January 14, 2014

between

STAR GAS PARTNERS, L.P.,

PETROLEUM HEAT AND POWER CO., INC.,

and certain of their Subsidiaries,

as Grantors,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

1.1.

  Terms Defined in Credit Agreement      1   

1.2.

  Terms Defined in UCC      1   

1.3.

  Definitions of Certain Terms Used Herein      1   

ARTICLE II GRANT OF SECURITY INTEREST

     5   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6   

3.1.

  Title, Perfection and Priority      6   

3.2.

  Type and Jurisdiction of Organization, Organizational and Identification
Numbers      7   

3.3.

  Principal Location      7   

3.4.

  Collateral Locations      7   

3.5.

  Deposit Accounts      7   

3.6.

  Exact Names      7   

3.7.

  Letter-of-Credit Rights and Chattel Paper      7   

3.8.

  Accounts and Chattel Paper      7   

3.9.

  Inventory      8   

3.10.

  Intellectual Property      8   

3.11.

  Filing Requirements      9   

3.12.

  No Financing Statements, Security Agreements      9   

3.13.

  Pledged Collateral      9   

ARTICLE IV COVENANTS

     10   

4.1.

  General      10   

4.2.

  Receivables      11   

4.3.

  Inventory and Equipment      12   

4.4.

  Delivery of Instruments, Securities, Chattel Paper and Documents      12   

 

i



--------------------------------------------------------------------------------

4.5.

  Uncertificated Pledged Collateral      13   

4.6.

  Pledged Collateral      13   

4.7.

  Intellectual Property      14   

4.8.

  Commercial Tort Claims      15   

4.9.

  Letter-of-Credit Rights      15   

4.10.

  Federal, State or Municipal Claims      15   

4.11.

  No Interference      15   

ARTICLE V DEFAULTS AND REMEDIES

     16   

5.1.

  Defaults      16   

5.2.

  Remedies      16   

5.3.

  Grantor’s Obligations Upon Default      18   

5.4.

  Grant of Intellectual Property License      19   

ARTICLE VI ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

     19   

6.1.

  Account Verification      19   

6.2.

  Authorization for Secured Party to Take Certain Action      19   

6.3.

  Proxy      20   

6.4.

  Nature of Appointment; Limitation of Duty      20   

ARTICLE VII COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

     21   

7.1.

  Collection of Receivables      21   

7.2.

  Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes      22
  

7.3.

  Application of Proceeds; Deficiency      22   

ARTICLE VIII GENERAL PROVISIONS

     23   

8.1.

  Waivers      23   

8.2.

  Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to the
Collateral      23   

8.3.

  Compromises and Collection of Collateral      24   

 

ii



--------------------------------------------------------------------------------

8.4.

  Secured Party Performance of Debtor Obligations      24   

8.5.

  Specific Performance of Certain Covenants      24   

8.6.

  Use and Possession of Certain Premises      24   

8.7.

  Dispositions Not Authorized      25   

8.8.

  No Waiver; Amendments; Cumulative Remedies      25   

8.9.

  Limitation by Law; Severability of Provisions      25   

8.10.

  Reinstatement      25   

8.11.

  Benefit of Agreement      26   

8.12.

  Survival of Representations      26   

8.13.

  Taxes and Expenses      26   

8.14.

  Headings      26   

8.15.

  Termination      26   

8.16.

  Entire Agreement      26   

8.17.

  CHOICE OF LAW      27   

8.18.

  CONSENT TO JURISDICTION      27   

8.19.

  WAIVER OF JURY TRIAL      27   

8.20.

  Indemnity      27   

8.21.

  Counterparts      28   

8.22.

  Section Titles      28   

ARTICLE IX NOTICES

     28   

9.1.

  Sending Notices      28   

9.2.

  Change in Address for Notices      28   

ARTICLE X THE AGENT

     28   

EXHIBITS

 

A        Notice Address for All Grantors; Information and Collateral Locations
of Each Grantor B    Deposit Accounts; Blocked Accounts; Lockboxes

 

iii



--------------------------------------------------------------------------------

C        Letter-of-Credit Rights; Chattel Paper D    Intellectual Property
Rights E    Title Documents F    Fixtures G    Pledged Collateral, Securities
and Other Investment Property H    Offices in which Financing Statements were
Filed I    Form of Amendment J    Commercial Tort Claims

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended or modified from time to time, the “Security Agreement”) is entered into
as of January 14, 2014 by and between Star Gas Partners, L.P., a Delaware
limited partnership (the “Parent”), Petroleum Heat and Power Co., Inc., a
Minnesota corporation (“Petro” or the “Borrower”), and each other direct or
indirect subsidiary of the Parent from time to time party to this Security
Agreement (each of the Parent, Petro and each other such Subsidiary of the
Parent, a “Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank,
N.A., a national banking association, in its capacity as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined below) to the Credit
Agreement referred to below.

PRELIMINARY STATEMENT

Petro, the other loan parties named therein, JPMorgan Chase Bank, N.A., as
agent, and the lenders thereto entered into that certain Amended and Restated
Credit Agreement dated as of June 3, 2011 (as amended prior to the date hereof,
the “Existing Credit Agreement”).

Pursuant to the Existing Credit Agreement, Petro, the other loan parties thereto
and JPMorgan Chase Bank, N.A., for the benefit of the lenders thereto, entered
into that certain Amended and Restated Pledge and Security Agreement dated as of
June 3, 2011 (the “Existing Security Agreement”) in order to induce the secured
parties thereto to enter into and extend credit to Petro under the Existing
Credit Agreement and to secure the obligations that it agreed to guarantee
pursuant to Article XV of the Existing Credit Agreement.

Petro, the other Loan Parties named therein, JPMorgan Chase Bank, N.A., as Agent
and an LC Issuer, and the Lenders are entering into a Second Amended and
Restated Credit Agreement dated as of January 14, 2014 (as it may be amended or
modified from time to time, the “Credit Agreement”).

Each Grantor is entering into this Security Agreement in order to induce the
Secured Parties to enter into and extend credit to Petro under the Credit
Agreement and to secure the Secured Obligations that it has agreed to guarantee
pursuant to Article XV of the Credit Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, agree that the Existing Security Agreement is hereby amended and
restated as of the Effective Date to read in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement.

All capitalized terms used herein and not otherwise defined herein or in the UCC
shall have the meanings assigned to such terms in the Credit Agreement.

1.2. Terms Defined in UCC.

Terms defined in the UCC which are not otherwise defined in this Security
Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein.



--------------------------------------------------------------------------------

As used in this Security Agreement, in addition to the terms defined in the
preamble and the Preliminary Statement, the following terms shall have the
following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Blocked Accounts” shall have the meaning set forth in Section 7.1(a).

“Blocked Account Agreements” shall have the meaning set forth in Section 7.1(a).

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Collateral Agent or any Lender with respect to the Collateral pursuant to any
Loan Document.

“Collection Account” shall have the meaning set forth in Section 7.1(b).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 5.1.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“General Intangibles” means all “general intangibles” as such term is defined in
Article 9 of the UCC including, without limitation, with respect to any Grantor,
all contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented
or otherwise modified, including, without limitation (but limited as aforesaid),
(i) all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder, (iii) all equity that constitutes “general
intangibles” and (iv) all rights of such Grantor to perform and to exercise all
remedies thereunder.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lockboxes” shall have the meaning set forth in Section 7.1(a).

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Payment Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included as Collateral, whether or not physically
delivered to the Collateral Agent pursuant to this Security Agreement.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the UCC,
with respect to the Collateral (including Stock Rights and insurance proceeds),
and (b) whatever is recoverable

 

3



--------------------------------------------------------------------------------

or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Promissory Notes” shall have the meaning set forth in Article 9 of the UCC.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Records” shall have the meaning set forth in Article 9 of the UCC.

“Remittance Processor” means Remitco LLC, a Delaware limited liability company.

“Remittance Processing Agreement” means the Remittance Processing Services
Agreement, between the Remittance Processor and PHI and signed by PHI on
August 22, 2003, as amended on June 30, 2008 and in effect as of the Effective
Date.

“Required Secured Parties” means (a) prior to an acceleration of the obligations
under the Credit Agreement, the Required Lenders, and (b) after an acceleration
of the obligations under the Credit Agreement but prior to the date upon which
the Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the obligations thereunder have
been paid in full (whether or not the obligations under the Credit Agreement
were ever accelerated), Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties (i) under Commodity
Hedging Agreements and (ii) to the extent permitted under applicable debt
agreements, with respect to any (x) Banking Services and (y) Rate Management
Transactions (other than Commodity Hedging Agreements), as determined by the
Collateral Agent in its reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means, collectively, the Lenders and the Agent, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.

“Security” has the meaning set forth in Article 8 of the UCC.

“Security Entitlement” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Capital Stock constituting Collateral, any right to
receive Capital Stock and any right to receive earnings, in which the Grantors
now have or hereafter acquire any right, issued by an issuer of such Capital
Stock.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

 

4



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided that to the extent that the Uniform
Commercial Code is used to define any term in any security document and such
term is defined differently in differing Articles of the Uniform Commercial
Code, the definition of such term contained in Article 9 shall govern; provided,
further, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, publication or priority of, or remedies
with respect to, Liens of any Party is governed by the Uniform Commercial Code
or foreign personal property security laws as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” will mean the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default hereunder.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(i) all Accounts and Receivables;

(ii) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(iii) all Documents;

(iv) all Equipment;

(v) all Fixtures;

 

5



--------------------------------------------------------------------------------

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments (including, without limitation, Promissory Notes);

(ix) all Inventory;

(x) all Investment Property;

(xi) all cash or cash equivalents;

(xii) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii) (x) all Deposit Accounts with any bank or other financial institution and
all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein and (y) all Securities and Security Entitlements, and
securities accounts, in each case, to the extent constituting cash or cash
equivalents or representing a claim to cash equivalents;

(xiv) all Trademarks;

(xv) all Capital Stock;

(xvi) all Rate Management Transactions (including Commodity Hedging Agreements);
and

(xvii) and all accessions to, substitutions for and replacements, Proceeds and
products of the foregoing, together with all books and Records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing,

to secure the prompt and complete payment and performance of the Secured
Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Collateral Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor

 

6



--------------------------------------------------------------------------------

in which a security interest may be perfected by filing, subject only to Liens
permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Collateral Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Collateral Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all records of the Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

7



--------------------------------------------------------------------------------

(b) With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment or as are
generally offered in the industry by competitors of such Grantor in the
applicable markets and in each case as disclosed to the Collateral Agent;
(iv) to such Grantor’s knowledge, there are no facts, events or occurrences
which in any way impair the validity or enforceability thereof or could
reasonably be expected to reduce the amount payable thereunder as shown on such
Grantor’s books and records and any invoices, statements and Collateral Reports
with respect thereto; (v) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) such Grantor has no knowledge that any Account
Debtor is unable generally to pay its debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Blocked Account, Lockbox or a
Collateral Deposit Account as required pursuant to Section 7.1; and (iii) to
such Grantor’s knowledge, all Account Debtors have the capacity to contract.

3.9. Inventory. With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the Collateral
Agent, for the benefit of the Collateral Agent and Secured Parties, and except
for Permitted Liens, (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is Eligible Heating Oil and Other Fuel
Inventory or Other Eligible Inventory, in each case of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, and (f) the completion of sale or other
disposition of such Inventory by the Collateral Agent following a Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

3.10. Intellectual Property. Exhibit D includes all material Patents, Trademarks
or Copyrights owned by such Grantor in its own name on the date hereof. To the
best of such Grantor’s knowledge, each of its material Patents, Trademarks and
Copyrights owned or held by such Grantor is, on the date hereof, valid,
subsisting, unexpired, enforceable and has not been abandoned. None of such
Patents, Trademarks and Copyrights is, on the date hereof, the subject of any
licensing or franchise agreement. No action or proceeding is

 

8



--------------------------------------------------------------------------------

pending on the date hereof seeking to limit, cancel or question the validity, or
otherwise materially affect the value of any Patent, Trademark or Copyright.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Collateral Agent on such Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from the Grantor; and
all action necessary or desirable to protect and perfect the Collateral Agent’s
Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been duly
taken.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E. None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Secured Parties as the
secured party, and (b) as permitted by Section 4.1(e).

3.13. Pledged Collateral.

(a) Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for Liens permitted under
Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting Capital Stock has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates representing any Pledged Collateral constituting Capital
Stock, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Collateral Agent so that
the Collateral Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Collateral Agent pursuant to which the
Collateral Agent has Control and (iv) all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Capital Stock included in the Pledged
Collateral to issue additional Capital Stock, and

 

9



--------------------------------------------------------------------------------

(iii) no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Collateral pursuant to this
Security Agreement or for the execution, delivery and performance of this
Security Agreement by such Grantor, or for the exercise by the Collateral Agent
of the voting or other rights provided for in this Security Agreement or for the
remedies in respect of the Pledged Collateral pursuant to this Security
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.

(c) Except as set forth in Exhibit G, such Grantor or Grantors collectively own
100% of the issued and outstanding Capital Stock which constitutes Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to such Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Collateral Agent, with sufficient copies for each of the Secured Parties, such
reports relating to such Collateral as the Collateral Agent shall from time to
time request.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a first priority perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real Property to which the Collateral relates.
Such Grantor also agrees to furnish any such information to the Collateral Agent
promptly upon request. Such Grantor also ratifies its authorization for the
Collateral Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it (including amended exhibits to this Security

 

10



--------------------------------------------------------------------------------

Agreement) and such other reports and information in connection with its
Collateral as the Collateral Agent may reasonably request, all in such detail as
the Collateral Agent may specify. Such Grantor also agrees to take any and all
actions necessary to defend title to the Collateral owned by it against all
persons and to defend the security interest of the Collateral Agent in its
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.19 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Collateral Agent’s prior written
consent as required by the Credit Agreement (and if the Collateral Agent gives
such consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2. Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, such
Grantor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

(c) Delivery of Invoices. Such Grantor will deliver to the Collateral Agent
immediately upon its request duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Collateral Agent shall
specify.

 

11



--------------------------------------------------------------------------------

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing. Such Grantor
shall send the Collateral Agent a copy of each credit memorandum in excess of
$1,000 as soon as issued, and such Grantor shall promptly report each credit
memo and each of the facts required to be disclosed to the Collateral Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and except for ordinary wear and
tear in respect of the Equipment.

(b) [Reserved]

(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per Fiscal Year, and after and
during the continuation of a Default, at such other times as the Collateral
Agent requests. Such Grantor, at its own expense, shall deliver to the
Collateral Agent the results of each physical verification, which such Grantor
has made, or has caused any other Person to make on its behalf, of all or any
portion of its Inventory. Such Grantor will maintain a perpetual inventory
reporting system at all times.

(d) Equipment. Such Grantor shall inform the Collateral Agent of any additions
to or deletions from its Equipment within 30 days of such addition or deletion.
Such Grantor shall not permit any Equipment to become a fixture with respect to
real property or to become an accession with respect to other personal property
with respect to which real or personal property the Collateral Agent does not
have a Lien. Such Grantor will not, without the Collateral Agent’s prior written
consent, alter or remove any identifying symbol or number on any of such
Grantor’s Equipment constituting Collateral.

(e) Titled Vehicles. Such Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Collateral Agent, upon request, the original of any vehicle title certificate
and provide and/or file all other documents or instruments necessary to have the
Lien of the Collateral Agent noted on any such certificate or with the
appropriate state office.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent immediately upon execution of
this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Collateral Agent upon receipt and immediately thereafter deliver
to the Collateral Agent any such Chattel Paper, Securities and Instruments
constituting

 

12



--------------------------------------------------------------------------------

Collateral, (c) upon the Collateral Agent’s request, deliver to the Collateral
Agent (and thereafter hold in trust for the Collateral Agent upon receipt and
immediately deliver to the Collateral Agent) any Document evidencing or
constituting Collateral and (d) upon the Collateral Agent’s request, deliver to
the Collateral Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral. Such Grantor hereby authorizes the
Collateral Agent to attach each Amendment to this Security Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any such Pledged Collateral, to cause the Collateral Agent to have and
retain Control over such Pledged Collateral. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
control agreement with the Collateral Agent, in form and substance satisfactory
to the Collateral Agent, giving the Collateral Agent Control.

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of Capital Stock constituting Pledged Collateral owned by it
to dissolve, merge, liquidate, retire any of its Capital Stock or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favor of any
of the foregoing.

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of Capital Stock constituting Pledged Collateral owned by it to issue
additional Capital Stock, any right to receive the same or any right to receive
earnings, except to such Grantor.

(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Required
Secured Parties.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have

 

13



--------------------------------------------------------------------------------

the effect of impairing the rights of the Collateral Agent in respect of such
Pledged Collateral.

(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence of a Default, without notice, to exercise all voting rights
or other rights relating to the Pledged Collateral owned by it, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any Capital Stock or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, such
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided, however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Collateral Agent to hold as Pledged Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).

4.7. Intellectual Property.

(a) Such Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Collateral
Agent of any License held by such Grantor and to enforce the security interests
granted hereunder.

(b) Such Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned,
invalidated, dedicated or otherwise impaired, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office

 

14



--------------------------------------------------------------------------------

or agency without giving the Collateral Agent prior written notice thereof, and,
upon request of the Collateral Agent, such Grantor shall execute and deliver any
and all agreements, instruments, documents, papers and/or security agreements as
the Collateral Agent may request to evidence the Collateral Agent’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

(d) Such Grantor shall take all actions necessary or requested by the Collateral
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings .

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Collateral Agent shall deem appropriate
under the circumstances to protect such Patent, Trademark or Copyright. In the
event that such Grantor institutes suit because any of its Patents, Trademarks
or Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8. Such
Grantor shall not do any act that knowingly uses a Patent, Trademark or
Copyright that infringes the intellectual property rights of any third party.

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) in excess of $50,000
acquired by it and, unless the Collateral Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
J hereto, granting to Collateral Agent a first priority security interest in
such commercial tort claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit in excess of $50,000, it shall promptly, and in any event
within two Business Days after becoming a beneficiary, notify the Collateral
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Collateral Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Collateral Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Collateral Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Collateral Agent of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by

 

15



--------------------------------------------------------------------------------

statute or otherwise, or the exercise or beginning of the exercise by the
Collateral Agent of any one or more of such rights, powers or remedies.

ARTICLE V

DEFAULTS AND REMEDIES

5.1. Defaults. The occurrence of any one or more of the following events shall
constitute a Default hereunder:

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

(b) The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.

(c) The breach by any Grantor (other than a breach which constitutes a Default
under any other Section of this Article V) of any of the terms or provisions of
this Security Agreement which is not remedied within ten days after such breach.

(d) The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

(e) Any Capital Stock which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Capital Stock shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Collateral Agent and such Security is properly defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise, or (ii) the Collateral Agent has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

5.2. Remedies.

(a) Upon the occurrence of a Default and during the continuation thereof, the
Collateral Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to a Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

16



--------------------------------------------------------------------------------

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain obligations of any Grantor in
respect of any Rate Management Transaction (including Commodity Hedging
Agreements) or Banking Services, the Required Secured Parties may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of such obligations in
respect of such Rate Management Transactions (including Commodity Hedging
Agreements) or Banking Services.

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or

 

17



--------------------------------------------------------------------------------

remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence of a Default, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent and each
Lender, at any time, and from time to time, promptly upon the Collateral Agent’s
request, the following reports with respect to the applicable Grantor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.

 

18



--------------------------------------------------------------------------------

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property Rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Collateral Agent may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Collateral Agent’s rights under
this Security Agreement, may sell Inventory which bears any Trademark owned by
or licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. The Collateral Agent may at any time, in the
Collateral Agent’s own name, in the name of a nominee of the Collateral Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time in the sole discretion of the Collateral Agent and appoints
the Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash Proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral,
(v) to apply the Proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations as provided in Section 7.3, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), (vii) to contact Account Debtors
for any reason, (viii) to demand payment or enforce payment of the Receivables
in the name of the Collateral Agent or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the

 

19



--------------------------------------------------------------------------------

Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(xvi) to do all other acts and things necessary to carry out this Security
Agreement; and such Grantor agrees to reimburse the Collateral Agent on demand
for any payment made or any expense incurred by the Collateral Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and Secured Parties, under this Section 6.2 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Lender to exercise any such powers.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR THE AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY LENDER, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT,

 

20



--------------------------------------------------------------------------------

IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Collection of Receivables.

(a) Each Grantor has (i) executed and delivered to the Collateral Agent Deposit
Account Control Agreements for each Deposit Account maintained by such Grantor
into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, (ii) established blocked account service (the “Blocked
Accounts”) with the bank(s) set forth in Exhibit B, which blocked accounts are
subject to irrevocable blocked account agreements in the form provided by or
otherwise acceptable to the Collateral Agent and have been accompanied by an
acknowledgment by the bank where the Blocked Account is located of the Lien of
the Collateral Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (a “Blocked Account
Agreement”) and (iii) established lockbox service (the “Lock Boxes”) with the
bank(s) and Persons set forth in Exhibit B, which lockboxes are subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Collateral Agent and have been accompanied by an acknowledgment by such
Person where the Lockbox is located of the Lien of the Collateral Agent granted
hereunder and of irrevocable instructions to wire all amounts collected therein
to the Collection Account (a “Lockbox Agreement”). Each of the agreements
referred to in this Section 7.1 (a) remains in effect as of the Effective Date
and any references therein to the Existing Credit Agreement or Existing Security
Agreement, as applicable, include such agreements as amended. After the
Effective Date, each Grantor will comply with the terms of Section 7.2.

(b) Each Grantor shall direct all of its Account Debtors to forward all cash,
checks or other similar payments relating to or constituting payments made in
respect of Receivables directly to Blocked Accounts subject to Blocked Account
Agreements or Lockboxes subject to Lockbox Agreements; provided that, with
respect to PHI and any Subsidiary thereof, all of such payments shall, unless
otherwise consented to by the Collateral Agent, continue to be paid through the
Remittance Processor pursuant to the Remittance Processing Agreement. Neither
PHI nor any Subsidiary thereof shall amend or terminate the Remittance
Processing Agreement or instruct any of its Account Debtors to make payments to
any Person other than as set forth in the preceding sentence, without the prior
written consent of the Collateral Agent. The Collateral Agent shall have sole
access to the Blocked Accounts and the Lockboxes at all times and each Grantor
shall take all actions necessary to grant the Collateral Agent such sole access.
At no time shall any Grantor remove any item from a Blocked Account, Lockbox or
from a Collateral Deposit Account without the Collateral Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Blocked Account subject to a Blocked Account
Agreement or a Lockbox subject to a Lockbox Agreement after notice from the
Collateral Agent, the Collateral Agent shall be entitled to make such
notification directly to Account Debtor. If notwithstanding the foregoing
instructions, any Grantor receives any Proceeds of any Receivables, such Grantor
shall receive such payments as the Collateral Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Collateral Deposit Account. All funds deposited into any Blocked Account subject
to a Blocked Account Agreement, a Lockbox subject to a Lockbox Agreement or a
Collateral Deposit Account will be swept on a daily basis into a collection
account maintained by Petro with the Collateral Agent (the “Collection
Account”). The Collateral Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 7.3.

 

21



--------------------------------------------------------------------------------

7.2. Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes.
Before opening or replacing any Collateral Deposit Account, other Deposit
Account, or establishing a new Blocked Account or Lockbox, each Grantor shall
(a) obtain the Collateral Agent’s consent in writing to the opening of such
Deposit Account, Blocked Account or Lockbox, and (b) cause each bank, financial
institution or any Person in which it seeks to open (i) a Deposit Account, to
enter into a Deposit Account Control Agreement with the Collateral Agent in
order to give the Collateral Agent Control of such Deposit Account, (ii) a
Blocked Account, to enter into a Blocked Account Agreement with the Collateral
Agent in order to give the Collateral Agent Control of the Blocked Account or
(iii) a Lockbox, to enter into a Lockbox Agreement with the Collateral Agent in
order to give the Collateral Agent Control of the Lockbox. In the case of
Deposit Accounts, Blocked Accounts or Lockboxes maintained with Secured Parties,
the terms of such letter shall be subject to the provisions of the Credit
Agreement regarding setoffs.

7.3. Application of Proceeds; Deficiency.

(a) All amounts deposited in the Collection Account shall, so long as no Default
has occurred and is continuing, be deposited into the Borrower’s Funding
Account; provided that if Availability is less than 15% of the Aggregate
Commitment for any three consecutive days, and until the later of the date which
is 90 days after such three-day period or the date on which the average monthly
Availability for the 12-month period ending on such date is greater than 20% of
the Aggregate Commitment (the “Deficiency Termination Date”), all amounts
deposited in the Collection Account shall be deemed received by the Collateral
Agent in accordance with Section 2.17 of the Credit Agreement and shall, after
having been credited in immediately available funds to the Collection Account,
be applied (and allocated) by the Collateral Agent in accordance with
Section 2.18 of the Credit Agreement. In no event shall any amount be so applied
unless and until such amount shall have been credited in immediately available
funds to the Collection Account. Commencing on the Deficiency Termination Date,
so long as no Default has occurred and is continuing and subject to the proviso
above of this Section 7.3(a), all amounts deposited in the Collection Account
shall again be deposited into the Borrower’s Funding Account. Notwithstanding
the foregoing, the effect of the proviso above of this Section 7.3(a) may not be
discontinued more than twice in any 12-month period as a result of the
occurrence of a Deficiency Termination Date.

(b) The Collateral Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.15 of the Credit Agreement, to be deposited in a cash collateral
account with the Collateral Agent and held there as security for the Secured
Obligations (it being understood that amounts deposited and remaining in such
account shall be included in the Borrowing Base). No Grantor shall have any
control whatsoever over said cash collateral account. Any such Proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. Until
so applied, such Proceeds shall continue to be held as security for the Secured
Obligations and shall not constitute payment thereof.

(c) Notwithstanding anything herein to the contrary, upon the occurrence of a
Default, the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in a collateral account, in payment of the
Secured Obligations in accordance with Section 2.18 of the Credit Agreement. The
Grantors shall remain liable for any deficiency if the Proceeds of any sale or

 

22



--------------------------------------------------------------------------------

disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by Collateral Agent or
any Lender to collect such deficiency.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Collateral Agent or any Lender arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct of the Collateral Agent or such Lender as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Lender, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

8.2. Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Lender
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of

 

23



--------------------------------------------------------------------------------

doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its Permitted Discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 5.3, or 8.7 or in Article VII
will cause irreparable injury to the Collateral Agent and the Secured Parties,
that the Collateral Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Collateral Agent or the Lenders to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

8.6. Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Collateral Agent shall be entitled to occupy and use any premises owned or
leased by any Grantor where any of the Collateral or any records relating to the

 

24



--------------------------------------------------------------------------------

Collateral are located until the Secured Obligations are paid or the Collateral
is removed therefrom, whichever first occurs, without any obligation to pay any
Grantor for such use and occupancy.

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent or the Secured Parties unless such
authorization is in writing signed by the Collateral Agent with the consent or
at the direction of the Required Secured Parties.

8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Collateral Agent with the concurrence or at the direction of the Secured Parties
required under Section 8.3 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent and the Secured Parties until the Secured
Obligations have been paid in full.

8.9. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

25



--------------------------------------------------------------------------------

8.11. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, hereunder.

8.12. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.13. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Collateral Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

8.14. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Facility LCs, a cash deposit or Supporting Letter of Credit has been delivered
to the Collateral Agent as required by the Credit Agreement) and no commitments
of the Collateral Agent or the Secured Parties which would give rise to any
Secured Obligations are outstanding.

8.16. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

 

26



--------------------------------------------------------------------------------

8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.18. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE
STATE OF NEW YORK.

8.19. WAIVER OF JURY TRIAL. EACH GRANTOR, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.20. Indemnity. Each Grantor hereby agrees to indemnify the Collateral Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees (each an “Indemnified Party”), from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Collateral Agent or any Lender is a party thereto)
imposed on, incurred by or asserted against any Indemnified Party, in any way
relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the Secured Parties or any Grantor, and
any claim for Patent, Trademark or Copyright infringement) except to the extent
that such liabilities, damages, penalties, suits, costs, and expenses are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party.

 

27



--------------------------------------------------------------------------------

8.21. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

8.22. Section Titles. The Section titles contained in this Security Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not part of the agreement between the parties hereto.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the notice address set forth on Exhibit A, and to the Collateral Agent and the
Secured Parties at the addresses set forth in the Credit Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Collateral Agent
and the Secured Parties may change the address for service of notice upon it by
a notice in writing to the other parties.

ARTICLE X

THE AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to Article X of the Credit Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Credit Agreement, and that the Collateral Agent has agreed
to act (and any successor Collateral Agent shall act) as such hereunder only on
the express conditions contained in such Article X. Any successor Collateral
Agent appointed pursuant to Article X of the Credit Agreement shall be entitled
to all the rights, interests and benefits of the Collateral Agent hereunder.

ARTICLE XI

EFFECT OF AMENDMENT AND RESTATEMENT OF EXISTING SECURITY AGREEMENT

On the Effective Date, the Existing Security Agreement shall be amended,
restated and superseded in its entirety. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a

 

28



--------------------------------------------------------------------------------

novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Security Agreement
and Existing Credit Agreement as in effect prior to the Effective Date and
(b) such “Obligations” are in all respects continuing (as amended and restated
hereby) with only the terms thereof being modified as provided in this
Agreement.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

A.P. WOODSON COMPANY C. HOFFBERGER COMPANY CFS LLC CHAMPION ENERGY CORPORATION
CHAMPION OIL COMPANY COLUMBIA PETROLEUM TRANSPORTATION, LLC HOFFMAN FUEL COMPANY
OF BRIDGEPORT HOFFMAN FUEL COMPANY OF DANBURY HOFFMAN FUEL COMPANY OF STAMFORD
J.J. SKELTON OIL COMPANY LEWIS OIL COMPANY MAREX CORPORATION MEENAN HOLDINGS OF
NEW YORK, INC. MEENAN OIL CO., INC. MINNWHALE LLC ORTEP OF PENNSYLVANIA, INC.
PETRO HOLDINGS, INC. PETRO PLUMBING CORPORATION PETRO, INC.

REGIONOIL PLUMBING, HEATING AND

COOLING CO., INC.

RICHLAND PARTNERS, LLC RYE FUEL COMPANY STAR ACQUISITIONS, INC. STAR GAS FINANCE
COMPANY TG&E SERVICE COMPANY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

STAR GAS PARTNERS, L.P. BY:   KESTREL HEAT, LLC, its General Partner By:  

 

Name:  

 

Title:  

 

 

MEENAN OIL CO., L.P. BY:   MEENAN OIL CO., INC., its General Partner By:  

 

Name:  

 

Title:  

 

 

CFS LLC By:   Richland Partners, LLC, its Sole Member By:  

 

  Richard F. Ambury   Chief Financial Officer, Executive Vice President,
Treasurer and Secretary

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

Petroleum Heat and Power Co., Inc.

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

Facsimile: (203) 328-7470

INFORMATION AND COLLATERAL LOCATIONS OF A.P. Woodson Company

 

I. Name of Grantor: A.P. Woodson Company

 

II. State of Incorporation or Organization: Washington, D.C.

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
820555

 

V. Federal Identification Number: 06-1059668

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF CFS LLC

 

I. Name of Grantor: CFS LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3997603

 

V. Federal Identification Number: 27-4460830

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Champion Energy Corporation

 

I. Name of Grantor: Champion Energy Corporation

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2079601

 

V. Federal Identification Number: 06-1156651

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Champion Oil Company

 

I. Name of Grantor: Champion Oil Company

 

II. State of Incorporation or Organization: Connecticut

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0138412

 

V. Federal Identification Number: 06-1078186

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF C. Hoffberger Company

 

I. Name of Grantor: C. Hoffberger Company

 

II. State of Incorporation or Organization: Maryland

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
D02062974

 

V. Federal Identification Number: 52-1437108

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Columbia Petroleum Transportation, LLC

 

I. Name of Grantor: Columbia Petroleum Transportation, LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3176183

 

V. Federal Identification Number: 25-1859437

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Bridgeport

 

I. Name of Grantor: Hoffman Fuel Company of Bridgeport

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080827

 

V. Federal Identification Number: 06-1156650

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Danbury

 

I. Name of Grantor: Hoffman Fuel Company of Danbury

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080828

 

V. Federal Identification Number: 06-1156647

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

(a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

(b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Stamford

 

I. Name of Grantor: Hoffman Fuel Company of Stamford

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080821

 

V. Federal Identification Number: 06-1156649

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF J.J. Skelton Oil Company

 

I. Name of Grantor: J.J. Skelton Oil Company

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
902189

 

V. Federal Identification Number: 23-2387742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Lewis Oil Company

 

I. Name of Grantor: Lewis Oil Company

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 11-2780728

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Rye Fuel Company

 

I. Name of Grantor: Rye Fuel Company

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080829

 

V. Federal Identification Number: 06-1156653

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Marex Corporation

 

I. Name of Grantor: Marex Corporation

 

II. State of Incorporation or Organization: Maryland

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
D-01242627

 

V. Federal Identification Number: 52-1224796

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Minnwhale LLC.

 

I. Name of Grantor: Minnwhale LLC

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 20-8048384

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Holdings of New York, Inc.

 

I. Name of Grantor: Meenan Holdings of New York, Inc.

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 75-3094989

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Oil Co., Inc.

 

I. Name of Grantor: Meenan Oil Co., Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0781936

 

V. Federal Identification Number: 13-5581656

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Oil Co., L.P.

 

I. Name of Grantor: Meenan Oil Co., L.P.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited partnership

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2278852

 

V. Federal Identification Number: 11-3083408

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Ortep of Pennsylvania, Inc.

 

I. Name of Grantor: Ortep of Pennsylvania, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
830187

 

V. Federal Identification Number: 23-2319071

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro Holdings, Inc.

 

I. Name of Grantor: Petro Holdings, Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
10J-870

 

V. Federal Identification Number: 06-1538741

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro, Inc.

 

I. Name of Grantor: Petro, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0808113

 

V. Federal Identification Number: 74-1810078

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro Plumbing Corporation

 

I. Name of Grantor: Petro Plumbing Corporation

 

II. State of Incorporation or Organization: New Jersey

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0100839703

 

V. Federal Identification Number: 22-3802212

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petroleum Heat and Power Co., Inc.

 

I. Name of Grantor: Petroleum Heat and Power Co., Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5I-939

 

V. Federal Identification Number: 06-1183025

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF RegionOil Plumbing, Heating and Cooling
Co., Inc.

 

I. Name of Grantor: RegionOil Plumbing, Heating and Cooling Co., Inc.

 

II. State of Incorporation or Organization: New Jersey

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0100388793

 

V. Federal Identification Number: 22-2974742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Richland Partners, LLC

 

I. Name of Grantor: Richland Partners, LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2990194

 

V. Federal Identification Number: 25-1881489

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Gas Finance Company

 

I. Name of Grantor: Star Gas Finance Company

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3614714

 

V. Federal Identification Number: 75-3094991

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Gas Partners, L.P.

 

I. Name of Grantor: Star Gas Partners, L.P.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited partnership

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2544224

 

V. Federal Identification Number: 06-1437793

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Acquisitions, Inc.

 

I. Name of Grantor: Star Acquisitions, Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
10M-613

 

V. Federal Identification Number: 06-1538742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

 (include name of Warehouse Operator or other Bailee or Consignee): None



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor

 

Name of Institution

 

Account Number

Petro, Inc.   JP MORGAN CHASE   777-348535 Petro, Inc.   JP MORGAN CHASE  
304154814 Meenan Oil Co., L.P.   WELLS FARGO   2000047435487 Meenan Oil Co.,
L.P.   WELLS FARGO   2000034306590 Ortep of New Jersey, Inc.   WELLS FARGO  
2002006670799 Richland Partners, LLC   WELLS FARGO   2000011218656 Richland
Partners, LLC   WELLS FARGO   2000003547050 Petro Holdings, Inc.   BANK OF
AMERICA   3756513851 Petro, Inc.   JP MORGAN CHASE   209-043385 Petro, Inc.   JP
MORGAN CHASE   777-347849 Hoffman Fuel Company Bridgeport   BANK OF AMERICA  
9429-168042 Hoffman Fuel Company Danbury   BANK OF AMERICA   9429-168034 J. J.
Skelton Oil Company   M & T BANK   9857195458 C. Hoffberger Company   BANK OF
AMERICA   9429-168026 Lewis Oil Company   BANK OF AMERICA   9429-168018 Champion
Energy Corporation   BANK OF AMERICA   9429-167998 Petro, Inc.   JP MORGAN CHASE
  022-098571 Petro, Inc.   JP MORGAN CHASE   630-1418228509 Petro Inc.   JP
MORGAN CHASE   777348810 Petroleum Heat and Power Co., Inc.   BANK OF AMERICA  
249-01053-1-5 Petroleum Heat and Power Co., Inc.   JP MORGAN CHASE   5015888
Petroleum Heat and Power Co., Inc.   CITIZENS   131349-513-9 Petroleum Heat and
Power Co., Inc.   JP MORGAN CHASE   36056919 and 36056885 Meenan Oil Co., L.P.  
JP MORGAN CHASE   893-190047 AP Woodson (Carroll)   M& T BANK   9851848540 AP
Woodson (Carroll)   M& T BANK   9851848557 AP Woodson (SPS)   BANK OF AMERICA  
223012079673 Region Oil- Division of Meenan Oil Co., L.P.   WELLS FARGO  
2000012722989



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None

CHATTEL PAPER

None



--------------------------------------------------------------------------------

EXHIBIT D

PETROLEUM HEAT AND POWER CO., INC.

U.S. TRADEMARKS

 

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

COOLGUARD   2,503,081   October 30, 2001   International Class 36 - Warranty
contracts in the field of residential central air conditioning systems.  
Petroleum Heat and Power Co., Inc.  

Renewal due

October 30, 2021

  Active Registration. PETRO 2000   2,300,478   December 14, 1999  
International Class 4 - Diesel fuel sold with pre-mixed additives.   Petroleum
Heat and Power Co., Inc.  

Renewal Due

December 14, 2019

  Active Registration.



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT ACTION

DUE

  

NOTES

LOGO [g648751ex10_25pg63.jpg]    2,449,407    May 8, 2001   

International Class 37 - Clean-up services for accidental releases of fuel oil
from above-ground and underground fuel oil heating systems, provided to others
through a service plan.

 

International Class 42 - Inspection services for others in the field of
above-ground and underground fuel oil heating systems, provided through a
service plan.

   Petroleum Heat and Power Co., Inc.    Renewal due May 8, 2021    Active
Registration. DEBLOIS    2,892,718    October 12, 2004   

International Class 4 – Fuel oil for heating purposes.

 

International Class 35 – Fuel oil distribution services.

 

International Class 37 – Installation, repair and maintenance of fuel oil
equipment

   Petro Holdings, Inc.    Renewal due 10/12/2014    Active Registration. To be
revisited in 2014.



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT ACTION

DUE

  

NOTES

LOGO [g648751ex10_25pg64a.jpg]    2,171,734    July 7, 1998   

International Class 4 – Fuel oil.

 

International Class 37 - Oil burner and boiler regulation and repair services.

 

International Class 39 - Delivery of heating oil by truck.

   Petroleum Heat and Power Co., Inc.    Renewal due July 7, 2018    Active
Registration. LOGO [g648751ex10_25pg64b.jpg]    538,181    February 20, 1951   
International Class 4 – Fuel oils for heating purposes.    Petroleum Heat and
Power Co., Inc.    Renewal due February 20, 2021    Active Registration.

PETRO and Design (House and Hand)

 

LOGO [g648751ex10_25pg64c.jpg]

   3,514,854    October 14, 2008    International Class 37 – HVAC contracting
services, namely, installation, maintenance and repair of HVAC Systems; plumbing
services, namely installation, maintenance and repair    Petroleum Heat and
Power Co., Inc.    Renewal due October 14, 2018    Active Registration.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

PETRO (Word Mark)   4,026,203   September 13, 2011  

IC4 - Fuel oils.

 

IC37 – HVAC contracting services, namely, installation, maintenance and repair
of HVAC systems; plumbing services, namely installation, maintenance and repair.

 

IC39 – Delivery of heating oil by truck.

  Petroleum Heat & Power Co.   Sections 8 & 15 due between September 13, 2016
and September 13, 2017   Active Registration LOGO [g648751ex10_25pg65.jpg]  
2,100,059   September 23, 1997   International Class 37 – Installation,
maintenance and repair of security alarm systems for residential and commercial
use.   Meenan Oil Co., L.P.   Renewal Due: September 23, 2017   Active
Registration. WARMTH IS WHAT WE’RE ALL ABOUT   1,720,717   September 29, 1992  

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

  Meenan Oil Co., L.P.   Renewal Due: September 29, 2022   Active Registration.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

LOGO [g648751ex10_25pg66.jpg]

 

MEENAN WARMTH IS WHAT WE’RE ALL ABOUT

  1,572,413   December 19, 1989  

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

  Meenan Oil Co., L.P.   Renewal Due: December 19, 2019   Active Registration.
PATRIOT PROPANE   3,394,777   3/11/2008  

International Class 37 – Servicing equipment that utilizes propane.

 

International Class 39 – Delivery of propane by truck.

  Richland Partners, LLC   Renewal Due: March 11, 2018   Active Registration.
LEFFLER ENERGY   2,858,853   June 29, 2004  

International Class 35 – Wholesale distributorships and retail services
featuring oil, gasoline and other petroleum products

 

International Class – 37 Maintenance and repair of equipment utilizing oil,
gasoline and other petroleum products, namely furnaces, boilers, hot water
heaters and like equipment.

  Richland Partners, LLC   Renewal Due: June 29, 2014   Active Registration. To
be revisited in 2014.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

SURE START   3,421,803   May 6, 2008   International Class 37 – Maintenance and
repair of heating and air conditioning equipment   Star Gas Partners, L.P.  
Renewal Due: May 6, 2018.   Active Registration. LEFFLER ENERGY (Word mark)  
3,678,856   September 8, 2009   International Class – 27 HVAC contracting
services, namely, installation, maintenance and repair of heating, ventilation
and cooling systems, plumbing services, namely installation, maintenance and
repair   Richland Partners, LLC   Sections 8 & 15 due between September 8, 2014
and September 8, 2015   Active Registration. FOUR POINTS   3,851,247  
September 21, 2010  

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

  Petroleum Heat & Power Co., Inc.   Sections 8 & 15 due between September 21,
2015 and September 21, 2016   Active Registration. FOUR POINTS and Design  
3,846,285   September 7, 2010  

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

  Petroleum Heat & Power Co., Inc.   Sections 8 & 15 due between September 7,
2015 and September 7, 2016   Active Registration



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

RYE ENERGY and Design

 

LOGO [g648751ex10_25pg68a.jpg]

  4,227,317   October 16, 2012   IC39 – Fuel delivery services featuring propane
  Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between October 16, 2017 and October 16, 2018

 

SUNBURST Design

 

LOGO [g648751ex10_25pg68b.jpg]

  4,134,946   May 1, 2012  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between May 1, 2017 and May 1, 2018

 



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

HOFFMAN ENERGY and Design

 

LOGO [g648751ex10_25pg69.jpg]

  4,141,899   May 15, 2012  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between May 15, 2017 and May 15, 2018

 



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

RYE ENERGY and Design

 

LOGO [g648751ex10_25pg70.jpg]

  4,141,900   May 15, 2012  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between May 15, 2017 and May 15, 2018

 



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

LEWIS ENERGY and Design

 

LOGO [g648751ex10_25pg71.jpg]

  85/409,501   August 29, 2011  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation   Notice of Abandonment: July 17, 2012   Per email
from client dated 1/27/2012, we will not respond to office action and allow
application to become abandoned.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

C. HOFFBERGER EASTERN ENERGY and Design

 

LOGO [g648751ex10_25pg72.jpg]

  85/409,535   August 29, 2011  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation  

Office Action: December 19, 2011

 

ROA Due June 19, 2012

 

Filed ROA on December 21, 2011

 

Rec’d Notice of Suspension pending the disposition of cited application no.
77/248,647

 

December 30, 2013 – Still Suspended.

 



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION

DUE

 

NOTES

J.J. SKELTON ENERGY and Design

 

LOGO [g648751ex10_25pg73a.jpg]

  4,141,901   May 15, 2012  

IC37 – Installation, repair and maintenance of heating equipment; oil burner and
boiler regulation and repair services; HVAC contracting services, namely,
installation, maintenance and repair of HVAC systems.

 

IC39 – Fuel delivery services featuring heating oil.

  Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between May 15, 2017 and May 15, 2018

 

HOFFMAN Design

 

LOGO [g648751ex10_25pg73b.jpg]

  4,134,984   May 1, 2012   IC35 – Conducting energy audits of residential homes
for the purpose of improving energy.   Champion Energy Corporation  

Registered

 

Sections 8 & 15 due between May 1, 2017 and May 1, 2018

 



--------------------------------------------------------------------------------

EXHIBIT E

Title Documents

LEASED VEHICLES

 

Location

   Unit #    Year    Make    Model    Capacity   

Vin #

   Lease #    Lessor

Carroll Home

   1021    2014    Freightliner    M2 106    3300 A    1FVACYCY3EHFT7148    N/A
   KEY    1022    2014    Freightliner    M2 106    3300 A    1FVACYCY5EHFT7149
   N/A    KEY    1048    2010    Nissan UD    3300R    1600 1000 A   
JNAPC81L5AAR80305    529596    MERCH    1049    2010    Nissan UD    3300R   
1600 1000 A    JNAPC81L0AAR80339    529595    MERCH    1058    2014   
Freightliner    M2106    2700 A    1FVACXDT8EHFL5442    N/A    WF    1059   
2014    Freightliner    M2106    2700 A    1FVACXDTXEHFL5443    N/A    WF   
S651    2011    Ford    E250    Van    1FTNE2EW0BDB30968    F9D892    Enterp   
S652    2011    Ford    E250    Van    1FTNE2EW3BDB30964    F9D893    Enterp   
S653    2011    Ford    E250    Van    1FTNE2EW1BDB30963    F9D894    Enterp   
S654    2011    Ford    E250    Van    1FTNE2EW5BDB30965    F9D895    Enterp   
S655    2011    Ford    E250    Van    1FTNE2EW9BDB30967    F9D896    Enterp   
S656    2011    Ford    E250    Van    1FTNE2EW7BDB30966    F9D897    Enterp   
S658    2011    Ford    E250    Van    1FTNE2EW5BDB34191    F9D899    Enterp   
S659    2011    Ford    E250    Van    1FTNE2EW3BDB34190    F9D900    Enterp   
S660    2011    Ford    E250    Van    1FTNE2EW7BDB34189    F9D901    Enterp   
S661    2011    Ford    E250    Van    1FTNE2EW5BDB34188    F9D902    Enterp   
S662    2011    Ford    E250    Van    1FTNE2EW9BDB34193    F9D903    Enterp   
S680    2004    Ford    E350    Van    1FTSE34L64HA93100    187845    DN    S684
   2011    Ford    F450    CL Utility    1FDUF4GY4BEB40993    F9D298    Enterp
   S685    2011    Ford    F450    CL Utility    1FDUF4GY6BEB40994    F9D299   
Enterp    S686    2009    Ford    F450    CL Utility    1FDAF46R89EA60345   
F9C934    Enterp    S687    2009    Ford    F450    CL Utility   
1FDAF46R19EA60347    F9C933    Enterp    S691    2005    FORD    E350    Van   
1FTSE34L25HB33805    196054    DN    S692    2013    Ford    E250    Van   
1FTNE2EW3DDA47585    7546509    B OF A    S693    2013    Ford    E250    Van   
1FTNE2EW5DDA47586    7546538    B OF A    M202    2013    Ford    F250   
PICK UP    1FTBF2B6XDEA04649    534463    MERCH    XS657    2011    Ford    E250
   Van    1FTNE2EW7BDB34192    F9D898    Entrp

Hardy

   S006    2011    FORD    E250    Van    1FTNE2EW3BDA79482    534350    MERCH
   S008    2003    FORD    E250    Van    1FNE24233HB26146    168770    DN   
S026    2009    FORD    E250    VAN    1FTNE24W89DA68148    N/A    RBS    S027
   2009    FORD    E250    VAN    1FTNE24WX9DA68149    N/A    RBS



--------------------------------------------------------------------------------

   S028    2009    FORD    E250    Van    1FTNE24W49DA72973    N/A    RBS   
S029    2009    FORD    E250    VAN    1FTNE24W29DA72972    N/A    RBS    S031
   2009    FORD    E250    VAN    1FDSE35L39DA57115    509031    ML    S043   
2011    FORD    E250    Van    1FTNE2EW2BDA88576    N/A    RBS    S045    2011
   FORD    E250    Van    1FTNE2EW6BDA88578    N/A    RBS    S047    2011   
FORD    E250    Van    1FTNE2EW9BDA82760    N/A    RBS    S048    2013    FORD
   E250    Van    1FTNE2WXDDA42173    7546422    B OF A    S049    2013    FORD
   E250    Van    1FTNE2EW1DDA42174    7546423    B OF A    S050    2013    FORD
   F350    UTILITY    1FTRF3860CEC90174    7546508    B OF A    S051    2013   
FORD    E250    Van    1FTNE2EW7DDA47590    7546422    B OF A    S054    2011   
FORD    E250    Van    1FTNE2EW4BDA88577    N/A    RBS    S056    2011    FORD
   E250    Van    1FTNE2EW0BDA88575    N/A    RBS    S057    2005    FORD   
E250    Van    1FTSE34L75HB33797    196045    DN    S077    2004    Ford    F250
   Pick up    1FTNE21L44EB23284    177242    DN    M102    2010    FORD   
TRAN-CON    VAN    NM0LS7ANXAT022207    N/A    RBS    M103    2011    FORD   
TRAN-CON    VAN    NMOLS7AN6BTO49339    N/A    RBS    XS073    1999    FORD   
E250    VAN    1FTNE2425XHB52737    140463    DN    XS074    2000    FORD   
E250    VAN    1FTNE242XYHA36225    139715    DN    XS075    2001    FORD   
E250    VAN    1FTNE24231HB22238    154054    DN

Hicksville

   1400    2012    FRGHT    M2    3400    1FVACYBS9CHBL0073    N/A    RBS

Patterson

   1401    2014    FRGHT    M2    3400 A    1FVACYCY0EHFL5504    N/A    WF   
1403    2009    FRGHT    M2    3400    1FVACYDJX9HAF2458    N/A    RBS    1404
   2010    FRGHT    M2    3400/A    1FVACYBS0ADAR4293    N/A    RBS    1406   
2008    FRGHT    FL 80    3400/A    1FVFCYDJ78HZ05498    N/A    RBS    1483   
2005    INTER    7600    5000/A    1HTWYSBT35J045797    192872    DN    S204   
2008    FORD    E250    VAN    1FTNE24W88DA15321    500420    ML    S206    2007
   FORD    E/350    VAN    1FDSE35L47DB10837    500149    ML    S210    2009   
FORD    E/250    VAN    1FTNE24W39DA72978    N\A    RBS    S211    2009    FORD
   E/250    VAN    1FTNE24WX9DA70581    N\A    RBS    S212    2009    FORD   
E/250    VAN    1FTNE24W89DA70580    N/A    RBS    S213    2009    FORD    E/250
   VAN    1FTNE24W19DA72980    N\A    RBS    S214    2009    FORD    E/250   
VAN    1FTNE24W59DA72979    N\A    RBS    S215    2008    FORD    E250    VAN   
1FTNE24WX8DA15322    500421    ML    S216    2008    FORD    E250    VAN   
1FTNE24W18DA15323    500422    ML    S217    2008    FORD    E250    VAN   
1FTNE24W68DA15320    500419    ML    S227    2001    FORD    E/250    VAN   
1FTNE24211HB22240    154056    DN    S234    2000    FORD    E/250    VAN   
1FTNE2427YHB22124    145456    DN    S238    2003    FORD    E/250    VAN   
1FTNE24213HB30762    168768    DN    S241    2010    FORD    E250    VAN   
1FTNE2EW0ADA75470    N/A    RBS    S242    2010    FORD    E250    VAN   
1FTNE2EW2ADA75468    N/A    RBS



--------------------------------------------------------------------------------

   S243    2010    FORD    E250    VAN    1FTNE2EW4ADA75469    N/A    RBS   
S244    2010    FORD    E250    VAN    1FTNE2EW2ADA75471    N/A    RBS    S245
   2010    FORD    E250    VAN    1FTNE2EW0ADA75467    N/A    RBS    S250   
2011    FORD    E250    VAN    1FTNE2EW5BDA79306    N/A    RBS    S253    2003
   FORD    E/250    VAN    1FTNE24273HB30765    168773    DN    S254    2011   
FORD    E250    VAN    1FTNE2EW1BDA79304    N/A    RBS    S255    2011    FORD
   E250    VAN    1FTNE2EWXBDA79303    N/A    RBS    S256    2011    FORD   
E250    VAN    1FTBE2EW8BDA79302    N/A    RBS    S257    2011    FORD    E250
   VAN    1FTNE2EW3BDA79305    N/A    RBS    S258    2003    FORD    E/250   
VAN    1FTNE24253HB26147    168774    DN    S259    2006    FORD    E/250    VAN
   1FTNE24W06DA97087    495620    ML    S260    2006    FORD    E/250    VAN   
1FTNE24W26DA97088    495621    ML    S261    2006    FORD    E/250    VAN   
1FTNE24W46DA97089    495622    ML    S262    2006    FORD    E/250    VAN   
1FTNE24W06DA97090    495623    ML    S263    2011    FORD    E250    VAN   
1FTNE2EW7BDA79307    N/A    RBS    S266    2005    FORD    E/250    VAN   
1FTNE24W05HB22612    196010    DN    S271    2003    FORD    E/250    VAN   
1FTNE24273HB26148    168775    DN    S272    2006    FORD    E/250    VAN   
1FTNE24W26DA97091    495624    ML    S275    2003    FORD    E/250    VAN   
1FTNE24293HB30766    168776    DN    S277    2003    FORD    E/250    VAN   
1FTNE24203HB30767    168777    DN    S278    2003    FORD    E/250    VAN   
1FTNE24223HB30768    168779    DN    S293    2003    FORD    E/250    VAN   
1FTNE24203HB30770    168782    DN    S294    2012    FORD    E350    UTILITY   
1FDSE3FLXCDA16745    534464    MERCH    S295    2013    FORD    E250    VAN   
1FTNE2EW0DDA42179    N/A    B OF A    S296    2013    FORD    E250    VAN   
1FTNE2EW7DDA42180    N/A    B OF A    S297    2013    FORD    E450    UTILITY   
1FDXE4FS8DDA74292    N    B OF A    S100    2011    FORD    E250    VAN   
1FTNE2EW9BDA70351    N/A    RBS    S101    2011    FORD    E250    VAN   
1FTNE2EW0BDA70352    N/A    RBS    S102    2011    FORD    E250    VAN   
1FTNE2EW7BDA70350    N/A    RBS    S103    2014    FORD    E250    VAN   
1FTNE2EW9DDA68683    N/A    B OF A    S115    2008    FORD    E250    VAN   
1FTNE24W38DA25612    500633    ML    S116    2010    FORD    E250    VAN   
1FTNE2EWXADA74357    N/A    RBS    S117    2010    FORD    E250    VAN   
1FTNE2EW8ADA74356    N/A    RBS    M26    2000    FORD    E250    VAN   
1FTNE2424YHA36222    139712    DN    M27    1997    FORD    AEROSPT    MINIVAN
   1FTDA14U2VZA73410    120526    DN    M29    1995    FORD    E/350    VAN   
1FTJE34Y9SHA11171    100677    DN    M31    1989    CHEVROLET    C35    RACK   
1GBHR34K3KJ103548    48714    DN    M33    2012    FORD    F250    PICK UP   
1FTBF2B69CEC77323    533699    Merch    XS235    2001    FORD    E250    VAN   
1FTNE24271HB14790    153641    DN    XS249    2003    FORD    E250    VAN   
1FTNE24233HB19973    168772    DN    XS267    2005    FORD    E250    VAN   
1FTNE24W25HB22613    196011    DN    XS297    2003    FORD    E250    VAN   
1FTNE24253HB19974    168783    DN



--------------------------------------------------------------------------------

Maspeth

   1124    2009    FRTLNR    M2-112    5000    1FVMC5CV09HAF1903    N/A    RBS
   1127    2008    FRTLNR    M2-112    5000    1FVMC5CV38HZ68334    N/A    RBS
   1130    2009    FRTLNR    M2-112    5000    1FVMC5CV29HAF1904    N/A    RBS
   1133    2010    FRTLNR    M2    4500    1FVHC5CV8ADAR5181    N/A    RBS   
1134    2010    FRTLNR    M2-112    5000    1FVHC5CV6ADAR5180    N/A    RBS   
1137    2012    FRGHT    M2    3200 A    1FVACYBS7CHBL0072    N/A    RBS    1138
   2012    FRGHT    M2    3200 A    1FVACYBS5CHBL0071    N/A    RBS    1139   
2012    FRGHT    M2    4500 A    1FVHC5DV7CHBN3064    N/A    RBS    1140    2012
   FRGHT    M2    3300    1FVHC5DV9CHBN3065    N/A    RBS    1153    2005   
INTER    7600    5000    1HTWYSBT05J045790    192863    DN    1194    2005   
INTER    7600    5000    1HTWYSBT45J045792    192870    DN    S300    2008   
FORD    E250    VAN    1FTNE24W88DA15318    500417    ML    S301    2008    FORD
   E250    VAN    1FTNE24W8DA15319    500418    ML    S302    2009    FORD   
E350    VAN    1FDSE5LX9DA72999    N/A    RBS    S303    2010    FORD    E350   
VAN    1FDSE3FL7ADA38134    526787    MERCHS    S304    2011    FORD    E250   
VAN    1FTNE2EW9BDA88493    N/A    RBS    S305    2011    FORD    E350    VAN   
1FTSE3EL7BDA81850    535641    MERCHS    S307    2005    FORD    E250    VAN   
1FTNE24W75HB22607    196005    DN    S308    2005    FORD    E250    VAN   
1FTNE24W95HB22608    196006    DN    S310    2005    FORD    E250    VAN   
1FTNE24W75HB22610    196008    DN    S315    2009    FORD    E350    UTIL   
1FDSE35L89DA62570    509030    ML    S316    2010    FORD    E350    UTIL   
1FDSE3FL3ADA13067    509032    ML    S317    2010    FORD    E250    VAN   
1FTNE2EW4ADA75472    N/A    RBS    S318    2010    FORD    E250    VAN   
1FTNE2EWXADA75475    N/A    RBS    S319    2010    FORD    E250    VAN   
1FTNE2EW6ADA75473    N/A    RBS    S320    2010    FORD    E250    VAN   
1FTNE2EW8ADA75474    N/A    RBS    S325    2002    FORD    E250    VAN   
1FTNE24222HA58761    162327    DN    S326    2011    FORD    E250    VAN   
1FTNE2EW1BDA79299    N/A    RBS    S327    2011    FORD    E250    VAN   
1FTNE2EW4BDA79300    N/A    RBS    S328    2011    FORD    E250    VAN   
1FTNE2EWXBDA79298    N/A    RBS    S329    2011    FORD    E250    VAN   
1FTNE2EW6BDA88581    N/A    RBS    S330    2011    FORD    E250    VAN   
1FTNE2EW6BDA79301    N/A    RBS    S331    2011    FORD    E250    VAN   
1FTNE2EW8BDA88579    N/A    RBS    S332    2011    FORD    E250    VAN   
1FTNE2EW4BDA88580    N/A    RBS    S334    2006    FORD    E250    VAN   
1FTNE24W26DA97107    495608    ML    S335    2006    FORD    E250    VAN   
1FTNE24W36DA97102    495603    ML    S336    2006    FORD    E250    VAN   
1FTNE24W56DA97103    495604    ML



--------------------------------------------------------------------------------

   S337    2006    FORD    E250    VAN    1FTNE24W76DA97104    495605    ML   
S338    2006    FORD    E250    VAN    1FTNE24W96DA97105    495606    ML    S339
   2006    FORD    E250    VAN    1FTNE24W06DA97106    495607    ML    S340   
2006    FORD    E250    VAN    1FTNE24W46DA97108    495609    ML    S341    2013
   FORD    E250    VAN    1FTNE2EW1DDA42126    N/A    B OF A    S342    2013   
FORD    E250    VAN    1FTNE2EWXDDA42125    N/A    B OF A    S343    2013   
FORD    E250    VAN    1FTNE2EW3DDA42124    N/A    B OF A    S344    2013   
FORD    E250    VAN    1FTNEE2EW3DDA42127    N/A    B OF A    S346    2013   
FORD    E250    VAN    1FTNE2EW6DDA42123    N/A    B OF A    S354    2003   
FORD    E250    VAN    1FTNE24243HB16936    168727    DN    S356    2003    FORD
   E250    VAN    1FTNE24283HB16938    168729    DN    S358    2003    FORD   
E250    VAN    1FTNE24263HB16940    168731    DN    S362    2003    FORD    E250
   VAN    1FTNE24253HB16945    168744    DN    S377    2003    FORD    E250   
VAN    1FTNE24293HB16947    168748    DN    S380    2001    FORD    E250    VAN
   1FTNR24291HB14791    153642    DN    S381    2001    FORD    E250    VAN   
1FTNE24201HB14792    153643    DN    S382    2001    FORD    E250    VAN   
1FTNE24221HB14793    153644    DN    S383    2001    FORD    E250    VAN   
1FTNE24241HB14794    153645    DN    S389    2000    FORD    E250    VAN   
1FTNE2423YHA38608    139778    DN    S392    2000    FORD    E250    VAN   
1FTNE2423YHA38611    139785    DN    S393    2000    FORD    E250    VAN   
1FTNE2425YHA38612    139787    DN    S398    2000    FORD    E250    VAN   
1FTNE2424YHA38617    139793    DN    S399    2000    FORD    E250    VAN   
1FTNE2426YHA38618    139794    DN    S403    2001    FORD    E250    VAN   
1FTNE24291HB18288    153613    DN    S406    2001    FORD    E250    VAN   
1FTNE24201HB18289    153614    DN    S414    2001    FORD    E250    VAN   
1FTNE24201HB18292    153617    DN    S416    2001    FORD    E250    VAN   
1FTNE24211HB18303    153628    DN    S425    2002    FORD    E250    VAN   
1FTNE24272HB24513    163445    DN    S435    2003    FORD    E250    VAN   
1FTNE24203HB16948    168749    DN    S436    2003    FORD    E250    VAN   
1FTNE24223HB16949    168751    DN    S437    2003    FORD    E250    VAN   
1FTNE24293HB16950    168753    DN    S440    2003    FORD    E250    VAN   
1FTNE24203HB16951    168755    DN    M71    2003    FORD    E250    VAN   
1FTNE24213HB26145    168737    DN    M72    1999    FORD    E250    VAN   
1FTNE2428XHB52523    140462    DN    M73    2003    FORD    E250    VAN   
1FTNE242X3HB16942    168739    DN    M79    2003    FORD    E250    VAN   
1FTNE24213HB16943    168741    DN    M81    1995    FORD    F250    PICK UP   
1FTHF26H3SLA04085    100248    DN    M83    2014    FORD    F250    PICK UP   
1FTBF2B68EEA54595       B OF A    XM77    2003    FORD    E250    VAN   
1FTNE242X3HB26144    168735    DN    XM78    1993    FORD    E350    VAN   
1FTJE34H6PHB50343    55262    DN



--------------------------------------------------------------------------------

   XM101    2000    FORD    E250    VAN    1FTNE2429YHA38614    139790    DN   
XXS355    2003    FORD    E250    VAN    1FTNE24263HB16937    168728    DN   
XS309    2005    FORD    E250    VAN    1FTNE24W05HB22609    196007    DN   
XS311    2000    FORD    E250    VAN    1FTNE2425YHA36228    139718    DN   
XS312    2000    FORD    E250    VAN    1FTNE2421YHB22121    145453    DN   
XS314    2003    FORD    E250    VAN    1FTNE24233HB30763    168769    DN   
XS345    2000    FORD    E250    VAN    1FTNE2425YHB22090    145392    DN   
XS351    2000    FORD    E250    VAN    1FTNE2427YHB22091    145393    DN   
XS359    2003    FORD    E250    VAN    1FTNE24263HB26142    168732    DN   
XS360    2003    FORD    E250    VAN    1FTNE24283HB26143    168734    DN   
XS366    2003    FORD    E250    VAN    1FTNE24233HB16944    168743    DN   
XS367    2000    FORD    E250    VAN    1FTNE2429YHB22092    145394    DN   
XS369    2000    FORD    E250    VAN    1FTNE2429YHB22089    145391    DN.   
XS376    2003    FORD    E250    VAN    1FTNE24273HB16946    168747    DN   
XS391    2000    FORD    E250    VAN    1FTNE2421YHA38610    139782    DN   
XS394    2000    FORD    E250    VAN    1FTNE2427YHA38613    139789    DN   
XS401    2001    FORD    E250    VAN    1FTNE24221HB18293    153618    DN   
XS402    2001    FORD    E250    VAN    1FTNE24281HB18296    153621    DN   
XS405    2001    FORD    E250    VAN    1FTNE24231HB18299    153624    DN   
XS407    2001    FORD    E250    VAN    1FTNE242X1HB18302    153627    DN   
XS409    2001    FORD    E250    VAN    1FTNE24211HB18298    153623    DN   
XS410    2001    FORD    E250    VAN    1FTNE24251HB18305    153630    DN   
XS411    2001    FORD    E20    VAN    1FTNE24231HB18304    153629    DN   
XS412    2001    FORD    E250    VAN    1FTNE24241HB18294    153619    DN   
XS413    2001    FORD    E250    VAN    1FTNE24271HB18306    153631    DN   
XS419    2001    FORD    E250    VAN    1FTNE24291HB18291    153616    DN   
XS420    2001    FORD    E250    VAN    1FTNE242X1HB18297    153622    DN   
XS421    2002    FORD    E250    VAN    1FTNE24252HA55787    162318    DN   
XS422    2002    FORD    E250    VAN    1FTNE24272HA77855    162322    DN   
XS424    2002    FORD    E250    VAN    1FTNE24242HB24503    163456    DN   
XS438    2003    FORD    E250    VAN    1FTNE24223HB16952    168756    DN   
XS439    2003    FORD    E250    VAN    1FTNE24243HB16953    168758    DN

Plainview

   1706    2012    FRGHT    M2    3300 A    1FYACYBS0CHBL0074    N/A    RBS   
1714    2008    FRGHT    M2    3400/A    1FVFCYDJ98HZ05499    N/A    RBS    1715
   2009    FRGHT    M2    3300    1FVACYDJ19HAF2459    N/A    RBS    1717   
2009    FRGHT    M2    3300    1FVACYDJ89HAF2460    N/A    RBS    1720    2010
   FREIGHT    M2    3400    1FVACYBS2ADAR4294    N/A    RBS    1721    2010   
FREIGHT    M2    3300A    1FVACYBS4ADAR4295    N/A    RBS    1722    2012   
FREIGHT    M2106    2800    1FVACXDT4CHBX1209    N/A    RBS



--------------------------------------------------------------------------------

   1723    2012    FREIGHT    M2106    2800    1FVACXDTOCHBX1210    N/A    RBS
   1725    2005    INTER    7600    5000/A    1HTWYSBT15J045796    192864    DN
   S800    2010    FORD    E250    Van    1FTNE2EWXADA14028    509831    MERCH
   S801    2011    FORD    E250    Van    1FTSE3EL3BDA44293    526783    MERCH
   S802    2001    FORD    E-250    Van    1FTNE24291HB18324    153722    DN   
S804    2006    FORD    E-250    Van    1FTNE24WX6DA97095    495628    ML   
S805    2010    FORD    E250    Van    1FTNE2EW2ADA26545    509832    ML    S808
   2000    FORD    E-250    Van    1FTNE2428YHA38622    139802    DN    S810   
2006    FORD    E-250    Van    1FTNE24W66DA97093    495626    ML    S813   
2006    FORD    E-250    Van    1FTNE24W86DA97094    495627    ML    S815   
2006    FORD    E-250    Van    1FTNE24W16DA97096    495629    ML    S825   
2005    FORD    E-250    Van    1FTNE24W65HB22615    196013    DN    S827   
2005    FORD    E-250    Van    1FTNE24WX5HB22617    196015    DN    S829   
2005    FORD    E-250    Van    1FTNE24W35HB22619    196017    DN    S830   
2011    FORD    E350    Utility    1FDSE3FL3BDA26869    520788    ML    S831   
2006    FORD    E-250    Van    1FTNE24W46DA97092    495625    ML    S837   
2003    FORD    E-250    Van    1FTNE24283HB16941    168733    DN    S838   
2007    FORD    E-350    Utility    1FDSE35L47DB13656    500150    ML    S839   
2010    FORD    E250    Van    1FTNE2EW9ADA75466    N/A    RBS    S840    2010
   FORD    E250    Van    1FTNE2EW5ADA75464    N/A    RBS    S842    2010   
FORD    E250    Van    1FTNE2EW3ADA75463    N/A    RBS    S845    2003    FORD
   E-250    Van    1FTNE242X3HB16939    168730    DN    S848    2003    FORD   
E-250    Van    1FTNE24283HB19970    168764    DN    S849    2010    FORD   
E250    Van    1FTNE2EW7ADA75465    N/A    RBS    S852    2010    FORD    E350
   Utility    1FDSE3FL1ADA13066    518025    ML    S855    2002    FORD    E-250
   Van    1FTNE24222HA95681    163465    DN    S862    2008    FORD    E250   
Van    1FTNE24W78DA15326    500425    ML    S863    2008    FORD    E250    Van
   1FTNE24W98DA15327    500426    ML    S864    2007    FORD    E350    Utility
   1FDSE35L37DA88166    502522    ML    S865    2009    FORD    E-250    Van   
1FTNE24W19DA72977    N/A    RBS    S866    2009    FORD    E-350    Van   
1FDSE35L29DA72995    N/A    RBS    S867    2009    FORD    E-350    CL Utility
   1FDSE35L49DA72996    N/A    RBS    S868    2012    FORD    E350    Utility   
1FDSE3FL8CDB29271    535323    MERCH    S869    2012    FORD    E350    Utility
   1FDSE3FL8CDB29268    535320    MERCH    S870    2013    FORD    E250    Van
   1FTNE2EW9DDA42178    N/A    B OF A    S871    2013    FORD    E250    Van   
1FTNE2EW7DDA42177    N/A    B OF A    S872    2013    FORD    E250    Van   
1FTNE2EW0DDA68684    N/A    B OF A    S873    2011    FORD    E350    Van   
1FTSE3ELXBDA70356    N/A    RBS    S874    2013    FORD    E450    Box   
1FDXE4FS1DDA74294    N/A    B OF A    S877    2000    FORD    E-250    Van   
1FTNE24L1YHB21169    152280    DN



--------------------------------------------------------------------------------

   S881    2010    FORD    E250    VAN    1FTNE2EW1ADA75462    N/A    RBS   
S882    2011    FORD    E250    Van    1FTNE2EW0BDA88494    N/A    RBS    S883
   2011    FORD    E250    Van    1FTNE2EW2BDA88495    N/A    RBS    S884   
2011    FORD    E250    Utility    1FTNE2EW7BDA88492    N/A    RBS    S885   
2011    FORD    E250    Van    1FTNE2EW4BDA88496    N/A    RBS    S888    2009
   FORD    E350    Van    1FTNE24W89DA76413    N/A    RBS    S891    2014   
FORD    E250    VAN    1FTNE2EW4EDA06657       B OF A    M02    2000   
MITSUBISHI    FG20-LP    Forkift    AF17A00695    24979766    DeLage    M03   
2007    FORD    F250    Pick Up    1FTNF21597EA57644    495594    ML    M09   
1987    CHEVY    C30    Utility    1GBJR34M5HJ168316    48590    DN    M11   
2012    FORD    F350    PICK UP    1FTBF3B65CEC77325    533698    MERCH    M13
   2000    FORD    E250    VAN    1FTNE2427YHB22141    145473    DN    M14   
2011    FORD    F150    PICK UP    1FTVX12F8BKD12790    N/A    RBS    XS803   
2001    FORD    E250    VAN    1FTNE24201HB18325    153723    DN    XS807   
2003    FORD    E-250    VAN    1FTNE24253HB19960    168736    DN    XS809   
2003    FORD    E250    VAN    1FTNE24213HB19972    168766    DN    XS816   
2001    FORD    E250    VAN    1FTNE24261HB18328    153727    DN    XS822   
2003    FORD    E-250    VAN    1FTNE242X3HB19971    168765    DN    XS823   
2000    FORD    E250    VAN    1FTNE2425YHB22140    145472    DN    XS826   
2005    FORD    E-250    Van    1FTNE24W85HB22616    196014    DN    XS828   
2005    FORD    E-250    VAN    1FTNE24W15HB22618    196016    DN    XS834   
2003    FORD    E250    VAN    1FTNE24213HB19969    168762    DN    XS836   
2003    FORD    E-250    Van    1FTNE24293HB19962    168742    DN    XS841   
2003    FORD    E-250    VAN    1FTNE24273HB19961    168738    DN    XS843   
2003    FORD    E250    VAN    1FTNE24233HB19964    168750    DN    XS847   
2003    FORD    E-250    Van    1FTNE24263HB19966    168759    DN    XS851   
2004    FORD    E-250    Van    1FTNE24W84HA06279    184028    DN

Yaphank

   1502    2010    FRGHT    M2    3300A    1FVACYBS6ADAR4296    N/A    RBS   
1504    2011    INTHR    4300    2799    1HTMMAAN6BH382127    N/A    RBS    1506
   2012    FRGHT    M2    3300    1FVACYBSJCHBL0085    N/A    RBS    1510   
2009    FRGHT    M2-112    5000/A    1FVMC5CV99HAF1902    N/A    RBS    1513   
2013    FRGHT    M2    3400    1FVACXDT30HFF0618    N/A    RBS    1514    2011
   INTER    4400    2800    1HTMKAAN9BH389952    N/A    RBS    1549    2014   
FRGHT    M2    3000 S    1FVACYCY8EHFT7159    N/A    KEY    1585    2005   
INTHR    7600    5000/A    1HTWYSBTX5J045795    192869    DN    1586    2006   
FRGHT    M2-106    3600/A    1FVFCYDC36HW39153    212698    DN    S602    2007
   FORD    E350    UTILITY    1FDS35L97DA61151    499640    ML    S603    2003
   FORD    E250    VAN    1FTNE24243HB19965    168754    DN    S607    2001   
FORD    E250    VAN    1FTNE24231HB34972    154622    DN



--------------------------------------------------------------------------------

   S608    2001    FORD    E250    VAN    1FTNE24211HB14784    153635    DN   
S609    2001    FORD    E250    VAN    1FTNE24211HB34971    154620    DN    S613
   2006    FORD    E250    VAN    1FTNE24W56DA97098    495631    ML    S614   
2006    FORD    E250    VAN    1FTNE24W76DA97099    495632    ML    S615    2006
   FORD    E250    VAN    1FTNE24W36DA97097    495630    ML    S616    2006   
FORD    E250    VAN    1FTNE24WX6DA97100    495633    ML    S617    2006    FORD
   E250    VAN    1FTNE24W16DA97101    495634    ML    S618    2008    FORD   
E250    VAN    1FTNE24W98DA15330    500429    ML    S619    2008    FORD    E250
   VAN    1FTNE24W08DA15328    500427    ML    S620    2008    FORD    E250   
VAN    1FTNE24W28DA15329    500428    ML    S621    2008    FORD    F450   
UTILITY    1FDXF46R08EC98909    500505    ML    S628    2010    FORD    E250   
VAN    1FTNE2EW8ADA75460    N/A    RBS    S630    2010    FORD    E250    VAN   
1FTNE2EWXADA72785    N/A    RBS    S633    2003    FORD    E250    VAN   
1FTNE24203HB19980    168790    DN    S635    2003    FORD    E250    VAN   
1FTNE24243HB19982    168792    DN    S637    2009    FORD    E250    VAN   
1FTNE24WX9DA72976    N/A    RBS    S639    2009    FORD    E250    VAN   
1FTNE24W89DA72975    N/A    RBS    S640    2003    FORD    E250    VAN   
1FTNE24283HB19984    168794    DN    S644    2004    FORD    E350    UTILITY   
1FDWE35L4HA98849    188262    DN    S645    2009    FORD    E250    VAN   
1FTNE24W69DA72974    N/A    RBS    S646    2009    FORD    E350    UTILITY   
1FDSE35L09DA72994    N/A    RBS    S647    2009    FORD    E350    UTILITY   
1FDSE35L99DA72993    N/A    RBS    S661    2005    FORD    E250    VAN   
1FTNE24W15HB22621    196019    DN    S663    2003    FORD    E250    VAN   
1FTNE24273HB19989    168799    DN    S664    2005    FORD    E250    VAN   
1FTNE24W35HB22622    196020    DN    S669    2010    FORD    E250    VAN   
1FTNE2EW1ADA72786    N/A    RBS    S670    2010    FORD    E250    VAN   
1FTNE2EW3ADA72787    N/A    RBS    S671    2010    FORD    E250    VAN   
1FTNE2EW5ADA72788    N/A    RBS    S672    2010    FORD    E250    VAN   
1FTNE2EWXADA75461    N/A    RBS    S673    2011    FORD    E250    VAN   
1FTNE2EW0BDA79312    N/A    RBS    S674    2011    FORD    E250    VAN   
1FTNE2EW7BDA79310    N/A    RBS    S675    2011    FORD    E250    VAN   
1FTNE2EW0BDA79309    N/A    RBS    S676    2011    FORD    E250    VAN   
1FTNE2EW9BDA79308    N/A    RBS    S677    2011    FORD    E250    VAN   
1FTNE2EW9BDA79311    N/A    RBS    S678    2011    FORD    E250    VAN   
1FTNE2EW2BDA79313    N/A    RBS    S679    2012    FORD    E350    UTILITY   
1FDSE3FL6CDB29270    535321    MERCH    S680    2012    FORD    E350    UTILITY
   1FDSE3FL6CDB03946    535322    MERCH    S681    2003    FORD    E250    VAN
   1FTNE24203HB19963    168745    DN    S682    2013    FORD    E250    VAN   
1FTNE2EW3DDA42175    N/A    B OF A    S683    2013    FORD    E250    VAN   
1FTNE2EW5DDA42176    N/A    B OF A



--------------------------------------------------------------------------------

   S684    2013    FORD    E250    VAN    1FTNE2EW2DDA68685    N/A    B OF A   
S685    2011    FORD    E250    VAN    1FTNE2EW3BDA79479          M50    2014   
FORD    F350    UTILITY    1FDRF3H64EEA17020    N/A    RBS    M56    2000   
FORD    E250    VAN    1FTNE2427YHA36215    139703    DN    M58    2008    FORD
   F250    PICKUP    1FTNF21528EC83056    500515    ML    M59    1999    FORD   
E250    VAN    1FTNE2425XHB52771    140466    DN    M62    2011    FORD    F350
   UTILITY    1FDRF3H62BEB59331    N/A    RBS    M63    2003    FORD    E450   
UTILITY    1FDXF46P93EC66547    175274    DN    M65    2001    FORD    E250   
VAN    1FTNE24251HB34973    154623    DN    M71    2001    FORD    RANGER   
PICK-UP    1FTZR15E11TA02346    152279    DN    XM52    1996    FORD    E250   
VAN    1FTJE34Y4THB48777    115535    DN    XM57    1993    FORD    E350    VAN
   1FTJE34H6PHB50312    55202    DN    XS636    2003    FORD    E250    VAN   
1FTBE24263HB19983    168793    DN    XS642    2003    FORD    E250    VAN   
1FTNE24213HB19986    168796    DN    XS654    2000    FORD    E250    VAN   
1FTNE2421YHB22135    145467    DN    XS659    2003    FORD    E250    VAN   
1FTNE24253HB19988    168798    DN

Hoffberger

   S6212    2011    FORD    E350    VAN    1FTSE3EL5BDA25440    N/A    RBS   
S6214    2011    FORD    E350    VAN    1FTSE3EL3BDB17467    523988    MERCH   
S6215    2011    FORD    E350    VAN    1FTSE3ELXBDB13206    523987    MERCH   
S6216    2011    FORD    E350    VAN    1FTSE3EL1BDB17466    523989    MERCH   
S6217    2004    FORD    E350    VAN    1FTSE34L14HA93103    187842    DN   
S6218    2013    FORD    E250    VAN    1FTNE2EW2DDA47559       B of A    S6219
   2013    FORD    E250    VAN    1FTNE2EW0DDA47558       B of A    S6220   
2013    FORD    E250    VAN    1FTNE2EW9DDA47557       B of A    S6222    2006
   FORD    E350    VAN    1FTNE34L46DA69663    495148    MERCH    M6700    2001
   FORD    E350    CUT A WAY    1FDWE35L41HA32240    152932    DN    M6708   
2011    TCM    FG30T3    FORKLIFT    2H902007    N/A    RBS    XS6213    2011   
FORD    E350    VAN    1FTSE3EL7BDA40277    N/A    RBS

Hoffman

   16669    2003    INTER    7400    3500 A    1HTWCADR33J045130    171565    DN

Trumbull

   S6751    2013    FORD    E250    VAN    1FTNE2EW1DDA47553       B OF A   
S6754    2010    FORD    E-350    VAN    1FTSE3EL5ADA30913    201257    FORD MC
   S6755    2008    FORD    E-350    VAN    1FTSE34LX8DA38372    181125   
FORD MC    S6756    2008    FORD    E-350    VAN    1FTSE34L88DA38371    181121
   FORD MC    S6766    2010    FORD    E-350    VAN    1FTSE3E7ADA30914   
201258    FORD MC    S6768    2008    FORD    E-350    VAN    IFTSE34L78DA44887
   181202    FORD MC    S059    1999    FORD    E250    VAN    1FTNE2429YHB77477
   139823    DN    S6772    2011    FORD    E-350    VAN    1FTSE3EL1BOA25435   
N/A    RBS    S6773    2011    FORD    E-350    VAN    1FTSE3EL7BDA67060    N/A
   RBS



--------------------------------------------------------------------------------

   S6774    2011    FORD    E350    VAN    1FTSE3EL7BDA81847    523983    MERCH
   S6775    2011    FORD    E350    VAN    1FTSE3EL9BDA81851    523986    MERCH
   S6776    2013    FORD    E250    VAN    1FTNE2EW5DDA47555       B OF A   
XS6771    2011    FORD    E350    VAN    1FTSE3EL2BDA67063    N/A    RBS

Hoffman Danbury

   S6701    2010    FORD    E_350    VAN    1FTSE3EL3ADA30912    201255    FORD
MC    S6705    2008    FORD    E-350    VAN    1FTSE34L68DA38370    181124   
FORD MC    S6712    2011    FORD    E-350    VAN    1FTSE3E19BDA67061    N/A   
RBS    S6713    2011    FORD    E-350    VAN    1FTSE3ELXBDA25434    N/A    RBS
   S6714    2011    FORD    E350    VAN    1FTSE3EL9BDA81848    523985    MERCH
   S6715    2011    FORD    E350    VAN    1FTSE3EL0BDA81849    523984    MERCH
   S6716    2012    FORD    F350    utility    1FDRF3H69CEB89847    533084   
MERCH    S6717    2013    FORD    E250    VAN    1FTNE2EW3DDA47554    N/A    B
OF A    S6718    2013    FORD    E250    VAN    1FTNE2EW7DDA47556    N/A    B OF
A

Lewis - Plainview

   S6900    2011    FORD    E350    VAN    1FTSE3EL3BDA25436    N/A    RBS   
S6901    2011    FORD    E350    VAN    1FTSE3EL5BDA25437    N/A    RBS    S6903
   2013    FORD    E350    VAN    1FTSE3ELXDDA43452       B OF A    S6904   
2013    FORD    E250    VAN    1FTNE2EW0DDA47561       B OF A    S6905    2013
   FORD    E250    VAN    1FTNE2EW9DDA47560       B OF A

Lewis - Hampton Bay

   16540    2014    Frght    M2    3400 A    1FVACYCY2EHFT7139    N/A    KEY   
S6902    2011    FORD    E350    VAN    1FTSE3EL0BDA67062    N/A    RBS    S6956
   2013    FORD    E250    VAN    1FTNE2EW2DDA47562       B OF A

Rye - Rochette

   1383    2014    FRGHT    M2 106    2800 A    1FVACYCY0EHFT7138    N/A    KEY
   S290    2008    FORD    ECONO    VAN    1FTSE34LX8DA38369    181123    MO   
S292    2011    FORD    E250    VAN    1FTNE2EW9BDA67059    N/A    RBS    S294
   2011    FORD    E250    VAN    1FTNE2EW4BDA25432    N/A    RBS    S295   
2006    FORD    F450    RACK    1FDXF46Y96EB61424    208081    DN    M152   
2000    FORD    F250    PICK UP    1FDNF21LXYED12250    152036    DN

Skelton

   S6051    2011    FORD    E350    VAN    1FTSE3EL7BDA25438    N/A    RBS   
S6054    2010    FORD    E350    VAN    1FTSE3EL1ADA31363    201253    MTR   
S6055    2010    FORD    E350    VAN    1FTSE3EL3ADA31364    201254    MTR   
S6056    2011    FORD    E350    VAN    1FTSE3EL7BDA25439    N/A    RBS    S6057
   2006    FORD    E350    VAN    1FTSE34L86DA69665    459150    MERCH



--------------------------------------------------------------------------------

Great Falls

   7    2014    FRGHT    Bobtail    3200    1FVACXDT5EHFX0181    N/A    KEY

Boston

   1151    2010    FRGHT    M2    5000 A    1FVHC5CVXADAR5179    N/A    RBS   
1181    2003    INTL    7600    5000A    1HTWYAXT43J069462    168806    DN   
1192    2003    INTL    7600    5000A    1HTWYAXT23J069461    168805    DN   
1201    2011    INTL    7400    3300 A    1HTWCAAR6CJ620325    N/A    RBS   
1204    2012    INTL    7400    2800 A    1HTWCAAR5CJ620333    N/A    RBS   
1206    2012    FORD    F550    1000 A    1FD0F5HT7CEA23211    N/A    RBS   
S100    2009    FORD    E250    VAN    1FTNE24W09DA72985    N/A    RBS    S101
   2009    FORD    E250    VAN    1FTNE24W49DA72987    N/A    RBS    S102   
2009    FORD    E250    VAN    1FTNE24W29DA72986    N/A    RBS    S103    2010
   FORD    E250    VAN    1FTNE2EW6ADA75487    N/A    RBS    S104    2010   
FORD    E250    VAN    1FTNE2EW2ADA75485    N/A    RBS    S105    2010    FORD
   E250    VAN    1FTNE2EW0ADA75484    N/A    RBS    S108    2010    FORD   
E250    VAN    1FTNE2EW4ADA75486    N/A    RBS    S109    2010    FORD    E250
   VAN    1FTNE2EW9ADA75483    N/A    RBS    S122    2003    FORD    E250    VAN
   1FTNE24233HB16927    168689    DN    S125    2003    FORD    E250    VAN   
1FTNE24233HB16930    168692    DN    S127    2003    FORD    E250    VAN   
1FTNE24273HB16932    168694    DN    S131    2005    FORD    E250    VAN   
1FTNE24W85HB22664    196155    DN    S133    2005    FORD    E250    VAN   
1FTNE24W15HB22666    196157    DN    S134    2013    FORD    E250    VAN   
1FTNE2EW7DDA40395    N/A    B OF A    S135    2013    FORD    E250    VAN   
1FTNE2EW8DDA40390    N/A    B OF A    S136    2013    FORD    E250    VAN   
1FTNE2EW7DDA40392    N/A    B OF A    S137    2013    FORD    E250    VAN   
1FTNE2EW9DDA40396    N/A    B OF A    S138    2013    FORD    E250    VAN   
1FTNE2EWXDDA40391    N/A    B OF A    S139    2013    FORD    E250    VAN   
1FTNE2EW3DDA40393    N/A    B OF A    S140    2013    FORD    E250    VAN   
1FTNE2EW5DDA40394    N/A    B OF A    S150    2012    FORD    F350    UTILITY   
1FDRF3H64CEB55671    531770    MERCH    S161    2011    FORD    E250    VAN   
1FTNE2EW0BDA79469    N/A    RBS    S162    2011    FORD    E250    VAN   
1FTNE2EW5BDA79466    N/A    RBS    S163    2011    FORD    E250    VAN   
1FTNE2EW7BDA79470    N/A    RBS    S164    2011    FORD    E250    VAN   
1FTNE2EW3BDA79465    N/A    RBS    S165    2011    FORD    E250    VAN   
1FTNE2EW9BDA79468    N/A    RBS    S166    2011    FORD    E250    VAN   
1FTNE2EW7BDA79467    N/A    RBS    S167    2011    FORD    E250    VAN   
1FTNE2EW9BDA79471    N/A    RBS    S168    2011    FORD    E250    VAN   
1FTNE2EW1BDA79464    N/A    RBS    S326    2003    FORD    E250    VAN   
1FTNE242X3HB16911    168673    DN    S328    2003    FORD    E250    VAN   
1FTNE24233HB16913    168675    DN    S331    2003    FORD    E250    VAN   
1FTNE24293HB16916    168678    DN



--------------------------------------------------------------------------------

   S334    2003    FORD    E250    VAN    1FTNE24243HB16919    168681    DN   
S335    2004    FORD    E250    VAN    1FTNE24W74HB12948    188405    DN    S343
   2009    FORD    E250    VAN    1FTNE24W49DA72990    N/A    RBS    S344   
2009    FORD    E250    VAN    1FTNE24W89DA72989    N/A    RBS    S345    2009
   FORD    E250    VAN    1FTNE24W69DA72988    N/A    RBS    S375    2005   
FORD    E250    VAN    1FTNE24W35HB22667    196158    DN    S376    2005    FORD
   E250    VAN    1FTNE24W55HB22668    196159    DN    S377    2005    FORD   
E250    VAN    1FTNE24W75HB22669    196160    DN    S380    2003    FORD    E250
   VAN    1FTNE24263HB16923    168685    DN    S381    2003    FORD    E250   
VAN    1FTNE24253HB16931    168693    DN    S389    2000    FORD    E250    VAN
   1FTNE2427YHB23788    145412    DN    S390    2003    FORD    E250    VAN   
1FTNE24203HB16934    168696    DN    M01    2003    FORD    E250    VAN   
1FTNE24253HB16914    168676    DN    M04    2000    FORD    E250    VAN   
1FTNE2424YHB23795    145419    DN    M06    2009    FORD    E350    UTILITY   
1FDSE35L69DA72997    N/A    RBS    M07    2011    FORD    BOX    UTILITY   
1FDSE3FLXBDA02214    N/A    RBS    M08    2011    FORD    F450    VAN   
1FDXE4FSOBDA91617    N/A    RBS    M09    2003    FORD    E35Y    BOX   
1FDWE35L43HA26411    167704    DN    M19    2013    CHEVROLET    3500    RACK   
1GB3CZCG7DF126557    534241    MERCH    M25    1999    FORD    E250    VAN   
1FTNE2427XHB81009    139832    DN    M26    2000    FORD    F250    PICK UP   
1FTNF21L4YEC97541    152030    DN    M31    2005    FORD       CUTVAN   
1FDWE35L85HA46468    205308    DN    XS116    2003    FORD    E250    VAN   
1FTNE24223HB16921    168683    DN    XS117    2003    FORD    E250    VAN   
1FTNE24243HB16922    168684    DN    XS324    2001    FORD    E250    VAN   
1FTNE24241HB14813    153700    DN    XS325    2003    FORD    E250    VAN   
1FTNE24283HB16910    168672    DN    XS333    2003    FORD    E250    VAN   
1FTNE24223HB16918    168680    DN    XS336    2004    FORD    E250    VAN   
1FTNE24W54HB12950    188406    DN    XS378    2005    FORD    E250    VAN   
1FTNE24W35HB22670    196161    DN    XS382    2004    FORD    E250    VAN   
1FTNE24221HB18309    153693    DN

North Haven

   1002    2008    FRGHT    M2-106    3400/A    1FVFCYDJ58HZ05497    N/A    RBS
   1004    2009    FRGHT    M2106    3300    1FVACYDJ29HAF2454    N/A    RBS   
1009    2012    INTER’L    7400    3300    1HTWCAAR1CJ620328    N/A    RBS   
1010    2012    INTER’L    7400    3400 A    1HTWCAARXCJ620330    N/A    RBS   
S053    2005    FORD    E250    VAN    1FTNE24WX5HB22598    195978    DN    S058
   2006    FORD    E250    VAN    1FTNE24W76DA97071    495597    ML    S059   
1999    FORD    E250    VAN    1FTNE2429XHB77477    139823    DN    S062    2008
   FORD    E250    VAN    1FTNE24W18DA15273    500331    ML    S063    2009   
FORD    E250    VAN    1FTNE24W39DA72981    N/A    RBS



--------------------------------------------------------------------------------

   S064    2006    FORD    E250    VAN    1FTNE24W46DA97075    495601    ML   
S066    2013    FORD    E250    VAN    1FTNE2EW4DDA40628       B OF A    S067   
2013    FORD    E250    VAN    1FTNE2EW6DDA40629       B OF A    S068    2013   
FORD    E250    VAN    1FTNE2EW2DDA40630       B OF A    S070    2000    FORD   
E250    VAN    1FTNE2421YHB23799    145423    DN    S071    2010    FORD    E250
   VAN    1FTNE2EW5ADA75495    N/A    RBS    S072    2010    FORD    E250    VAN
   1FTNE2EW7ADA75496    N/A    RBS    S073    2010    FORD    E250    VAN   
1FTNE2EW9ADA75497    N/A    RBS    S074    2010    FORD    E250    VAN   
1FTNE2EWXADA75492    N/A    RBS    S075    2011    FORD    E250    VAN   
1FTNE2EW8BDA79297    N/A    RBS    S099    2004    FORD    E250    VAN   
1FTNE24W74HA03874    179002    DN    M41    2000    FORD    E450    CUBE   
1FDXE45S2YHB54929    153171    DN    M45    2011    FORD    F250    PICK UP   
1FTBF2B60BEB75486    N/A    RBS    M49    1998    FORD    E350    CUBE   
1FDWE37L4WHC04464    140277    DN    XS055    2005    FORD    E250    VAN   
1FTNE24W55HB22606    196004    DN    XS056    2006    FORD    E250    VAN   
1FTNE24W56DA97070    495596    MERCH    XS061    2001    FORD    E250    VAN   
1FTNE24231HB14821    153742    DN    XS086    1999    FORD    E250    VAN   
1FTNE2427XHB77476    139822    DN    XS092    2003    FORD    E250    VAN   
1FTNE24293HB16883    168631    DN

Norwalk

   1401    2008    FRGHT    M2-106    3200A    1FVACYDJ18HZ05488    N/A    RBS
   1404    2010    FRGHT    MS2-106    3300A    1FVACYBS7ADAR4291    N/A    RBS
   1405    2010    FRGHT    MS106    3400A    1FVACYBS9ADAR4292    N/A    RBS   
1408    2012    INTER    7400    3400 A    1HTWCAAR3CJ620329    N/A    RBS   
1412    2013    FRGHT    3499    BOBTAIL    1FVACXDT1DHFH8983    N/A    RBS   
1484    2009    FRGHT    M2106    3300    1FVACYDJ69HAF2456    N/A    RBS   
1485    2009    FRGHT    M2106    3300    1FVACYDJ49HAF2455    N/A    RBS   
S600    2008    FORD    E250    VAN    1FTNE24WX8DA15305    500332    ML    S601
   2008    FORD    E250    VAN    1FTNE24WX8DA15272    500330    ML    S602   
2006    FORD    E250    VAN    1FTNE24W66DA97076    495602    MERCH    S603   
2009    FORD    E250    VAN    1FTNE24W59DA72982    N/A    RBS    S604    2009
   FORD    E250    VAN    1FTNE24W79DA72983    N/A    RBS    S605    2009   
FORD    E250    VAN    1FTNE24W99DA72984    N/A    RBS    S606    1999    FORD
   E250    VAN    1FTNE2425YHB77475    139821    DN    S607    2013    FORD   
E250    VAN    1FTNE2EW5DDA40623    N/A    B OF A    S610    2013    FORD   
E250    VAN    1FTNE2EW7DDA40624    N/A    B OF A    S611    2013    FORD   
E250    VAN    1FTNE2EW9DDA40625    N/A    B OF A    S615    2010    FORD   
E250    VAN    1FTNE2EW6ADA75490    N/A    RBS    S616    2010    FORD    E250
   VAN    1FTNE2EW8ADA75491    N/A    RBS    S617    2010    FORD    E250    VAN
   1FTNE2EW1ADA75493    N/A    RBS



--------------------------------------------------------------------------------

   S618    2010    FORD    E250    VAN    1FTNE2EW3ADA75494    N/A    RBS   
S619    2011    FORD    E250    VAN    1FTNE2EW6BDA79296    N/A    RBS    S621
   2005    FORD    E250    VAN    1FTNE24W15HB22604    196002    DN    S622   
2013    FORD    E250    VAN    1FTNE2EW0DDA40626       B OF A    S623    2013   
FORD    E250    VAN    1FTNE2EW2DDA40627       B OF A    S624    2005    FORD   
E250    VAN    1FTNE24W35HB22605    196003    DN    S653    2003    FORD    E250
   VAN    1FTNE24213HB16876    168593    DN    S663    1996    FORD    E350   
VAN    1FTJE34H4THB36208    115146    DN    S667    2005    FORD    E250    VAN
   1FTNE24W15HB22599    195979    DN    S669    2005    FORD    E250    VAN   
1FTNE24WX5HB22603    196001    DN    S671    2006    FORD    E250    VAN   
1FTNE24W96DA97072    495598    ML    S694    2000    FORD    E250    VAN   
1FTNE2423THB23805    145436    DN    S696    2000    FORD    E250    VAN   
1FTNE2425YHB23806    145437    DN    M80    1997    FORD    F350    PICK UP   
3FTHF26H6VMA08327    117762    DN    M82    2008    FORD    F150    PICK UP   
1FTRX14W68FA57500    500713    ML    M91    2013    FORD    F350    UTILITY   
1FDRF3H68DEA76618       B OF A    M92    2013    FORD    F350    UTILITY   
1FDRF3H60DEB31398    N/A    RBS    M95    1997    FORD    F250    PICKUP   
1FTHF26H7VEC12821    129376    DN    C70    2010    FORD    F150    PICK UP   
1FTFX1EV8AFD59935    518029    ML    XM81    1999    FORD    E250    VAN   
1FTNE2428ZHB77468    139804    DN    XS608    2000    FORD    E250    VAN   
1FTNE2424YHB23781    145388    DN    XS612    2001    FORD    E250    VAN   
1FTNE24261HB14815    153736    DN    XS613    2001    FORD    E250    VAN   
1FTNE242X1HB14816    153737    DN    XS620    2005    FORD    E250    VAN   
1FTNE24W45HA28068    195287    DN    XS630    2003    FORD    E250    VAN   
1FTNE24233HB16877    168594    DN    XS641    1996    FORD    E250    VAN   
1FTJE34H1THB58022    115140    DN    XS648    2003    FORD    E250    VAN   
1FTNE24273HB16879    168596    DN    XS658    2004    FORD    E250    VAN   
1FTNE24WX4HA01150    183593    DN    XS674    2006    FORD    E250    VAN   
1FTNE24W06DA97073    495599    ML    XS677    2006    FORD    E250    VAN   
1FTNE24W26DA97074    495600    ML    XS679    2005    FORD    E250    VAN   
1FTNE24W45HA28071    195270    DN

Ryan - G & S

   1501    2012    INTER    7400    3400 A    1HTWCAAR1CJ620331    N/A    RBS   
1502    2003    INTER    7400    3600/A    1HTWCADR93J069464    168787    DN   
1504    2012    INTER    WORKSTAR    3400 A    1HTWCAAR3CJ620332    N/A    RBS
   1506    2008    FRGHT    M2-106    3000/A    1FVACYDJ38HZ05489    N/A    RBS
   1507    2009    FRGHT    M2-106    3300    1FVACYDJ89HAF2457    N/A    RBS   
1509    2014    FRGHT    M2 106    3300 A    1FVACYCY6EHFT7161       B OF A   
S790    2013    FORD    E250    VAN    1FTNE2EW2DDA43530       B OF A    S791   
2010    FORD    E350    VAN    1FTSE3EL6ADA85290    N/A    RBS



--------------------------------------------------------------------------------

   S792    2011    FORD    E250    VAN    1FTNE2EW6BDA25433    N/A    RBS   
S750    2008    FORD    E250    VAN    1FTNE24W48DA15316    500415    merch   
S751    2008    FORD    E250    VAN    1FTNE24W68DA15317    500416    ML    S752
   2009    FORD    E250    VAN    1FTNE24W69DA70576    N/A    RBS    S753   
2009    FORD    E250    VAN    1FTNE24W49DA70575    N/A    RBS    S754    2009
   FORD    E250    VAN    1FTNE24W89DA70577    N/A    RBS    S755    2010   
FORD    E250    VAN    1FTNE2EW8ADA75488    N/A    RBS    S756    2010    FORD
   E250    VAN    1FTNE2EWXADA75489    N/A    RBS    S760    2013    FORD   
E250    VAN    1FTNE2EWXDDA40536       B OF A    S761    2013    FORD    E250   
VAN    1FTNE2EW8DDA40535       B OF A    S770    2000    FORD    E250    VAN   
1FTNE2422YHB23813    145452    DN    S773    2001    FORD    E250    VAN   
IFTNE24291HB14824    153746    DN    S779    2003    FORD    E250    VAN   
1FTNE24233HB16880    168617    DN    S781    2005    FORD    E250    VAN   
1FTNE24W45HB22600    195994    DN    M103    2002    FORD    E450    BOX   
1FDXE45502HA45618    167365    DN    M105    2006    FORD    E350    BOX   
1FDWE35L76HB19881    497232    ML    M109    1997    ISUZU    NPR    BOX   
JALC4B1K6V7001826    161345    DN    XS782    2005    FORD    E250    VAN   
1FTNE24W65HB22601    195995    DN

Ray

   1826    2005    Inter’l    7600    5000    1HTWYSBT25J045791    192871    DN
   1827    2007    Inter’l    Bobtail    2799    1HTMMAAN27H417558    526232   
MERCH    1829    2013    Inter’l    7600    4500 A    1HTGSSJT7DJ298904    N/A
   RBS    1830    2013    Inter’l    7600    4500 A    1HTGSSJTODJ304400    N/A
   KEY    1831    2007    Frght    Bobtail    3499    1FVACXDC97HX41532    N/A
   KEY    S514    2012    Ford    E250    Van    1FTNE2EWXBDA79480    531798   
MERCH    S515    2012    Ford    E250    Van    1FTNE2EW1BDA79481    531799   
MERCH    S516    2012    Ford    E20    Van    1FTNE2EW5BDA79483    531800   
MERCH    S517    2013    DODGE    5500    BOOM    3C7WDNBL3CG326560    N/A   
KEY    S518    2013    DODGE    5500    BOOM    3C7WDNBL2CG326565    N/A    KEY
   S519    2013    FORD    E250    VAN    1FTBE2EL7DDB08233       B OF A    S520
   2013    FORD    E250    VAN    1FTNE2EL9DDB08234       B OF A    S521    2013
   FORD    E250    VAN    1FTNE2EL5DDB08232       B OF A

Kasden - EH

   S002    2011    FORD    E250    VAN    1FTNE2EW6BDB10773    523981    MERCH
   S003    2011    FORD    E250    VAN    1FTNE2EW8BDB10774    523982    MERCH
   S004    2013    FORD    E250    VAN    1FTNE2EW8DDA43449       B OF A    S005
   2013    FORD    E250    VAN    1FTNE2EW4DDA43450       B OF A    S006    2013
   FORD    E250    VAN    1FTNE2EW6DDA43451       B OF A    M142    2011    FORD
   E250    BOX    1FFXE4FS5BDA83089    N/A    RBS    M144    2003    FORD   
F450    RACK    1FDXF47S43EB40003    169193    DN



--------------------------------------------------------------------------------

Buckley

   1335    2011    INTL    4300    2800S    1HTMMAAN4BH382126    N/A    RBS   
S260    2013    FORD    F350    UTILITY    1FDRF3H65DEA40207    N/A    KEY   
S268    2011    FORD    F350    UTILITY    1FDRF3H61BEC68752    N/A    RBS   
S271    2011    FORD    E250    VAN    1FTNE2EW2BDA82762    N/A    RBS    S272
   2011    FORD    E250    VAN    1FTNE2EW0BDA82761    N/A    RBS    S273   
2013    FORD    E250    VAN    1FTNE2WE4DDA43447       BA    S274    2013   
FORD    E250    VAN    1FTNE2EL1DDA91107       BA    S275    2013    FORD   
E250    VAN    1FTNE2EL1DDA91106       BA

Rhode Island

   1306    2011    INTL    4300    2799    1HTMMAAN9BH382123    N/A    RBS   
1314    2003    INTL    7400    3600/A    1HTWCADR73J069463    168802    DN   
1315    2003    INTL    7400    3600/A    1HTWCADR03J069465    168801    DN   
1320    2003    INTL    7600    5000/A    IHTWYAXT03J069460    168807    DN   
1600    2012    INTL    7400    3300 A    1HTWCAAR8CJ620326    N/A    RBS   
1602    2009    FRGHT    MS-112    5000/A    1FVMC5CV69HAG6177    N/A    RBS   
1604    2010    FRGHT    MS-106    3300/A    1FVACYBS5ADAR4290    N/A    RBS   
1605    2014    FRGHT    M2 106    3300 S    1FVACYCY4EEHFT7157    N/A    KEY   
1606    2014    FRGHT    M2 106    3300 S    1FVACYCY6EHFT7158    N/A    KEY   
1708    2003    INTL    7600    5000A    1HTWYAXT23JO69458    168803    DN   
1709    2003    INTL    7600    5000A    1HTWYAXT43J069459    168804    DN   
S37    2003    FORD    E250    VAN    1FTNE242X3HB16875    168592    DN    S803
   2008    FORD    E250    VAN    1FTNE24W78DA14385    500403    ML    S804   
2008    FORD    E250    VAN    1FTNE24W98DA14386    500404    ML    S805    2008
   FORD    E250    VAN    1FTNE24W18DA15306    500405    ML    S814    2008   
FORD    E250    VAN    1FTNE24W38DA15307    500406    ML    S815    2008    FORD
   E250    VAN    1FTNE24W98DA15313    500412    ML    S817    2005    FORD   
E250    VAN    1FTNE24W75HB22672    196163    DN    S818    2005    FORD    E250
   VAN    1FTNE24W95HB22673    196164    DN    S820    2008    FORD    E250   
VAN    1FTNE24W08DA15314    500413    ML    S822    2005    FORD    E250    VAN
   1FTNE24W25HB22675    196166    DN    S823    2013    FORD    E250    VAN   
1FTNE2EW0DDA40531    N/A    BA    S824    2013    FORD    E250    VAN   
1FTNE2EW9DDA40527    N/A    BA    S825    2013    FORD    E250    VAN   
1FTNE2EW4DDA40533    N/A    BA    S826    2013    FORD    E250    VAN   
1FTNE2EW7DDA40526    N/A    BA    S827    2013    FORD    E250    VAN   
1FTNE2EW2DDA40532    N/A    BA    S828    2013    FORD    E250    VAN   
1FTNE2EW6DDA40534    N/A    BA    S831    2005    FORD    E250    VAN   
1FTNE24W45HB22676    196167    DN    S832    2005    FORD    E250    VAN   
1FTNE24W65HB22677    196168    DN    S833    2013    FORD    E250    VAN   
1FTNE2EW2DDA40529    N/A    BA    S834    2013    FORD    E250    VAN   
1FTNE2EW0DDA40528    N/A    BA



--------------------------------------------------------------------------------

   S835    2013    FORD    E250    VAN    1FTNE2EW9DDA40530    N/A    BA    S838
   1999    FORD    E250    VAN    1FTNE2429XHB81027    139926    DN    S839   
2010    FORD    E250    VAN    1FTNE2EW5ADA75478    N/A    RBS    S840    2010
   FORD    E250    VAN    1FTNE2EW3ADA75480    N/A    RBS    S841    2010   
FORD    E250    VAN    1FTNE2EW1ADA75476    N/A    RBS    S843    2010    FORD
   E250    VAN    1FTNE2EW5ADA75481    N/A    RBS    S849    2010    FORD   
E250    VAN    1FTNE2EW7ADA75479    N/A    RBS    S850    2010    FORD    E250
   VAN    IFTNE2EW7ADA75482    N/A    RBS    S852    2001    FORD    E250    VAN
   1FTNE24281HB14829    153752    DN    S854    2005    FORD    E250    VAN   
1FTNE24W85HB22678    196169    DN    S855    2005    FORD    E250    VAN   
1FTNE24WX5HB22679    196170    DN    S872    2001    FORD    E250    VAN   
1FTNE24261HB14831    153773    DN    S887    2008    FORD    E250    VAN   
1FTNE24W78DA15309    500408    ML    S888    2008    FORD    E250    VAN   
1FTNE24W38DA15310    500409    ML    S889    2008    FORD    E250    VAN   
1FTNE24W58DA15311    500410    ML    S890    2008    FORD    E250    VAN   
1FTNE24W28DA15315    500414    ML    S891    2008    FORD    E250    VAN   
1FTNE24W78DA15312    500411    ML    S892    2009    FORD    E350    UTILITY   
1FDSE35L79DA72992    N/A    RBS    S893    2009    FORD    E350    UTILITY   
1FDSE35L59DA72991    N/A    RBS    S894    2011    FORD    E250    VAN   
1FTNE2EW8BDA79476    N/A    RBS    S895    2011    FORD    E250    VAN   
1FTNE2EW0BDA79472    N/A    RBS    S896    2011    FORD    E250    VAN   
1FTNE2EW4BDA79474    N/A    RBS    S897    2011    FORD    E250    VAN   
1FTNE2EW6BDA79475    N/A    RBS    S898    2011    FORD    E250    VAN   
1FTNE2EW1BDA79478    N/A    RBS    S899    2011    FORD    E250    VAN   
1FTNE2EW2BDA79473    N/A    RBS    S900    2011    FORD    E250    VAN   
1FTNE2EWXBDA79477    N/A    RBS    S970    2003    FORD    E250    VAN   
1FTNE24263HB16890    168647    DN    S971    2003    FORD    E250    VAN   
1FTNE24283HB16891    168648    DN    S978    2003    FORD    E250    VAN   
1FTNE24203HB16898    168657    DN    S980    2003    FORD    E250    VAN   
1FTNE24253HB16900    168659    DN    S981    2003    FORD    E250    VAN   
1FTNE24273HB16901    168660    DN    S985    2003    FORD    E250    VAN   
1FTNE24243HB16905    168664    DN    S989    2003    FORD    E250    VAN   
1FTNE24213HB16909    168668    DN    S990    2006    FORD    E250    VAN   
1FTNE24W86DA97077    495610    ML    S991    2006    FORD    E250    VAN   
1FTNE24WX6DA97078    495611    ML    S992    2006    FORD    E250    VAN   
1FTNE24W16DA97079    495612    ML    S994    2006    FORD    E250    VAN   
1FTNE24WX6DA97081    495614    ML    S997    2006    FORD    E250    VAN   
1FTNE24W56DA97084    495617    ML    S998    2006    FORD    E250    VAN   
1FTNE24W76DA97085    495618    ML    S999    2006    FORD    E250    VAN   
1FTNE24W96DA97086    495619    ML



--------------------------------------------------------------------------------

   M33    2004    FORD    E350    BOX    1FDWE35L74HA98852    188264    DN   
M37    2004    FORD    F250    PICKUP    1FTNF21L94EA54320    183788    DN   
M38    2000    FORD    F350    PICKUP    1FTSF31LOYEC86254    148336    DN   
M39    2009    FORD    F250    PICK UP    1FTNF21569EA90362    N/A    RBS    M40
   2009    FORD    E450    UTILITY    1FDXE45S09DA91192    509033    ML    M41
   2012    FORD    F350    UTILITY    1FDRF3H61CEA83392    526785    ML    M42
   2010    FORD    F150    PICK UP    1FTEX1E81AFD47826    518026    ML    M43
   2005    FORD    E250    VAN    1FTNE24W05HB22674    196165    DN    M51   
2001    FORD    F150    PICKUP    1FTZF17291NA45669    154036    DN    M52   
2002    FORD    F250    UTILITY    1FTNE20L22EC30929    162162    DN    M55   
1999    FORD    E250    VAN    1FTNE2421XHB81023    139922    DN    XM75    1996
   FORD    E350    VAN    1FTJE34Y4THB36192    115103    DN    XS842    2010   
FORD    E250    VAN    1FTNE2EW3ADA75477    N/A    RBS    XS848    2000    FORD
   E250    VAN    1FTNE2429YHB23775    145349    DN    XS860    2001    FORD   
E250    VAN    1FTNE24291HB21059    155861    DN    XS886    2008    FORD   
E250    VAN    1FTNE24W58DA15308    500407    ML    XS912    1999    FORD   
E250    VAN    1FTNE2428XHB81021    139919    DN    XS949    2001    FORD   
E250    VAN    1FTNE24241HB14827    153750    DN    XS972    2003    FORD   
E250    VAN    1FTNE242X3HB16892    168649    DN    XS975    2003    FORD    E20
   VAN    1FTNE24253HB16895    168652    DN    XS976    2003    FORD    E250   
VAN    1FTNE24273HB16896    168654    DN    XS982    2003    FORD    E250    VAN
   1FTBE24293HB16902    168661    DN    XS983    2003    FORD    E250    VAN   
1FTNE24203HB16903    168662    DN    XS993    2006    FORD    E250    VAN   
1FTNE24W86DA97080    495613    ML    XS995    2006    FORD    E250    VAN   
1FTNE24W16DA97082    495615    ML    XS996    2006    FORD    E250    VAN   
1FTNE24W36DA97083    495616    ML

Woods

   1554    2012    FRGHT    M2 106    2700    1FVACXDT0CHBL0088    N/A    RBS   
S200    2010    FORD    E350    VAN    1FTSE3EL0ADA85303    N/A    RBS    S203
   2013    FORD    E250    VAN    1FTNE2EW0DDA43445       B OF A    S204    2013
   FORD    E250    VAN    1FTNE2EW2DDA43446       B OF A    S205    2013    FORD
   E250    VAN    1FTNE2EW6DDA43448       B OF A    S210    2010    FORD    E350
   VAN    1FTSE3EL9ADA85302    N/A    RBS    S215    2011    FORD    E350    VAN
   1FTSE3EL6BDA70354    N/A    RBS

Burke

   1710    2012    Internat’l    7400    3400 A    1HTWCAAR9CJ620335    N/A   
RBS    1711    2012    FORD    F550    1100 A    1FDUF5HT9CEA23212    N/A    RBS
   1712    2005    Internat’l    4400    Bobtail    1HTMKAAN85H133242    526233
   MERCH    1714    2008    Freightliner    M2106    3200/A    1FVACYDJ88HZ05505
   N/A    RBS    1720    2006    Freightliner    MB2-106    3600A   
1FVFCYDC56HW39638    212701    DN    1721    2006    Freightliner    MB2-106   
3600A    1FVFCYDC76HW39639    212702    DN



--------------------------------------------------------------------------------

   1730    2010    Freightliner    MB2-106    3600A    1FVACYBS6ADAR4301    N/A
   RBS    1778    2009    Freightliner    M2-106    3300/A    1FVACYDJ29HAF2471
   N/A    RBS    1781    2014    Frght    CA113DC       1FUJGBDV5ELFU3170    N/A
   KEY    S500    2012    Ford    F350    UTILITY    1FDRF3H6XCEB69896    533083
   MERCH    S501    2005    Ford    E350    Van    1FTSE34L15HB33813    196065
   DN    S502    2005    Ford    E350    Van    1FTSE34L35HB33814    196066   
DN    S503    2005    Ford    E350    Van    1FTSE34LX5HB33812    196064    DN
   S504    2005    Ford    E350    Van    1FTSE34L85HB33811    196063    DN   
S505    2005    Ford    E350    Van    1FTSE34L55HB33815    196067    DN    S506
   2008    Ford    E350    Van    1FTSE34LX8DA10099    498904    ML    S507   
2010    FORD    E350    VAN    1FTSE3EL1ADA85293    N/A    RBS    S508    2010
   FORD    E350    Van    1FTSE3ELXADA85292    N/A    RBS    S509    2010   
FORD    E350    Van    1FTSE3ELSADA85295    N/A    RBS    S510    2010    FORD
   E350    Van    1FTSE3EL3ADA85294    N/A    RBS    S511    2010    FORD   
E350    Van    1FTSE3EL8ADA85291    N/A    RBS    S514    2011    FORD    E350
   Van    1FTSE3EL9BDA70364    N/A    RBS    S515    2011    FORD    E350    Van
   1FTSE3EL7BDA70363    N/A    RBS    S517    2009    Ford    E350    Van   
1FTSE34L29DA68144    N/A    RBS    S518    2009    Ford    E350    Van   
1FTSE34L89DA69721    N/A    RBS    S519    2009    Ford    E350    Van   
1FTSE34L69DA68146    N/A    RBS    S520    2009    Ford    E350    Van   
1FTSE34L49DA68145    N/A    RBS    S521    2009    Ford    E350    Van   
1FTSE34L09DA68143    N/A    RBS    S522    2009    Ford    E350    Van   
1FTSE34L69DA69720    N/A    RBS    S531    2004    FORD    UTIL    UTIL   
1FDWF36L44EC48185    187831    DN    S533    2013    FORD    E250    Van   
1FTNE2EW3DDA43519       B OF A    S534    2013    FORD    E250    Van   
1FTNE2EW3DDA43522       B OF A    S535    2013    FORD    E250    Van   
1FTNE2EW5DDA43523       B OF A    S536    2013    FORD    E250    Van   
1FTNE2EW1DDA43521       B OF A    S537    2013    FORD    E250    Van   
1FTNE2EWXDDA43520       B OF A    S538    2013    FORD    E250    Van   
1FTNE2EW7DDA43524       B OF A    S540    2007    Ford    E250    Van   
1FTNE24W37DA02653    499831    ML    S559    2008    FORD    E350    Van   
1FTSE34L68DA10097    498902    ML    S560    2008    FORD    E350    Van   
1FTSE34L88DA10098    498903    ML    S561    2008    FORD    E350    Van   
1FTSE34L28DA10100    498905    ML    S582    2004    Ford    E350    Van   
1FTSE34L54HA87529    187826    DN    S583    2004    Ford    E350    Van   
1FTSE34L14HA87530    187827    DN    S585    2006    Ford    E350    Van   
1FTSE34L76DA74033    495131    ML    S587    2006    Ford    E350    Van   
1FTSE34L06DA74035    495133    ML    S590    2006    Ford    E350    Van   
1FTSE34L66DA74038    495135    ML    M701    2011    TCM    FG30T3    FORKLIFT
   2H901999    N/A    RBS



--------------------------------------------------------------------------------

   M702    2006    Ford    F450    Box    1FDXF46YX6EA19681    209490    DN   
M703    2014    Ford    F350    UTILITY    1FDRF3H66EEA17522    N/A    RBS   
M708    2006    Ford    F450    OP UTILITY    1FDWF375X6EB73625    495785    ML
   M709    2006    Ford    F450    OP UTILITY    1FDWF37506EB51097    495704   
ML    M713    2008    FORD    F550    UTILITY    1FDAF57R68EC88041    500452   
ML    M727    2004    Ford    F350    OP UTILITY    1FDSF35L84EC48187    187832
   DN    XS581    2004    Ford    E350    Van    1FTSE34L34HA87528    187829   
DN    XS589    2006    Ford    E350    Van    1FTSE34L46DA74037    495136    ML

Carpenter & Smith

   1016    2012    INTL    4400    2800 A    3HAMKAANXDL184573    N/A    KEY   
S217    2009    Ford    E-250    Van    1FTNE24W89DA72958    N/A    RBS    S219
   2010    Ford    E-250    Van    1FTNE2EW9ADA72762    N/A    RBS    S223   
2013    Ford    E250    VAN    1FTNE2EW6DDA42171       B OF A    S224    2013   
Ford    E250    VAN    1FTNE2EW8DDA42172       B OF A    M372    2010    FORD   
F-350    PICK UP    1FTSF3B54AEB09017    509034    ML    M373    2011    FORD   
F450    RACK/CRANE    1FDUF4HY7BEA43091    517369    ML

Region

   1500    2008    FRGHT    M2-106    2800S    1FVACYDJ78HZ05494    N/A    RBS
   1502    2008    FRGHT    M2-106    3000A    1FVACYDJ98HZ05495    N/A    RBS
   1549    2006    FREIGHTL    M2    3600A    1FVFCYDC16HW39636    16808    DN
   1550    2006    FREIGHTL    M2    3600A    1FVFCYDC36HW39637    16809    DN
   1551    2006    FREIGHTL    M2    3600A    1FVFCYDC76HW39642    16805    DN
   1553    2012    FREIGHTL    M2    3200    1FVACXDTCHBV7220    N/A    RBS   
S300    2008    FORD    E350    VAN    1FTSE34L58DA10091    498899    ML    S301
   2008    FORD    E350    VAN    1FTSE34L78DA10089    498897    ML    S302   
2008    FORD    E350    VAN    1FTSE34LX8DB33577    257844    DN    S303    2008
   FORD    E350    VAN    1FTSE34L38DA10090    498898    ML    S304    2008   
FORD    E350    VAN    1FSTE34L18DB33578    257845    DN    S307    2008    FORD
   E350    VAN    1FTSE34L88DB33576    257843    DN    S308    2013    FORD   
E350    VAN    1FTSE3EL7DDA43456       B OF A    S309    2013    FORD    E350   
VAN    1FTSE3EL1DDA43453       B OF A    S310    2013    FORD    E450    UTILITY
   1FDXE4FS3DDA43516       B OF A    S311    2013    FORD    E350    VAN   
1FTSE3EL3DDA43454       B OF A    S312    2013    FORD    E350    VAN   
1FTSE3EL5DDA43455       B OF A    S313    2008    FORD    E350    VAN   
1FTSE34L68DB33575    257842    DN    S319    2009    FORD    E350    VAN   
1FTSE34L89DA68147    N/A    RBS    S320    2010    FORD    E350    VAN   
1FTSE3EL8ADA85288    N/A    RBS    S321    2010    FORD    E350    VAN   
1FTSE3ELXADA85289    N/A    RBS    S325    2011    FORD    E350    VAN   
1FTSE3EL3BDA70361    N/A    RBS    S326    2011    FORD    E350    VAN   
1FTSE3EL5BDA70362    N/A    RBS



--------------------------------------------------------------------------------

   S334    2003    FORD    E250    VAN    1FTNE24223HB26140    168724    DN   
S345    2010    FORD    E350    VAN    1FTSE3EL6ADA85287    N/A    RBS    S349
   2004    FORD    E350    VAN    1FTSE34L24HB11057    187791    DN    S350   
2004    FORD    E350    VAN    1FTSE34L04HB11056    187790    DN    S351    2004
   FORD    E350    VAN    1FTSE34L64HB11059    187793    DN    S352    2004   
FORD    E350    VAN    1FTSE34L94HB11055    187789    DN    S380    2005    FORD
   E350    VAN    1FTSE34LX5HB33809    196058    DN    S381    2005    FORD   
E350    VAN    1FTSE34L65HB33807    196056    DN    S382    2006    FORD    F450
   BOX    1FDXF47Y16EA03531    209212    DN    S383    2006    FORD    F450   
BOX    1FDXF47Y76EA42009    209213    DN    S385    2006    FORD    F350   
UTILITY    1FDWF37Y76EC95417    495783    ML    S386    2006    FORD    E350   
VAN    1FTSE34L36DA74031    495129    ML    S387    2006    FORD    E350    VAN
   1FTSE34L56DA74032    495130    ML    M201    2005    FORD    F250    PICKUP
   1FTNF215X5ED32547    206675    DN    M205    2012    FORD    F350    UTILITY
   1FDRF3H6XCEA83536    526784    MERCH    M206    2009    FORD    F450    RACK
   1FDAF47Y29EA90365    N/A    RBS    M214    2009    FORD    E450    UTILITY   
1FDXE45S29DA73857    N/A    RBS    M215    2009    FORD    E450    UTILITY   
1FDXE45S49DA73858    N/A    RBS    M216    2010    FORD    TRANS-CONN    VAN   
NMOLS7ANXAT022210    518027    MERCH    M222    2001    FORD    E350    BOX   
1FDWE35L51HA32246    152916    DN

Effron

   1652    2009    FRGHT    M2-106    3300    1FVACYDJ69HAF2473    N/A    RBS   
1654    2010    FRGHT    M2-106    3200    1FVACYB58ADAR4302    N/A    RBS   
1667    2014    FRGHT    M2-106    3300A    1FVACYCY6EHFL5524    N/A   
Wells Fargo    1673    2008    FRGHT    M2-106    4000    1FVHCYDJ48HZ05502   
N/A    RBS    S400    2005    FORD    E250    VAN    1FTNE24W95HB22611    196009
   DN    S401    2005    FORD    E250    VAN    1FTNE24W45HB22614    196012   
DN    S403    2011    FORD    E350    VAN    1FTSE3EL7BDA25441    N/A    RBS   
S408    2004    FORD    E350    VAN    1FTSE34L34HB14405    188001    DN    S409
   2004    FORD    E350    VAN    1FTSE34L14HB14404    188000    DN    S410   
2004    FORD    E350    VAN    1FTSE34LX4HB14403    188002    DN    S412    2008
   FORD    E350    VAN    1FTSE34L18DB33581    257840    DN    S414    2011   
FORD    E350    VAN    1FTSE3EL4BDA70353    N/A    RBS    S416    2008    FORD
   E350    VAN    1FTSE34LX8DB33580    257838    DN    S417    2011    FORD   
E350    VAN    1FTSE3EL1BDA70360    N/A    RBS    S420    2013    FORD    E250
   VAN    1FTBE2EW8DDA47582       B OF A    S421    2013    FORD    E250    VAN
   1FTNE2EWXDDA47583       B OF A    S422    2013    FORD    E250    VAN   
1FTNE2EW1DDA47584       B OF A    S432    2008    FORD    E350    VAN   
1FTSE34L48DA10101    498911    ML    S433    2008    FORD    E350    VAN   
1FTSE34L68DA10102    498912    ML



--------------------------------------------------------------------------------

   S447    2006    FORD    E350    VAN    1FTSE34L56DA74029    495127    ML   
S448    2006    FORD    E350    VAN    1FTSE34L16DA74030    495128    ML    M303
   2005    FORD    E350    VAN    1FTSE34LX5HB33793    196041    DN    M304   
2010    FORD    F250    PICK UP    1FTNF2B50AEB39123    509027    ML    M306   
2005    FORD    F550    RACK    1FDAF57P75EA01459    196624    DN    M307   
2007    FORD    E350    BOX TRUCK    1FDWE35L67DA20297    499639    ML    M320
   2012    FORD    F350    UTILITY    1FDRF3H63CEA83524    526834    MERCH   
XS411    2005    FORD    E350    VAN    1FTSE34L85HB33792    196040    DN   
XS413    2005    FORD    E350    VAN    1FTSE34L15HB33794    196042    DN

Leffler

   1922    2005    IH    4300    3499 S    1HTMMAAN95H120753    192608    DN   
1960    2000    FRTLINER    FL70    2800 A    1FV6HJBAXYHF86743    N/A    PHH   
1961    2000    FRTLINER    FL70    2700 A    1FV6HJBA6YHF86741    N/A    PHH   
1967    2000    FRTLINER    FL70    3000 A    1FV6JJBB6YHG80146    N/A    PHH   
1968    2000    FRTLINER    FL70    2800 A    1FV6JJBB5YHB94878    N/A    PHH   
1969    2001    FRTLINER    FL70    3200 A    1FVABXAK1HH66210    N/A    PHH   
1970    2001    FRTLINER    FL70    3000 A    1FVABTAK31HH77931    N/A    PHH   
1971    2001    FRTLINER    FL80    4600 A    1FVHBXAK31HH77921    N/A    PHH   
1972    2001    FRTLINER    FL70    3000 A    1FVABXAK51HH79655    N/A    PHH   
S804    2009    FORD    F150    PICKUP    1FTRX14W19KC15752    N/A    RBS   
S806    2009    FORD    E350    VAN    1FTSE34L59DA68154    N/A    RBS    S807
   2009    FORD    E350    VAN    1FTSE34L79DA88155    N/A    RBS    S808   
2009    FORD    E350    VAN    1FTSE34L99DA68156    N/A    RBS    S809    2009
   FORD    E350    VAN    1FTSE34L09DA68157    N/A    RBS    S810    2009   
FORD    E350    VAN    1FTSE34L29DA68158    N/A    RBS    S814    2010    FORD
   F450    BOX    1FDXE4FS6ADA42338    510619    ML    S815    2010    FORD   
F450    BOX    1FDXE4FS8ADA42339    510620    ML    S817    2011    FORD    E350
   VAN    1FTSE3EL6BDA82763    N/A    RBS    S819    2010    FORD    E350    VAN
   1FTSE3EL3ADA74358    N/A    RBS    S820    2010    FORD    E350    VAN   
1FTSE3EL5ADA74359    N/A    RBS    S821    2010    FORD    E350    VAN   
1FTSE3EL1ADA74360    N/A    RBS    S822    2010    FORD    E350    VAN   
1FTSE3EL3ADA74361    N/A    RBS    S824    2011    FORD    F350    OP UTILITY   
1FDRF3H61BEA60516    513107    ML    S825    2011    FORD    E350    VAN   
1FTSE3EL8BDA82764    N/A    RBS    S829    2000    FORD    E250    VAN   
1FTNE24L9YHB58728    N/A    PHH    S831    2000    FORD    E250    VAN   
1FTNE24L7YHB58730    N/A    PHH    S834    2000    FORD    F250    OP UTILITY   
1FDNF20L8YEC63745    N/A    PHH    S835    2011    FORD    E350    VAN   
1FTSE3ELXBDA82765    N/A    RBS    S840    2007    FORD    F150    PICKUP   
1FTRF14W37KB62469    497578    MERCH    S847    2013    FORD    E250    VAN   
1FTNE2EW20DA43527       B OF A



--------------------------------------------------------------------------------

   S848    2013    FORD    E250    VAN    1FTNE2EW9DDA43525       B OF A    S849
   2013    FORD    E250    VAN    1FTNE2EW0DDA43526       B OF A    S850    2004
   FORD    E350    CUBE    1FDWE35LX4HA95735    189277    DN    S852    2004   
FORD    E350    VAN    1FTSE34L74HB46435    189276    DN    S854    2007    FORD
   F350    OP-UTIL    1FDWF37Y77EA83487    496137    ML    S857    2007    FORD
   E350    CUBE VAN    1FDWE35L67DB07911    499829    ML    S858    2007    FORD
   E350    CUBE VAN    1FDWE35L47DA87688    499827    ML    S859    2007    FORD
   E350    CUBE VAN    1FDWE35L17DA64983    499828    ML    S869    2011    FORD
   F350    OP UTILITY    1FDRF3H62BEB59264    N/A    RBS    S876    2013    FORD
   E450    CUBE VAN    1FDXE4FS0DDA68728       B OF A    S890    2005    FORD   
E350    VAN    1FTSE34L75HB33802    196051    DN    S894    2005    FORD    E350
   VAN    1FTSE34L45HB33806    196055    DN    S899    2006    FORD    E350   
VAN    1FTSE34L66DA69664    495149    ML    M005    2008    FORD    ESCAPE   
SUV    1FMCU93178KA70715    498983    MERCH    M007    2011    FORD    F150   
PICK UP    1FTVX1EF1BKD12789    N/A    RBS    M041    1987    CHEVY    C30   
PCKUP    1GCHV34K4HS180004    48837    DN    M150    1999    FORD    F450   
UTILITY    3FDXF46F3XMA36073    N/A    PHH    M160    2003    FORD    Explorer
   SUV    1FMZU73KX3UA67666    172510    DN    M165    2003    FORD    EXPDN   
SUV    1FMFU18L93LB64879    171941    DN    M184    2000    FORD    E350    VAN
   1FTSE34F1YHA52163    N/A    PHH    M198    2005    FORD    F350    OP UTILITY
   1FDWF37566EA20112    209488    DN    XS811    2009    FORD    E350    VAN   
1FTSE34L49DA68159    N/A    RBS    XS823    2000    FORD    E350    VAN   
1FTSE34L1YHA69051    N/A    PHH    XS846    2004    FORD    E350    VAN   
1FTSE34L84HA93101    187844    DN    XS853    2006    FORD    E250    VAN   
1FTSE34L36DA69668    495153    ML    XS861    2006    FORD    E350    VAN   
1FTSE34LX6DA69666    495151    ML    XS863    2006    FORD    E350    VAN   
1FTSE34L16DA69667    495152    ML    XS892    2005    FORD    E350    VAN   
1FTSE34L05HB33804    196053    DN

Tullytown

   1400    2006    Freightliner    M2-106    3600/A    1FVFCYDC56HW39641   
212704    DN    1402    2012    Freightliner    M2    3300    1FVACYB57CHBL0086
   N/A    RBS    1406    2012    Freightliner    M2    3300    1FVACYBS9CHBL0087
   N/A    RBS    1435    2010    FRGHT    M2    3300A    1FVACYBSXADAR4303   
N/A    RBS    1465    2009    Freightliner    M2106    3300/A   
1FVACYDJ49HAF2472    N/A    RBS    1466    2009    Freightliner    M2106   
3300/A    1FVACYDJ89HAF2474    N/A    RBS    1467    2014    Freightliner   
Bobtail    3499    1FVACXDT9EHFL5496    N/A    WF    S907    2006    Ford   
E-350    Van    1FTSE34L96DA69657    495142    ML    S908    2006    Ford   
E-350    Van    1FTSE34L36DA69654    495139    ML    S909    2006    Ford   
E-350    Van    1FTSE34L76DA69656    495141    ML    S918    2008    Ford   
E-350    Van    1FTSE34L28DA10095    498900    ML



--------------------------------------------------------------------------------

   S919    2008    Ford    E-350    Van    1FTSE34L48DA10096    498901    ML   
S920    2006    Ford    E-350    Van    1FTSE34LX6DA69652    495137    ML   
S921    2006    Ford    E-350    Van    1FTSE34L16DA69653    495138    ML   
S922    2006    Ford    E-350    Van    1FTSE34L56DA69655    495140    ML   
S924    2004    Ford    E-350    Van    1FTSE34LX4HB34747    188455    DN   
S925    2004    Ford    E-350    Van    1FTSE34L44HB34744    188452    DN   
S926    2004    Ford    E-350    Van    1FTSE34L84HB34746    188454    DN   
S927    2004    Ford    E-350    Van    1FTSE34L64HB34745    188453    DN   
S928    2004    Ford    E-350    Van    1FTSE34L14HB34748    188456    DN   
S929    2004    Ford    E-350    Van    1FTSE34L24HB34743    188451    DN   
S930    2005    Ford    E-350    Van    1FTSE34L45HB33787    196035    DN   
S931    2005    Ford    E-350    Van    1FTSE34L65HB33788    196036    DN   
S932    2005    Ford    E-350    Van    1FTSE34L85HB33789    196037    DN   
S933    2005    Ford    E-350    Van    1FTSE34L25HB33786    196034    DN   
S935    2005    Ford    E-350    Van    1FTSE34L65HB33791    196039    DN   
S940    2010    Ford    E-350    Van    1FTSE3EL7ADA74363    N/A    RBS    S941
   2010    Ford    E-350    Van    1FTSE3EL9ADA74364    N/A    RBS    S942   
2010    Ford    E-350    Van    1FTSE3EL0ADA74365    N/A    RBS    S943    2012
   FORD    F-350    UTILTIY    1FDRF3H63CEB97068    535319    MERCH    S944   
2013    Ford    E-250    VAN    1FTBE2EWXDDA47552       B OF A    M565    2005
   Ford    E-350    Van    1FTSE34L45HB33790    196038    DN

Upper Darby

   1301    2012    FORD    F550    1000    1FDUF5HT0CEA23213    N/A    RBS   
1304    2009    FRGHT    M2106    3300/A    1FVACYDJX9HAF2475    N/A    RBS   
1306    2008    FRGHT    M2-106    3200/A    1FVACYDJ08HZ05496    N/A    RBS   
1316    2006    FRGHT    M21-06    3600A    1FVFCYDC36HW39640    212703    DN   
S803    2008    FORD    E350    VAN    1FTSE34L78DA10092    498892    ML    S804
   2008    FORD    E350    VAN    1FTSE34L98DA10093    498891    ML    S805   
2008    FORD    E350    VAN    1FTSE34L08DA10094    498893    ML    S806    2008
   FORD    E350    VAN    1FTSE34L18DB28705    257848    DN    S807    2008   
FORD    E350    VAN    1FTSE34L38DB28706    257849    DN    S810    2008    FORD
   E350    VAN    1FTSE34L28DB33573    257850    DN    S811    2008    FORD   
E350    VAN    1FTSE34L48DB33574    257851    DN    S813    2010    FORD    E350
   VAN    1FTSE3ELSADA74362    N/A    RBS    S819    2004    FORD    E350    VAN
   1FTSE34L94HB31211    188431    DN    S820    2004    FORD    E350    VAN   
1FTSE34L94HB31208    188432    DN    S821    2004    FORD    E350    VAN   
1FTSE34LO4HB31209    188429    DN    S823    2005    FORD    E350    VAN   
1FTSE34L95HB33817    196069    DN    S824    2005    FORD    E350    VAN   
1FTSE34LO5HB33818    196070    DN    S826    2005    FORD    E350    VAN   
1FTSE34L95HB33820    196072    DN



--------------------------------------------------------------------------------

   S827    2006    FORD    E350    VAN    1FTSE34L06DA69661    495146    MERCH
   S831    2013    FORD    E250    VAN    1FTNE2EW8DDA47551       B OF A    S833
   2006    FORD    E350    VAN    1FTSE34L26DA69659    495144    ML    M512   
2004    FORD    E350    VAN    1FTSE34L74HB31210    188430    DN    M519    2010
   FORD    TRANSIT    VAN    NM0LS7AN1AT022208    513105    MERCH    XS822   
2005    FORD    E350    VAN    1FTSE34L75HB33816    196068    DN    XS825   
2005    FORD    E350    VAN    1FTSE34L25HB33819    196071    DN    XS828   
2006    FORD    E350    VAN    1FTSE34L26DA69662    495147    ML    XS829   
2006    FORD    E350    VAN    1FTSE34L06DA69658    495143    MERCH    XS830   
2006    FORD    E350    VAN    1FTSE34L96DA69660    495145    MERCH

Wallace

   1615    2009    FRGHT    M2-106    3400    1FVACXDJ99HAE2529    N/A    RBS   
1617    2008    FRGHT    M2-106    3400/A    1FVFCYDJ78HZ05503    N/A    RBS   
S252    2013    FORD    E250    VAN    1FTNE2EW6DDA43529       B OF A    S253   
2013    FORD    E250    VAN    1FTNE2EW4DDA43528       B OF A    S254    2008   
FORD    E350    VAN    1FTSE34L98DA22213    500506    ML    S255    2011    FORD
   F350    UTILITY    1FDRF3H6XBEB43488    N/A    RBS    S261    2008    FORD   
E350    VAN    1FTSE34L38DB33579    257847    DN    S262    2010    FORD    E350
   VAN    1FTSE3ELZADA85285    NA    RBS    S263    2010    FORD    E350    VAN
   1FTSE3EL4ADA85286    NA    RBS    S269    2006    FORD    E350    VAN   
1FTSE34L86DA74039    495212    ML    S271    2008    FORD    F450    UTILITY   
1FDXF47488EC55604    499815    ML    M352    2005    FORD    F250    PICK UP   
1FTNF21575EC84473    206676    DN    M355    2006    FORD    F450    RACK   
1FDXF47P86EA03811    206674    DN    M359    2004    CHEVY    3500    CUBE   
1GBJ314941207767    188280    DN    XS250    2004    FORD    E350    VAN   
1FTSS34L14HB46715    191538    DN    XS270    2006    FORD    E350    VAN   
1FTSE34LX6HA71006    496408    ML

Wantagh

   1800    2012    FRGHT    M2    3500 A    1FVACYB3CHBL0084    N/A    RBS   
1801    2014    FRGHT    M2 106    3300 A    1FVACYCY4EHFL5523    N/A    WF   
1822    2008    Frght    M2 106    3500/A    1FVFCYDJ38HZ05501    N/A    RBS   
1886    2010    Freight    Columbia       1FUJFOCY3ADAR5654    N/A    RBS   
1887    2011    Freight    Cascadia       1FUJGBDV7CLBN0669    N/A    RBS   
1889    2010    Freight    Columbia       1FUJF0CV5ADAR5655    N/A    RBS   
S001    2004    Ford    E350    Van    1FTSE34LX4HB11050    187800    DN    S003
   2004    Ford    E350    Van    1FTSE34L34HB11052    187803    DN    S005   
2004    Ford    E350    Van    1FTSE34L74HB11054    187806    DN    S006    2005
   Ford    E350    Van    1FTSE34L95HB33798    196046    DN    S008    2005   
Ford    E350    Van    1FTSE34L55HB33796    196044    DN    S009    2005    Ford
   E350    Van    1FTSE34L35HB33800    196048    DN    S010    2005    Ford   
E350    Van    1FTSE34L35HB33795    196043    DN



--------------------------------------------------------------------------------

   S013    2006    Ford    E350    Van    1FTSE34L16DA90034    495208    ML   
S016    2011    Ford    E350    Van    1FTSE3EL8BDA70355    N/A    RBS    S017
   2011    Ford    E350    Van    1FTSE3EL5BDA70359    N/A    RBS    S023   
2013    Ford    E250    Van    1FTNE2EW0DDA47589       B OF A    S024    2013   
Ford    E250    Van    1FTNE2EW7DDA47587       B OF A    S025    2013    Ford   
E250    Van    1FTNE2EW9DDA47588       B OF A    S026    2009    Ford    E350   
Van    1FTSE34L89DA68150    N/A    RBS    S027    2009    Ford    E350    Van   
1FTSE34LX9DA68151    N/A    RBS    S028    2009    Ford    E350    Van   
1FTSE34L19DA68152    N/A    RBS    S029    2009    Ford    E350    Van   
1FTSE34LX9DA69719    N/A    RBS    S031    2011    Ford    E350    Van   
1FTSE3EL3BDA70358    N/A    RBS    S039    2011    Ford    E350    Van   
1FTSE3EL1BDA70357    N/A    RBS    S041    2006    Ford    E350    Van   
1FTSE34L86DA90032    495206    ML    S046    2010    Ford    E350    Van   
1FTSE3EL9ADA85297    N/A    RBS    S047    2010    Ford    E350    VAN   
1FTSE3EL0ADA85298    N/A    RBS    S048    2011    Ford    TRANS CT    Van   
NMOLS7AN7BT048247    525752    MERCH    S049    2011    Ford    TRANS CT    Van
   NMOLS7AN8BT050475    525754    MERCH    S050    2008    Ford    E350    Van
   1FTSE34L18DA10105    498908    ML    S051    2008    Ford    E350    Van   
1FTSE34L58DA10107    498910    ML    S052    2008    Ford    E350    Van   
1FTSE34L88DA10103    498906    ML    S053    2008    Ford    E350    Van   
1FTSE34L38DA10106    498909    ML    S054    2010    Ford    E350    Van   
1FTSE3EL2ADA85299    N/A    RBS    S055    2010    Ford    E350    Van   
1FTSE3EL7ADA85301    N/A    RBS    S056    2010    Ford    E350    Van   
1FTSE3EL5ADA85300    N/A    RBS    S057    2012    Ford    E350    Van   
1FDXE4FS6CDA82129    532764    ML    S084    2006    Ford    E350    Van   
1FTSE34LX6DA90033    495207    ML    S085    2006    Ford    E350    Van   
1FTSE34L86DA93187    495209    ML    S086    2006    Ford    E350    Van   
1FTSE34LX6DA93188    495210    ML    M603    2008    Ford    E350    Van   
1FTSE34LX8DA10104    498907    ML    M604    2004    Ford    E350    Van   
1FTSE34L54HB11053    187811    DN    M611    2005    FORD    E350    Van   
1FTSE34L05HB33799    196047    DN    M615    2009    FORD    F250    PICK UP   
1FTNF21589EA90363    N/A    RBS    M620    2006    Ford    Cutaway    Cube   
1FDXE45S26DA24928    495465    ML    M621    2010    Ford    E350    Van   
1FTSE3EL7ADA85296    N/A    RBS    M625    2006    Ford    Cutaway    Cube   
1FDXE45SX6DA35837    495535    ML    XM601    2005    FORD    ESCAPE    4X4   
1FMYU93175KE15890    196350    DN



--------------------------------------------------------------------------------

Arlington - Washington

   1250    2012    FRGHT    M2 106    3300/A    1FVACYBS1CHBL0083    N/A    RBS
   1255    2008    FRGHT    M2-106    3000/A    1FVACYDJ58HZ05493    N/A    RBS
   1800    2008    FRGHT    M2-106    2400/A    1FVACXDJ88HZ68341    N/A    RBS
   1801    2008    FRGHT    M2-106    2600/A    1FVACXDJX8HZ68342    N/A    RBS
   1802    2010    FRGHT    M2-106    3300/A    1FVACYBS4ADAR4300    N/A    RBS
   1805    2009    FRGHT    M2106    3300/A    1FVACYDJ59HAF2464    N/A    RBS
   S601    2009    FORD    E250    VAN    1FTNE24W29DA72969    N/A    RBS   
S602    2009    FORD    E250    VAN    1FTNE24W09DA72971    N/A    RBS    S603
   2010    FORD    E250    VAN    1FTNE2EW8ADA72767    N/A    RBS    S604   
2010    FORD    E250    VAN    1FTNE2EW0ADA72763    N/A    RBS    S624    2005
   FORD    E250    VAN    1FTNE24W35HB22636    196075    DN    S625    2005   
FORD    E250    VAN    1FTNE24W95HB22639    196078    DN    S500    2008    FORD
   E250    VAN    1FTNE24W68DA15334    500433    ML    S501    2008    FORD   
E250    VAN    1FTNE24W88DA15335    500434    ML    S503    2008    FORD    E250
   VAN    1FTNE24WX8DA15336    500435    ML    S504    2008    FORD    E250   
VAN    1FTNE24W48DA15333    500432    ML    S505    2008    FORD    E250    VAN
   1FTNE24W38DA15341    500440    ML    S506    2009    FORD    E250    VAN   
1FTNE24WX9DA70578    N/A    RBS    S507    2009    FORD    E250    VAN   
1FTNE24W19DA70579    N/A    RBS    S508    2011    FORD    E250    VAN   
1FTNE2EW0BDA79326    N/A    RBS    S509    2011    FORD    E250    VAN   
1FTNE2EW2BDA79327    N/A    RBS    S543    2005    FORD    E250    VAN   
1FTNE24W55HB22640    196079    DN    S545    2006    FORD    E250    VAN   
1FTNE24W56DA97117    495643    ML    M41    2007    FORD    F250    PICK UP   
1FTNF21577EA57643    495919    ML    XM43    2000    FORD    E250    VAN   
1FTNE2420YHB22076    145352    DN    XS625    2005    FORD    E250    VAN   
1FTNE24W95HB22639    196078    DN    XS626    2005    FORD    E250    VAN   
1FTNE24W76HA60840    20555    DN    XS627    2006    FORD    E250    VAN   
1FTNE24W96DA97119    495645    ML    XS501    2008    FORD    E250    VAN   
1FTNE24W88DA15335    500434    MERCH    XS502    2008    FORD    E250    VAN   
1FTNE24W18DA15337    500436    MERCH    XS541    2005    FORD    E250    VAN   
1FTNE24W05HB22643    196082    DN

Baltimore

   1701    2013    FRGHT    M2106    3400/S    1FVACXDTXDHFH8982    N/A    KEY
   1704    2008    FRGHT    M2106    3000/A    1FVACYDJ18HZ05491    N/A    RBS
   1705    2008    FRGHT    M2106    3400/2    1FVFCYDJ18HZ05500    N/A    RBS
   1709    2009    FRGHT    M2106    3300/A    1FVACYDJ39HAF2463    N/A    RBS
   1717    2010    FRGHT    M2-106    3400A    1FVACYBSXADAR4298    N/A    RBS
   1718    2010    FRGHT    M2-106    3300A    1FVACYBS1ADAR4299    N/A    RBS
   1722    2011    INTL    4300    3499/S    1HTMMAAN2BH382125    N/A    RBS   
1725    2012    FRGHT    M2 106    3300 A    1FVACYBS8CHBL0081    N/A    RBS   
1726    2012    FRGHT    M2 106    3300 A    1FVACYBSXCHBL0082    N/A    RBS   
1727    2014    FRGHT    M2    3300 A    1FVACYC2EHFL5505    N/A    WF    1728
   2014    FRGHT    M2    3300 A    1FVACYC2EHFL5506    N/A    WF



--------------------------------------------------------------------------------

   1784    2006    FRGHT    M2106    3600/A*1   1FVFCYDCX6HW39151    212696   
DN    S400    2012    FORD    F350    UTILITY   1FDRF3H62CEA83529    526786   
MERCH    S401    2009    FORD    E250    VAN   1FTNE24W99DA72970    N/A    RBS
   S402    2009    FORD    E250    VAN   1FTNE24W09DA72968    N/A    RBS    S403
   2010    FORD    E250    VAN   1FTNE2EW4ADA72765    N/A    RBS    S404    2010
   FORD    E250    VAN   1FTNE2EW2ADA72764    N/A    RBS    S409    2010    FORD
   E250    VAN   1FTNE2EW6ADA72766    N/A    RBS    S410    2002    FORD    E250
   VAN   1FTNE24282HB24522    163926    DN    S412    2004    FORD    F350   
OP UTILITY   1FDSF35L34EC37050    187846    DN    S414    2008    FORD    E250
   VAN   1FTNE24W38DA15338    500437    ML    S415    2008    FORD    E250   
VAN   1FTNE24W58DA15342    500441    ML    S416    2008    FORD    E250    VAN  
1FTNE24W18DA15340    500439    ML    S418    2008    FORD    E250    VAN  
1FTNE24W58DA15339    500438    ML    S419    2008    FORD    E250    VAN  
1FTNE24W78DA15343    500442    ML    S420    2011    FORD    E250    VAN  
1FTNE2EW1BDA79321    N/A    RBS    S421    2011    FORD    E250    VAN  
1FTNE2EW9BDA79325    N/A    RBS    S422    2011    FORD    E250    VAN  
1FTNE2EWXBDA79320    N/A    RBS    S423    2011    FORD    E250    VAN  
1FTNE2EW3BDA79322    N/A    RBS    S424    2011    FORD    E250    VAN  
1FTNE2EW5BDA79323    N/A    RBS    S425    2011    FORD    E250    VAN  
1FTNE2EW7BDA79324    N/A    RBS    S426    2013    FORD    E250    VAN  
1FTNE2EW5DDA40542       B OF A    S427    2013    FORD    E250    VAN  
1FTNE2EW3DDA40541       B OF A    S428    2013    FORD    E250    VAN  
1FTNE2EW7DDA40543       B OF A    S462    2003    FORD    E250    VAN  
1FTNE24253HB26116    168643    DN    S468    2004    FORD    E250    VAN  
1FTNE24W74HB12951    188403    DN    S478    2005    FORD    E250    VAN  
1FTNE24W55HB22637    196076    DN    S480    2005    FORD    E250    VAN  
1FTNE24W95HB22642    196081    DN    M166    2009    FORD    F250    4X4  
1FTNF215X9EA90364    N/A    RBS    M167    2013    FORD    E450    UTILITY  
1FDXE4FS3DDA47128       B OF A    M168    2009    FORD    E450    CUTAWAY  
1FDXE45S49DA72998    N/A    RBS    M169    2011    FORD    E450    UTILITY  
1FDXE4FS9BDA91616    N/A    RBS    M170    2006    FORD    E350    CUTAWAY  
1FDWE35L56HB19880    496284    ML    M172    1995    FORD    F250    UTILITY  
1FTHF26H3SLA07570    100247    DN    M174    2004    FORD    F350    PICK UP  
1FTSF31P54EB58685    178036    DN    M179    2009    NISSAN    FG25    FORKLIFT
  AZK901211    N/A    RBS    M186    2008    FORD    E450    UTIL  
1FDXE45S48DA14422    499826    ML    M188    2004    FORD    E350    CUTAWAY  
1FDWE35L54HA98851    188263    DN    M196    2000    FORD    E250    VAN  
1FTNE242XYHB22103    145405    DN    XM171    2001    FORD    E250    VAN  
1FTNE24201HB14808    153690    DN    XM176    2001    FORD    E450    CUTAWAY  
1FDXE45F91HA43366    157530    DN



--------------------------------------------------------------------------------

   XM177    2002    FORD    E450    CUTAWAY    1FDXE45F92HB11103    167243    DN
   XM182    1997    FORD    F350    UTILITY    1FDKF37H4VEA03767    120706    DN
   XS464    2003    FORD    E250    VAN    1FTNE242X3HB26113    168637    DN   
XS476    2005    FORD    E250    VAN    1FTNE24W15HB22635    196074    DN   
XS479    2005    FORD    E250    VAN    1FTNE24W25HB22644    196083    DN

Kenvil

   1325    2009    FRGHT    M2106    3300/A    1FVACYDJX9HAF2461    N/A    RBS
   1328    2010    FRGHT    M21    3300A    1FVACYBS8ADAR4297    N/A    RBS   
1329    2010    FRGHT    M21    5000/A    1FVHC5CVXADAR5182    N/A    RBS   
1331    2012    FRGHT    M2    3300/A    1FYACYBS2CHBL0075    N/A    RBS    1332
   2014    FRGHT    M21    3499/A    IFVACXDT7EHFL5495    N/A    WFE    S005   
2009    FORD    E250    VAN    1FTNE24W99DA72967    N/A    RBS    S006    2009
   FORD    E250    VAN    1FTNE24W19DA72963    N/A    RBS    S007    2009   
FORD    E250    VAN    1FTNE24W59DA72965    N/A    RBS    S011    2005    FORD
   E250    VAN    1FTNE24W45HB22659    196102    DN    S012    2005    FORD   
E250    VAN    1FTNE24W05HB22660    196103    DN    S014    2010    FORD    E250
   VAN    1FTNE2EWOADA72777    N/A    RBS    S015    2010    FORD    E250    VAN
   1FTNE2EWOADA72780    N/A    RBS    S016    2011    FORD    E250    VAN   
1FTNE2EW4BDA79314    N/A    RBS    S018    2013    FORD    E250    VAN   
1FTNE2EW4DDA42122       BOFA    S019    2013    FORD    E250    VAN   
1FTNE2EW2DDA40546       BOFA    S095    2006    FORD    E250    VAN   
1FTNE24W86DA97113    495639    ML    S096    2006    FORD    E250    VAN   
1FTNE24WX6DA97114    495640    ML    S097    2006    FORD    E250    VAN   
1FTNE24W26DA97110    495636    ML    S098    2006    FORD    E250    VAN   
1FTNE24W46DA97111    495637    ML    M72    2013    FORD    F350    UTILITY   
1FDRF3H6XDEA52319       BOFA    M74    2007    FORD    F250    PICKUP   
1FTNF21557EA57642    495918    ML    M78    2000    FORD    E250    VAN   
1FTNE2428YHB22116    145447    DN    M80    2011    TCM    FG30T3    FORKLIFT   
2H902006    N/A    RBS    M81    2012    FORD    F450    UTILITY   
1FDUF4HT2CEA08528    525753    ML    XS009    2008    FORD    E250    VAN   
1FTNE24W08DA15345    500444    ML    XS013    2005    FORD    E250    VAN   
1FTNE24W25HB22661    196104    DN    XS024    2008    FORD    E250    VAN   
1FTNE24W98DA15344    500443    ML

Lakewood

   1451    2008    FRGHT    M-2106    3000/A    1FVACYDJ38HZ05492    N/A    RBS
   1453    2009    FRGHT    M2106    3300/A    1FVACYDJ19HAF2462    N/A    RBS
   1454    2012    FRGHT    M 106    3300 A    1FYACYBS4CHBL0076    N/A    RBS
   1458    2013    FRGHT    M2 106    3300 S    1FUACYCY4EHFT7160    N/A    KEY
   S150    1995    FORD    F350    UTILITY    1FDJF37H8SNA59461    102562    DN
   S151    2002    FORD    E-250    VAN    1FTNE242X2HB24487    163297    DN   
S161    2010    FORD    E-250    VAN    1FTNE2EW4ADA72779    N/A    RBS



--------------------------------------------------------------------------------

   S162    2010    FORD    E-250    VAN    1FTNE2EW2ADA72781    N/A    RBS   
S163    2010    FORD    E-250    VAN    1FTNE2EW9ADA72776    N/A    RBS    S164
   2011    FORD    E-250    VAN    1FTNE2EW6BDA79315    N/A    RBS    S165   
2011    FORD    E-250    VAN    1FTNE2EW3BDA79319    N/A    RBS    S166    2011
   FORD    E-250    VAN    1FTNE2EWXBDA79317    N/A    RBS    S184    2002   
FORD    E-250    VAN    1FTNE24292HB60896    165070    DN    S188    2003   
FORD    E-250    VAN    1FTNE24223HB26106    168624    DN    S189    2003   
FORD    E-250    VAN    1FTNE24243HB26107    168626    DN    S192    2005   
FORD    E-250    VAN    1FTNE24W05HB22657    196099    DN    S196    2006   
FORD    E-250    VAN    1FTNE24W26DA97124    495650    ML    S197    2006   
FORD    E-250    VAN    1FTNE24W46DA97125    495651    ML    M93    2004    FORD
   F-250    PICKUP    1FTNF21L64EA64027    178733    DN    M96    2003    FORD
   F350    PICKUP    1FTSF31L03EA11671    165064    DN    M97    2000    FORD   
E-250    VAN    1FTNE2425YHA36231    139727    DN    M98    2000    FORD   
E-450    CUBE    1FDXE45S4YHB88984    153172    DN    M99    2001    FORD   
E-450    CUBE    1FDXE45S21HB42608    155858    DN    XS172    2000    FORD   
E-250    VAN    1FTNE2427YHA36229    139720    DN    XS173    2000    FORD   
E250    VAN    1FTNE2423YHA36230    139722    DN    XS177    2000    FORD   
E-250    VAN    1FTNE2422YHB22113    145439    DN    XS178    2000    FORD   
E250    VAN    1FTNE2424YHB22114    145440    DN    XS186    2003    FORD   
E-250    VAN    1FTNE24293HB26104    168622    DN    XS190    2003    FORD   
E250    VAN    1FTNE24263HB26108    168627    DN    1455    2013    FRGHT   
M2106    Bobtail    1FVACXDT3EHFN6084    N/A    RBS

South Plainfield

   1111    2006    FRGHT    M21    3600/A    1FVFCYDC86HW39147    212692    DN
   1112    2012    INTER    7400    3300/A    1HTWCAAR0CJ624709    N/A    RBS   
1113    2013    FRGHT    M2160    3300/A    3ALACYBS2DDFE0491    N/A    KEY   
1114    2013    FRGHT    M2160    3300/A    3ALACYBS4DDFE0492    N/A    KEY   
S902    2001    FORD    E250    VAN    1FTNE24231HB14799    153656    DN    S904
   2013    FORD    E250    VAN    1FTNE2EW4DDA40547       BOFA    S905    2013
   FORD    E250    VAN    1FTNE2EW9DDA40544       BOFA    S906    2013    FORD
   E250    VAN    1FTNE2EW0DDA40545       BOFA    S910    2002    FORD    E250
   VAN    1FTNE24252HB60880    164905    DN    S911    2002    FORD    E250   
VAN    1FTNE24282HB60890    164903    DN    S916    2003    FORD    E250    VAN
   1FTNE24293HB26121    168703    DN    S917    2010    FORD    E250    VAN   
1FTNE2EW4ADA72782    N/A    RBS    S918    2003    FORD    E250    VAN   
1FTNE24223HB26123    168705    DN    S920    2003    FORD    E250    VAN   
1FTNE24263HB26125    168707    DN    S922    2003    FORD    E250    VAN   
1FTNE242X3HB26127    168709    DN    S927    2006    FORD    E250    VAN   
1FTNE24W66DA97109    495635    ML



--------------------------------------------------------------------------------

   S931    2008    FORD    E250    VAN    1FTNE24W28DA15332    500431    ML   
S932    2008    FORD    E250    VAN    1FTNE24W08DA15331    500430    ML    S933
   2009    FORD    E250    VAN    1FTNE24W69DA72960    N/A    RBS    S934   
2009    FORD    E250    VAN    1FTNE24W39DA72964    N/A    RBS    S935    2009
   FORD    E250    VAN    1FTNE24WX9DA72962    N/A    RBS    S936    2009   
FORD    E250    VAN    1FTNE24W79DA72966    N/A    RBS    S937    2009    FORD
   E250    VAN    1FTNE24WX9DA72959    N/A    RBS    S938    2009    FORD   
E250    VAN    1FTNE24W89DA72961    N/A    RBS    S939    2010    FORD    E250
   VAN    1FTNE2EW8ADA72784    N/A    RBS    S940    2010    FORD    E250    VAN
   1FTNE2EW8ADA72783    N/A    RBS    S941    2010    FORD    E250    VAN   
1FTNE2EW2ADA72778    N/A    RBS    S943    2005    FORD    E250    VAN   
1FTNE24W05HB22626    196024    DN    S947    2005    FORD    E250    VAN   
1FTNE24W25HB22630    196028    DN    S948    2005    FORD    E250    VAN   
1FTNE24W85HB22633    196031    DN    S950    2011    FORD    E250    VAN   
1FTNE2EW8BDA79316    N/A    RBS    S951    2011    FORD    E250    VAN   
1FTNE2EW1BDA79318    N/A    RBS    S952    2006    FORD    E-250    VAN   
1FTNE24W06DA97123    495649    ML    S970    2005    FORD    E250    VAN   
1FTNE24W95HB22625    196023    DN    S973    2005    FORD    E250    VAN   
1FTNE24W65HB22632    196030    DN    S975    2005    FORD    E250    VAN   
1FTNE24W45HB22628    196026    DN    S978    2005    FORD    E250    VAN   
1FTNE24W25HB22627    196025    DN    S983    2003    FORD    E250    VAN   
1FTNE24253HB99941    184686    DN    M52    2008    FORD    E450    UTIL   
1FDXE45S68DA14423    499814    ML    M53    1995    FORD    E350    VAN   
1FTJE34Y5SHB94133    107999    DN    M56    2011    FORD    F350    UTILTIY   
1FDRF3H67BEC64169    N/A    RBS    M57    2010    FORD    F450    RACK   
1FDAF4HY6AEB05114    509029    ML    M59    2000    FORD    E250    VAN   
1FTNE2425YHB22106    145425    DN    M62    2002    FORD    F450    UTILITY   
1FDXF46F22EC65357    163703    DN    M63    2002    FORD    F450    UTILITY   
1FDXF46F02EC51389    163704    DN    M64    2000    FORD    E250    VAN   
1FTNE2429YHB22111    145430    DN    M66    2001    FORD    E250    VAN   
1FTNE24211HB14798    153654    DN    X1108P    1977    WHITE    ROAD EXP   
3400A    3ARDSSL009497    19464    DN    XM55    2003    FORD    E250    VAN   
1FTNE24213HB26128    168710    DN    XM65    2003    FORD    F350    UTILITY   
1FDWF37P43ED02939    172643    DN    XS903    2001    FORD    E250    VAN   
1FTNE24261HB14800    153657    DN    XS908    2001    FORD    E250    VAN   
1FTNE24251HB14805    153662    DN    XS912    2003    FORD    E250    VAN   
1FTNE24273HB26117    168698    DN    XS913    2003    FORD    E250    VAN   
1FTNE24293HB26118    168699    DN    XS915    2003    FORD    E250    VAN   
1FTNE24273HB26120    168702    DN    XS919    2003    FORD    E250    VAN   
1FTNE24243HB26124    168706    DN



--------------------------------------------------------------------------------

   XS924    2003    FORD    E250    VAN    1FTNE24233HB26129    168711    DN   
XS925    2003    FORD    E250    VAN    1FTNE242X3HB26130    168712    DN   
XS944    2005    FORD    E250    VAN    1FTNE24W45HB22631    196029    DN   
XS980    2003    FORD    E250    VAN    1FTNE24263HB91475    184685    DN   
XS981    2003    FORD    E250    VAN    1FTNE24273HC06839    184687    DN   
XS998    2001    FORD    E250    VAN    1FTNE24281HB14796    153662    DN   
XS999    2001    FORD    E250    VAN    1FTNE242X1HB14797    153653    DN

Allentown - Reading

   1603    2006    FRGHT    M2106    3600/A    1FVFCYDC16HW39152    212697    DN
   1606    2005    INTL    4300    2799    1HTMMAAN5H0680421    526234    ML   
1651    2012    FRGHT    M2106    3300/A    1FVACYBS6CHBL0080    N/A    RBS   
1652    2008    FRGHT    M2106    3000A    1FVACYDJX8HZ05490    N/A    RBS   
1655    2003    INTL    7400/4X2    3350/A    1HTWCADR73J045129    172277    DN
   S302    2003    FORD    E250    VAN    1FTNE24263HB26139    168723    DN   
S306    2005    FORD    E250    VAN    1FTNE24W45HB22662    196105    DN    S308
   2005    FORD    E250    VAN    1FTNE24W65HB22680    196090    DN    S309   
2011    FORD    E250    VAN    1FTNE2EW3BDA88585    N/A    RBS    S310    2011
   FORD    E250    VAN    IFTNE2EWXBDA88583    N/A    RBS    S311    2012   
FORD    F350    TRUCK    1FDRF3H67CEB46169    531771    ML    S312    2013   
FORD    E250    VAN    1FTNE2EW5DDA40539       B OF A    S313    2002    FORD   
E250    VAN    1FTNE24292HB24464    163925    DN    S314    2000    FORD    E250
   VAN    1FTNE2428YHA38636    139900    DN    S350    2011    FORD    E250   
VAN    IFTNE2EW8BDA88582    N/A    RBS    S351    2005    FORD    E250    VAN   
1FTNE24W25HB22658    196101    DN    S354    2013    FORD    E250    VAN   
1FTNE2E11DDA40540       B OF A    S365    2003    FORD    E250    VAN   
1FTNE24203HB26136    168720    DN    S375    2003    FORD    E250    VAN   
1FTNE24233HB26132    168715    DN    S381    2003    FORD    E250    VAN   
1FTNE24273HB26134    168718    DN    S394    1999    FORD    E250    VAN   
1FTNE2427XHA48864    140772    DN    M144    2003    FORD    E450    VAN/BOX   
1FDXE45F43HA02663    169237    DN    M146    2007    FORD    F250    PICKUP   
1FTNF21527EA57646    495593    ML    M149    2001    FORD    E250    VAN   
1FTNE24281HB32408    156637    DN    M150    2002    FORD    E250    VAN   
1FTBE24292HA05927    159102    DN    M153    1993    FORD    F250    PICK UP   
1FTHF26H4PLA85248    55181    DN    M155    2011    FORD    F250    PICKUP   
1FTBF2B62BEB75487    N/A    RBS    M157    2002    FORD    E450    BOX   
1FDXE45S42HA04943    159866    DN    XM1330    1988    FORD    E350    VAN   
1FTJE34H6JHC20432    48970    DN    XS300    2000    FORD    E250    VAN   
1FTNE2422YHA38633    139897    DN    XS301    2000    FORD    E250    VAN   
1FTNE2429YHA38631    139895    DN    XS305    2002    FORD    E250    VAN   
1FTNE24252HB12585    163428    DN



--------------------------------------------------------------------------------

   XS307    2005    FORD    E250    VAN    1FTNE24W65HB22663    196106    DN   
XS335    1994    FORD    E250    VAN    1FTJE34H0RHB84619    68884    DN   
XS346    2003    FORD    E250    VAN    1FTNE24213HB26081    168597    DN   
XS347    2003    FORD    E250    VAN    1FTNE24233HB26082    168598    DN   
XM159    1995    FORD    E350    VAN    1FTJE34H8SHB94126    107991    DN   
XS353    2003    FORD    E250    VAN    1FTNE24293HB26135    168719    DN   
XS361    2003    FORD    E250    VAN    1FTNE24243HB26138    168722    DN   
XS363    2003    FORD    E250    VAN    1FTNE24253HB26133    168716    DN   
XS367    2003    FORD    E250    VAN    1FTNE24223HB26137    168721    DN   
XS396    2000    FORD    E250    VAN    1FTBE2424YHA38634    139898    DN

Philadelphia

   1553    2012    FREIGHTLINER    M2106    3300/A    1FVACYBSXCHBL0079    N/A
   RBS    1584    2006    FREIGHTLINER    M2    3600 / A    1FVFCYDCX6HW39148   
212693    DN    1585    2006    FREIGHTLINER    M2    3600 / A   
1FVFCYDC16HW39149    212694    DN    1586    2006    FREIGHTLINER    M2   
3600 / A    1FVFCYDC86HW39150    212695    DN    1591    2010    INTERNATIONAL
   7600 SBA
6X4       1HSWYSJT4AJ273307    N/A    RBS    S251    2008    FORD    E250    VAN
   1FTNE24W38DA15324    500423    ML    S252    2011    FORD    E250    VAN   
1FTNE2EW7BDA88587    N/A    RBS    S253    2011    FORD    E250    VAN   
1FTNE2EW1BDA88584    N/A    RBS    S254    2011    FORD    E250    VAN   
1FTNE2EW5BDA88586    N/A    RBS    S256    2010    FORD    E250    VAN   
1FTNE2EW1ADA72772    N/A    RBS    S257    2010    FORD    E250    VAN   
1FTNE2EWXADA72768    N/A    RBS    S258    2010    FORD    E250    VAN   
1FTNE2EWXADA72771    N/A    RBS    S259    2010    FORD    E250    VAN   
1FTNE2EW1ADA72769    N/A    RBS    S260    2010    FORD    E250    VAN   
1FTNE2EW8ADA72770    N/A    RBS    S262    1998    FORD    E350    CUBE   
1FDWE37L7WHCO5575    140276    DN    S273    2000    FORD    E250    VAN   
1FTNE2424YHA38651    140073    DN    S274    2000    FORD    E250    VAN   
1FTNE2426YHA38652    140074    DN    S275    2000    FORD    E250    VAN   
1FTNE2428YHA38653    140075    DN    S283    2000    FORD    E250    VAN   
1FTNE2425YHA38657    140079    DN    S290    2000    FORD    E250    VAN   
1FTNE2427YHA38658    140080    DN    S291    2001    FORD    E450    CUBE   
1FDXE45S01HA10477    153170    DN    S292    2001    FORD    E450    CUBE   
IFDXE45S91HA10476    153175    DN    S293    2013    FORD    E250    VAN   
1FTNENEW1DDA40537       B OF A    S294    2013    FORD    E250    VAN   
1FTNE2EW3DDA40538       B OF A    S721    2003    FORD    E250    VAN   
1FTNE24293HB26085    168601    DN    S723    2003    FORD    E250    VAN   
1FTNE24223HB26087    168603    DN    S724    2003    FORD    E250    VAN   
1FTNE24243HB26088    168604    DN    S726    2003    FORD    E250    VAN   
1FTNE24223HB26090    168606    DN



--------------------------------------------------------------------------------

   S728    2005    FORD    E250    VAN    1FTNE24W45HB22645    196085    DN   
S729    2005    FORD    E250    VAN    1FTNE24W65HB22646    196086    DN    S730
   2005    FORD    E250    VAN    1FTNE24W85HB22647    196087    DN    S732   
2005    FORD    E250    VAN    1FTNE24W15HB22649    196089    DN    S733    2005
   FORD    E250    VAN    1FTNE24W85HB22650    196091    DN    M117    1995   
FORD    E-350    VAN    1FTJE34Y4SHB94172    108097    DN    M119    2009   
FORD    F-550    DUMP    1FDAF57R39EA93435    N/A    RBS    M139    2004    FORD
   F-250    PICKUP    1FTNF21L04EB58680    177909    DN    M142    2002    FORD
   E-450    UTILITY    1FDXE45S72HA50511    162716    DN    X1552    1989   
FORD    C8000    3400 A    1FDY80U6KVA07338    168719    DN    XS255    2000   
FORD    E250    VAN    1FTNR242XYHB22120    145451    DN    XS263    2000   
FORD    E250    VAN    1FTNE2426YHA38649    140071    DN    XS266    2000   
FORD    E250    VAN    1FTNE2422YHA38650    140072    DN    XS267    2000   
FORD    E250    VAN    1FTNE2421YHA38655    140077    DN    XS276    2000   
FORD    E250    VAN    1FTNE242XYHA38654    140076    DN    XS284    2000   
FORD    E250    VAN    1FTNE2421YHB22118    145449    DN    XS296    2000   
FORD    E250    VAN    1FTNE242XYHB22117    145448    DN    XS719    2003   
FORD    E250    VAN    1FTNE24253HB26083    168599    DN    XS720    2003   
FORD    E250    VAN    1FTNE24273HB26084    168600    DN    XS722    2003   
FORD    E250    VAN    1FTNE24203HB26086    168602    DN    XS725    2003   
FORD    E250    VAN    1FTNE24263HB26089    168605    DN    XS731    2005   
FORD    E250    VAN    1FTNE24WX5HB22648    196088    DN

Pennsauken

   1502    2008    FRGHT    M-2106    3200A    1FVACYDJ68HZ05504    N/A    RBS
   1503    2012    FRGHT    M2106    3300/2    1FVACYBS8CHBL0078    N/A    RBS
   S200    2011    FORD    E250    VAN    1FTNE2EW1BDA88519    N/A    RBS   
S201    2011    FORD    E250    VAN    1FTNE2EWXBDA88521    N/A    RBS    S204
   2005    FORD    E-250    VAN    1FTNE24W55HB22654    196096    DN    S205   
2005    FORD    E-250    VAN    1FTNE24W75HB22655    196097    DN    S207   
2006    FORD    E-250    VAN    1FTNE24W56DA97120    495646    ML    S208   
2013    FORD    E250    VAN    1FTNE2EW6DDA40632       B OF A    S215    2000   
FORD    E250    VAN    1FTNE2420YHB08582    152040    DN    S220    2003    FORD
   E-250    VAN    1FTNE24243HB26091    168607    DN    S222    2003    FORD   
E-250    VAN    1FTNE24273HB26098    168614    DN    S245    2002    FORD   
E-250    VAN    1FTNE24272HB57771    164901    DN    S247    2003    FORD   
E-250    VAN    1FTNE24293HB26099    168615    DN    S249    2003    FORD   
E-250    VAN    1FTNE24283HB26109    168628    DN    M100    2001    FORD   
E450    CUBE    1FDXE45S01HB42607    155859    DN    M101    2007    FORD   
F250    PICK UP    1FNF21507EA57645    495595    ML    M102    2006    FORD   
E450    CUT-A-WAY    1FDXE45S06DA24927    495464    ML



--------------------------------------------------------------------------------

   M108    2011    TCM    FG30T3    FORKLIFT    2H902004    N/A    RBS    M109
   2005    FORD    E-250    VAN    1FTNE24W95HB22656    196098    DN    C21   
2010    FORD    F-150       1FTEX1E89AFD37691    517796    ML    XM106    1989
   FORD    F350    PICK UP    1FDK38G2KNB81761    48862    DN    XM107    2002
   FORD    E250    VAN    1FTNE2428HB60873    164900    DN    XS202    2004   
FORD    E-250    VAN    1FTNE24WC4HA33671    184025    DN    XS233    2000   
FORD    E-250    VAN    1FTNE2427YHB04836    152038    DN

Princeton

   1413    2012    FRGHT    M2106    3300/2/A    IFVACYBS6CHBL0077    N/A    RBS
   S106    2010    FORD    E250    VAN    1FTNE2EW7ADA2775    N/A    RBS    S107
   2010    FORD    E250    VAN    1FTNE2EW3ADA2773    N/A    RBS    S108    2010
   FORD    E250    VAN    1FTNE2EW5ADA72274    N/A    RBS    S109    2011   
FORD    E250    VAN    1FTNE2EWBDA88520    N/A    RBS    S111    2001    FORD   
E250    VAN    1FTNE242X1HB18316    153714    DN    S112    2011    FORD    E250
   VAN    1FTNE2EW1BDA88522    N/A    RBS    S113    2013    FORD    E250    VAN
   1FTNE2EW4DDA40631       B OF A    S140    2005    FORD    E250    VAN   
1FTNE24W15HB22652    196094    DN    M81    2002    FORD    E-250    VAN   
1FTNE24292HB12606    163241    DN    M82    2005    FORD    F-250    PICK UP   
1FTNF21565EA27787    205311    DN    M83    2010    FORD    F450    4X4   
1FDAF4HY5AEB08859    509028    ML    M91    2001    FORD    E-450    CUTWAY   
1FDXE45F01HA43367    157532    DN    XM80    2001    FORD    E-250    VAN   
1FTNE24291HB14807    153689    DN    XS105    2001    FORD    E-250    VAN   
1FTNE24211HB18317    153715    DN    XS110    2003    FORD    E-250    VAN   
1FTNE24213HB26095    168611    DN    XS131    2001    FORD    E-250    VAN   
1FTNE24261HB34979    154632    DN    XS132    2001    FORD    E-250    VAN   
1FTNE24271HB14806    153688    DN    XS134    2003    FORD    E-250    VAN   
1FTNE24263HB26092    168608    DN    XS135    200    FORD    E-250    VAN   
1FTNE24283HB26093    168609    DN    XS136    2003    FORD    E-250    VAN   
1FTNE242X3HB26094    168610    DN    XS137    2003    FORD    E-250    VAN   
1FTNE24233HB26096    168612    DN    XS138    2003    FORD    E-250    VAN   
1FTNE24253HB26097    168613    DN    XS139    2005    FORD    E-250    VAN   
1FTNE24WX5HB22651    196093    DN    XS141    2005    FORD    E-250    VAN   
1FTNE24W35HB22653    196095    DN    XS142    2006    FORD    E-250    VAN   
1FTNE24W96DA97122    495648    ML    XS143    2006    FORD    E-250    VAN   
1FTNE24W76DA97121    495647    ML



--------------------------------------------------------------------------------

END OF LEASED VEHICLES

OWNED VEHICLES

Tank Trucks

 

Location

   Unit #    Year    Make    Model    Capacity   

Vin #

   FAS #

Carroll

   1000    2002    International    4400    1900 900 A    1HTMKAAN52H512324   
31309    1001    2002    International    4400    2800 A    1HTMKAAN92H542216   
31310    1002    1994    International    4900    2000 800 A   
1HTSDPNN0RH554683    31311    1003    1994    International    4700    2800 A   
THTSCACN8RH578457    31312    1004    2002    International    4400    1600 800
A    1HTMKAAN52H543752    31300    1005    2006    Peterbilt    335    2800 A   
2NPLHD7X66M651685    31313    1006    1999    Peterbilt    330    2800 A   
1NPNHD7X7YS526725    31314    1007    1995    Mack    MS300P    2800 A   
VG6M118B6TB301919    31315    1008    1997    Mack    MS300P    2600 A   
VG6M118B2VB302245    31316    1009    1995    Ford    LN8000    2800 A   
1FDXR82E7SVA56241    31317    1010    1995    Ford    LN8000    2800 A   
1FDXR82E4SVA31068    31318    1011    1994    Mack    MS300P    2600 A   
VG6M118B5RB301189    31319    1013    1995    International    4700    1800 S   
1HTSCABN0SH647603    31321    1014    1990    International    4700    2200 S   
1HTSCCFN5LH238441    31322    1015    1997    International    4700    1800 S   
1HTSCABN6VH428830    31323    1020    1994    Ford    L8000    3400 A   
1FDXR82E0RVA26850    32201    1025    2001    International    4900    2800 A   
1HTSDAAN51H377605    31840    1026    1992    International    4900   
2200 1200 A    1HTSDNUR0NH418038    32203    1027    1992    International   
4900    2300 700 A    1HTSDNUR9NH418037    32204    1028    1996    Ford   
L8000    700 2300 A    1FDYR82E8TVA15154    32205    1029    1995    Peterbilt
   200    3000 A    1XPMH77X3SM608577    32202    1030    2000    International
   4900    2000 800 A    1HTSDAAN3YH256016    31292    1031    1991    Mack   
DM688S    4400 A    1M2B192C9MM002499    31293    1032    2000    Peterbilt   
330    3000 A    1NPNHD7X7YS522447    31294    1033    1998    International   
4900    1800 1000 A    1HTSDAAN7WH521727    31295    1034    1990    Mack   
DM688S    4400 A    1M2B192C7LM002340    31297    1035    1990    Ford    LN8000
   700 2100 A    1FDXR82A6LVA27280    31296    1036    1995    Ford    LN8000   
1000 1000 700 A    1FDXR82E1SVA81331    31298    1037    1991    International
   4900C    1500 1000 A    1HTSDZ7N3MH306039    31300    1038    1998   
Peterbilt    330    1000 700 1300 A    3BPNHD7X9WF466321    31324    1039   
2000    Peterbilt    330    1000 2000 A    1NPNHD7X9YS522448    31325    1040   
2001    International    4900    1000 2000 A    1HTSDAAN31H241876    31326   
1041    1999    International    4900    1000 1000 800 A    1HTSDAAN9YH266128   
31299    1042    1996    Mack    MS300P    1600 1000 A    VG6M118B8TB301971   
31301    1043    1997    Volvo    FE42    2000 800 A    4V52AEEC5VR476298   
31302    1044    1994    Volvo    White    1200 2300 A    4V52AFEC2RR473273   
31303    1045    1994    Volvo    FE White    2000 1000 A    4V52ADEC5RR473272
   31304    1046    1998    International    DS    2100 700 A   
1HTSCAAN4WH593892    31327



--------------------------------------------------------------------------------

   1047    1994    Ford    LN8000    1300 1300 1300 A    1FDXS82E5RVA19123   
31305    1050    1991    International    4900    1000 1800 A   
1HTSDZ7N8MH351655    31306    1051    2005    Peterbilt    330    2000 800 A   
2NPNHD7X95M848941    31307    1052    2005    Peterbilt    330    2000 800 A   
2NPNHD7X45M848950    31308    1053    2000    International    4900    2100 700
A    1HTSDAAN3YH251222    31328    1054    2001    International    4900    2100
700 A    1HTSDAAN01H392500    31329    1055    1999    International    4900   
1000 2000 A    1HTSDAAN8XH648200       1056    2001    International    4900   
800 2000 A    1HTSDAAN11H378430       1057    1995    Mack    C300    2500 A   
VG6BH0988S8701222    31761

Hardy

   1301    2000    INTER    4900    2800A    1HTSDAAN4HY275433    17765    1302
   2004    INTER    4400    2800A    1HTMKAAN54H662761    17767    1303    1990
   INTER    4600    2800A    1HTSDZ7N4LH293834    17816    1306    1999   
Internat’l    4900    2700    1HTSDAAN9XH696434    18876    1307    2004   
Peterbilt    PB330    2800    2NPNHD7X64M825356    18875    1308    1991    FORD
   LS8000    3300A    1FDYS82A9MVA08359    19211

Hicksville

   1402    1997    INTER    4900    3600/A    1HTSHAARXVH459553    7535

Patterson

   1405    1994    INTER    4900    2800/A    1HTSDPPN7RH553057    7536    1410
   1989    MACK    R690T    3400/A    1M2N275C0KW008056    2981    1411    1988
   FORD    L8000    3600/A    1FDYS80U9JVA53844    2879    1414    1989    FORD
   L8000    3400/A    1FDYS82AXKVA19724    3073    1417    1987    MACK    DMRD
   4700/A    1M2B126C1HA013912    7537    1428    1991    MACK    RB690S   
3650/A    1M2AM20C8MM001874    3132    1429    1988    FORD    L8000    3400/A
   1FDYS80U6JVA53848    6663    1438    1990    WHITE    WCS/GMC    4400/A   
4V2ACBMD0LN626446    3113    1439    1982    MACK    MR606P    3000 A   
1M2K119CXCM001318    2996    1440    1995    INTER    4900    2800/A   
1HTSDAAN5SH629113    7642    1445    1989    MACK    R690T    3400/A   
1M2N275C8KW008015    2884    1446    1989    MACK    R690T    3400/A   
1M2N275CXKW008016    3145    1453    1989    WHITE    WCS/GMC    4400/A   
4V2ACBMD3KN623779    3139    1455    1986    FORD    L8000    3400/A   
1FDYR80U5FVA46165    3099    1459    1989    MACK    R690T    3400/A   
1M2N275C1KW008017    3012    1460    1995    INTER    4900    2800/A   
1HTSDAAN6SH659656    7772    1462    1992    FORD    L8000    3400/A   
1FDXS82AXNVA01854    7814    1463    1993    INTER    4900    2800/A   
1HTSDPPN0PH487822    7812    1465    1995    INTER    4900    2800/A   
1HTSDAAN9SH672479    7813    1468    1988    MACK    R685T    3400/A   
1M2N166C1JA090516    2989    1481    2004    INTER    7600    5000/A   
1HTWYAXT94J085304    18641    1482    2004    INTER    7600    5000/A   
1HTWYAXT74J084457    18642



--------------------------------------------------------------------------------

   1354    1987    INTER    S1900    3000A    1HTLDTVM0HHA25345    17118    1356
   1988    INTER    S1900    3000A    1HTLDDBN7JH587420    17913    1361    1979
   MACK    MR606    3400A    MR606P1048    28004    1363    1993    INTER   
4900    3000A    1HTSDPPN8PH478012    17119    1364    1989    MACK    DM690SX
   3300A    1M2B182C0KW005464    17129    1365    1989    MACK    DM690SX   
3300A    1M2B182C2KW005465    17130    1371    1990    MACK    RD60S    4500/S
   2M2P198C2LC006034    18676    1372    2006    FRGHT    M2-106    3100/A   
1FVACYDJ76HW41187    18674    1373    2006    FRGHT    M-2112    4500/A   
1FVHC5CV76HW41188    18673    1390    1995    INTER    490    3000A   
1HTSDAAN8SH656595    17122    1391    1995    INTER    490    3000A   
1HTSDAANXSH656601    17123    1392    2002    INTER    440    3000A   
1HTMKAAN32H526917    17124

Maspeth

   1100    2004    INTER    7600    5000/1/A    1HTWYAXT34J085301    18647   
1101    1991    MACK    RB690S    3600 / S    1M2AM20C6MM001873    1197    1102
   1991    MACK    RB690S    3600 / S    1M2AM20CXMM001875    965    1103   
1991    MACK    RB690S    3600 / S    1M2AM20C1MM001876    2683    1104    1991
   MACK    RB690S    3600 / S    2M2AM17CXMC001679    1244    1105    1990   
MACK    RB690S    4600 / S    1M2P198CXLW006478    1117    1106    1989    MACK
   RB690S    4600 / S    1M2P198C9KW003621    884    1108    1989    MACK   
R690T    3000 / S    1M2N275C9KW008251    1081    1109    1989    MACK    R690T
   3000 /S    1M2N275C0KW008252    1082    1110    1989    MACK    R690T    3000
/ S    1M2N275C4KW008013    1086    1111    1989    MACK    R690T    3000 / S   
1M2N275C6KW008014    1087    1112    1988    MACK    RB690S    4400 / S   
1M2P198C1JW003255    905    1113    2014    FRTLNR    M2-112    4500/S   
1FVHC5DVXEHFL5530       1114    1987    AUTOCAR    DS64B    4600 /S   
1WBPCCMD9HU304096    1186    1115    1987    AUTOCAR    DS64B    4600 / S   
1WBPCCMD7HU304095    1195    1117    1987    MACK    R686ST    4600 /S   
1M2N178CXHA006206    1101    1119    1987    MACK    R686ST    4600/S   
1M2N178C5HA006484    1189    1120    1991    WHITE    WX    3000/S   
4V2DAFBD2MN641237    7764    1121    1985    MACK    DM686S    4600/S   
1M2B126C1FA011932    903    1122    1985    MACK    RD686S    4400/S   
1M2P137C8FA012019    932    1126    1983    MACK    DM686SX    5400/S   
1M2B128C4DA009490    1155    1128    1983    AUTOCAR    LTA10    4400/S   
1WBKCCMD5DN059621    2678    1132    1979    MACK    R    3400A    R606T1073   
18739    1136    1995    MACK    RD690S    4500    1M2P264C1SM017610    19100   
1159    2002    FRTLNR    FL80    3000/S    1FVABXAK12HJ84980    18228    1160
   2007    FRTLNR    M2-112    5000/A    1FVMC5DE87HY19446    31176    1161   
2007    FRTLNR    M2-112    5000/A    1FVMC5DEX7HY19447    31177



--------------------------------------------------------------------------------

   1162    2007    FRTLNR    M2-112    5000/A    1FVMC5DE17HY19448    31178   
1193    1987    AUTOCAR    NTL300    4400/S    1WBPCCJE7HU302392    1218    1196
   1989    MACK    R690T    3000/S    1M2N275C7KW008040    1245    1198    2005
   INTER    7600    5500    1HTWYSBT45J007527    18783    1214    1984    MACK
   MR685P    3000 / S    1M2K125C2EM006849    18396    1216    1982    MACK   
DM686SX    5400 / S    1M2B128C1CA008439    18417    1217    1981    MACK   
DM686SX    5400 / S    1M2B128C3BA007730    18416    1225    1988    MACK   
RD686S    4400 / S    1M2P138C8JA017065    18400    1226    1987    WHITE   
EXP2    5000 / S    1WXDCHJE3HN116109    18411    1227    1987    WHITE    EXP2
   5000 / S    1WXDCHJEXHN116110    18415    1244    1984    AUTOCAR    CONV   
5500 S    1WBUCCJE6EU096254    18419    1288    1985    WHITE    EXP2    5500 /
S    1WXDCHJE4FN071081    18420    1289    1988    MACK    MR690S    4400 / S   
1M2K175C9JM001879    18402    1293    1991    MACK    RD690S    4400 / S   
1M2P198CXMM008471    18405    1294    1990    MACK    RD690S    4400 / S   
2M2P198C1LC006932    18404    1295    1991    MACK    RD690S    4400 / S   
1M2P198C8MM008470    18406

Plainview

   1700    1993    FORD    LS8000    3400/A    1FDYS82E8PVA14273    2195    1702
   1995    FORD    LNT8000    4400/A    1FDYW82E2SVA33480    2197    1703   
1994    FORD    LNT8000    4000/A    1FDYW82E0RVA16347    2198    1704    1997
   FORD    LN8000    2800/A    1FDXR82EXVVA09368    7714    1708    1986    FORD
   LN8000    2800/A    1FDXR80U3GVA31144    2202    1709    1986    FORD   
LN8000    2800 A    1FDXR80U1GVA30736    2203    1712    2002    FRGHT    FL80
   3300/A    1FVABXAK82HJ84975    18246    1713    2002    FRGHT    FL80   
3400/A    1FVABXAK62HJ84988    18245    1719    1984    INTER    S1900    3000A
   1HTLDTVN7EHA24981    2107    1727    1987    MACK    R600    2800/A   
1M2N165B0HA090297    7729    1728    1989    INTER    S1900    2800/A   
1HTLDTVN5KH604531    7730    1730    1988    INTER    S1900    2800/A   
1HTLDTVN5JH541252    7731    1731    1986    FORD    LN8000    2800/A   
1FDXR80U9GVA03493    7716    1732    1990    FORD    LN8000    2800/A   
1FDXR82A7LVA12769    7715    1735    1989    FORD    LN8000    2800/A   
1FDXR82A3KVA23895    7802    1736    1993    FORD    LN8000    2700/A   
1FDXR82E0PVA07485    7803    1738    1990    INTER    4954    2800/A   
1HTSDZ4N8LH290410    12075    1746    1978    FORD    LN8000    3200/A   
R80DVAJ8675    2180    1747    1977    FORD    LN8000    3200A    R80DVY49565   
1871    1779    1990    KNWRT    T400    4200/A    1NKBL59X9LJ545155    2030   
1789    1988    FORD    LN8000    2800/A    1FDXR82A9JVA16917    2127



--------------------------------------------------------------------------------

Yaphank

   1500    1995    FORD    L8000    2800 A    1FDXR82E4SVA35878    31671    1501
   2007    FRGHT    M2 106    3600/A    1FVFCYDJ57HY19377    31155    1503   
1990    WHITE    WX    5000/A    4V2DCFMD3LN629538    3205    1505    2005   
INTHR    4300    2799    1HTMMAAN75H104082    19969    1507    1988    FORD   
L8000    3800A    1FDXR80U4JVA05241    1683    1508    2000    GMC    TF7B   
2800/A    1GDM7C1C5YJ501345    8625    1511    2004    INTHR    7600    5000/A
   1HTWYAXT94J085268    18659    1512    1988    WHITE    EXPII    5000/A   
4V2DCFBD9JN607575    17398    1515    1986    FORD    LN8000    2800 A   
1FDXR80U7GVA03492    31802    1528    1992    CHEVY    KODIAK    2800/A   
1GBM7H1J5NJ100846    8622    1529    1995    VOLVO    FE42    2800/A   
4V52AEHD7SR474116    8623    1534    1988    MACK    R609S    4500/S   
1M2N277Y8JW005526    1657    1536    1997    VOLVO    FE42    2800/A   
4V52AEFD5VR476325    8624    1537    1990    WHITE    WCS    4400/A   
4V2ACBMD4LN626448    3206    1538    1984    WHITE    WLC    4400/A   
1WXDCHMD5EN059619    1498    1539    1990    FORD    L8000    2800/A   
1FDXR82A5LVA36004    1688    1540    1993    FORD    L8000    2800/A   
1FDXR82A0PVA00453    1691    1541    1991    MACK    CS300    2800/A   
VG6BA03B3MB052649    1692    1542    1994    FRGHT    FL70    2800/A   
1FV6HLBA5RL585524    1693    1543    1985    INTHR    1900    2800/A   
1HTLDTVN2FHA23772    3202    1544    1990    FORD    L8000    2800/A   
1FDXR82A7LVA04476    1689    1546    1995    FRGHT    FL70    2800/A   
1FV6HFBA9SL637471    1694    1548    1988    FORD    C8000    2800/A   
1FDXD80U3JVA33479    1686    1562    1990    INTHR    4900    4800/A   
1HTSHZ3T3LH694865    12075    1568    1990    FORD    L8000    2800/A   
1FDXR82A9LVA04477    1489    1569    1991    INTHR    4900    3000/A   
1HTSDZ7N2MH343454    3195    1576    1998    INTHR    4900    2900/A   
1HTSDAAN0WH536828    7446    1577    1997    INTHR    4900    2900/A   
1HTSDAAN3VH443882    7447    1578    1996    INTHR    4900    2900/A   
1HTSDAAN1TH280761    7448    1579    1994    INTHR    4900    2900/A   
1HTSDPPN9RH544182    7449    1580    1989    FORD    C8000    3500/A   
1FDYD80U6KVA06976    7450    1581    1987    INTHR    S1900    2900/A   
1HTLDTVN5HH525658    7451    1583    2004    INTER    7600    5000/A   
1HTWYAXTX4J085263    18660    1584    2004    INTER    7600    5000/A   
1HTWYAXT14J085264    18661    1598    1987    FORD    L8000    4500/A   
1FDZW82A2HVA02661    7688    1599    1999    INTER    4600    2800/A   
1HTSDAANXXH651101    17904



--------------------------------------------------------------------------------

Hoffberger

   16101    2001    FREIGHTLINER    FL70    2800 A    1FVABTBS41HJ23905    28050
   16102    1999    STERLING    Convt    2800 A    2FZHLJAA3XA982583    28051   
16103    1995    FORD    LN8000    3000 A    1FDYR82E3SVA27209    31464    16104
   1996    FORD    LN8000    3000 A    1FDYR82E6TVA15153    31465    16110   
1993    PETERBILT    379    4400/A    1XP5DE9XXPN338718    29510    16111   
1993    INTERNATIONAL    8100    4200/A    1HSHCAZR6PH500796    29511    16112
   1994    FORD    LS8000    4500/A    1FDZY82EORVA31199    32075    16120   
1993    INTERNATIONAL    4900    3000/A    1HTSDPNN7PH478733    29467    16127
   2002    INTERNATIONAL    4400    4400/A    1HTMSADRX2J034165    29473   
16128    2002    INTERNATIONAL    4400    2700/A    1HTMKAAN52H517491    29474
   16130    2002    INTERNATIONAL    4400    4400/A    1HTMSADR82J034164   
29475    16131    1998    FREIGHTLINER    FL70    2800/A    1FV6HLBA1XHA06631   
29476    16132    1994    FORD    LN8000    2800/A    1FDXR82EXRVA51125    29477
   16133    1997    GMC    T7500    2800/A    1GDM7C1J5VJ509889    29478   
16134    2000    GMC    C7500    3000/A    1GDM7H1C1YJ509584    29479    16135
   1998    FREIGHTLINER    FL80    2800/A    1FUWJLBB2WH887207    29480    16137
   1995    FORD    LN9000    4200/S    1FDZW90X9SVA29313    19901    16139   
2005    INTERNATIONAL    4300    2800/A    1HTMMAAN75H124445    19897    16140
   2005    INTERNATIONAL    4300    2800/A    1HTMMAAN05H124447    19898   
16141    2001    KENWORTH    T-300    2800/A    2NKMHD7X81M872708    19899   
16142    2005    INTERNATIONAL    4300    2800/A    1HTMMAAN25H117368    19902
   16143    2005    INTERNATIONAL    4300    2800/A    1HTMMAAN15H100805   
19900    16161    1996    MACK    MIDLINER    2800/A    VG6M118BITB301911   
29463    16165    1990    INTERNATIONAL    4900    3000/A    1HTSDTVNOLH206835
   29466    16169    1980    MACK    MR    3400/A    MR487P1238    29507

Hoffman

   16650    2002    INTL    4400    3150/A    1HTMKAAN92H517493    28383

Trumbull

   16651    1999    FRHT    FL70    2800/A    1FV6HLBA6XHA22517    28358   
16652    2004    KW    310    2800/A    2NKMHD7X44M052243    28359    16654   
2000    FRHT    FL-70    2800/A    1FV6HJBA2YHB94789    28379    16655    1994
   FRHT    FL-70    2800/A    1FV6HLBAXRL564877    28356    16660    1999   
FRHT    FL-70    2800/A    1FV6HJAA2XHB00863    28378    16661    1994    FRHT
   FL-70    2800/A    1FV6HLBA6RL559014    28380    16662    1990    INTL   
4900    2800/A    1HTSDTVN2LH223748    28501    16663    1996    FRHT    FL-70
   2800/A    1FV6HFBA3TL758384    28375    16664    1993    FRHT    FL-70   
2800/A    1FV6HFAA5PL416359    28503    16665    2000    GMC    7000    3150/A
   1GDM7H1CYJ517667    28507    16666    1994    INTL    4400    2800/A   
1HTSDPPNXRH554722    19895    16667    1999    INTL    4900    3200 A   
1HTSDAAR4YH23.138    32135    16668    1999    INTL    4900    2600 A   
1HTSDAA3XH644295    28017    16670    1993    FRHT    FL 70    2800 A   
1FV6HLBAPL466743    31215    16671    2004    PETER    T300    2800 A   
2NPHD7X64M815409    31216



--------------------------------------------------------------------------------

Hoffman

   16603    94    FRHT    FL70    2800/A    1FV6HFAA2RL774778    28864

Danbury

   16604    95    FORD    L8000    2800/A    1FDXR82EXSVA08376    28861    16605
   95    INT    4000    2800/A    1HTSDAAN85H641188    28862    16606    95   
INT    4000    2800/A    1HTSDAAN0SH660771    28866    16607    95    INT   
4900    2700/A    1HTSDAAN8SH652174    28867    16608    96    INT    4700   
2800/A    1HTSCAAN6TH323414    28868    16609    96    FRHT    FL70    2800/A   
1FV6HFAA0TL732892    28858    16610    99    FRHT    FL70    2800/A   
1FV6HJAAOXHB00862    28857    16611    00    INT    4900    2800/A   
1HTSDAAN7YH303693    28869    16612    01    INT    4000    2800/A   
1HTSDAAN51H400770    27769    16613    02    INT    4000    3000/A   
1HTMKAAN22H517495    27781    16615    99    INT    4900    2800/A   
1HTSDAAN7XH630237    32033    16616    2002    FRHT    FL80    3000/S   
1FVABXAK52HJ84982    28091    16617    1997    FRHT    FL-70    2800/A   
1FV6HFBA3VL761325    19905    16618    2005    INT    4000    2800/A   
1HTMKAAN95H109208    31622    16619    1996    FRHT    FL-70    2800/A   
1FV6HLBA1TL872558    32136    16620    1995    FRHT    FL-70    2800/A   
1FV6HLBAOSL552582    32137

Lewis - Plainview

   16500    1979    Mack    MR    3400 / A    MR487P1019    30425    16501   
1994    Inter    2554    3400 / A    1HTGBN2R9RH570176    30426    16503    1985
   MACK    DM686S    4100A    1M2B126COFA010979    30446    16504    1997   
Freig    FL70    3000A    1FV6HFBA1VH789672    19906    16505    2001    KENW   
T300    2800A    2NKMHD7X01M876350    19907    16506    2002    Inter    4400   
3400 / A    1HTMKAANO2H517494    30428    16507    1997    Mack    RD690S   
4400 / S    1M2P264C1VM023217    30429    16508    1993    Mack    DM690SX   
5500 / S    1M2B210COPMO12280    30430    16509    1985    Mack    R685T    3000
/ S    1M2N166C0FA089834    30431    16510    1979    MACK    RD686SX    5500S
   RD686SX5609    30455    16511    2001    Inter    4700    3000 / A   
1HTSCAAN71H369640    30432    16512    1999    Inter    4900    3000 / A   
1HTSDAAN1XH608332    30433    16513    1997    Inter    4700    3000 / A   
1HTSCAAN7VH443791    30434    16518    1989    Mack    MS300    2800 / A   
VG6M112B9KB067296    30438    16520    1997    Mack    DM690S    4800 / S   
1M2B209COVMO21524    30440    16521    1997    Mack    DM690S    4800 / S   
1M2B209C2VM021525    30441    16522    2000    Kenw    T300    2800   
1NKMHD7X9YS839647    19908    16523    1995    Mack    RD690S    4400 / S   
1M2P264C8SMO17362    30442    16524    1995    FORD    LS8000    3000 A   
1FEYR82ESVA27208    31438    16526    1998    Inter    4700    2800 / A   
1HTSCAAN8WH594897    30443    16527    2001    Freig    FL80    3000 / A   
1FVABXBS51HH87480    30444    16530    1992    Inter    490    2900   
1HTSDNUR5NH418763    31903    16531    1995    Inter    490    3000   
1HTSDAAR1SH684855    31904    16532    2007    Inter    430    3000   
1HTMMANN7H411545    31905    16560    1994    Inter’l    490    2800 / A   
1HTSDDAN0RH578629    32128    16561    2004    Freight    16M    2800 / A   
1FVACXCS24HM51654    32129



--------------------------------------------------------------------------------

Lewis - Hampton Bays

   16514    2003    Sterl    ACTERRA    2800 / A    2FZACGCS73AM03583    30435
   16515    1999    Inter    4900    2800 / A    1HTSDAAN2XH647043    27911   
16516    1993    Inter    4900    3200 / A    1HTSDPPNXPH478657    30436   
16517    1993    Ford    LN8000    3200 / A    1FDXR82E8PVA33784    30437   
16519    1987    Ford    LN8000    2800 / A    1FDXR80U7HVA03137    30439

Manor Fuel

   16550    2005    STERLING    ACT 7500    2800 A    2FZACGDC45AP00398    31107
   16551    2004    STERLING    ACT 7500    2800 A    2FZACGAKX4AM86415    31108
   16552    2002    FRGHT    F70    2800 A    1FVABTAK82HK29907    31109   
16553    1987    FORD    LS8000    3000 A    1FDXS80U9HVA28061    31110    16556
   2006    FRGHT    M2    2800 A    1FVHCYDC76HW30514    31547

Rye - Rochette

   1374    1993    VOLVO    FE42    2800/A    4V52AEHC9PR471829    29135    1375
   1988    FORD    LN8000    3400/A    1FDYR82A1JVA46112    29133    1376   
2003    INTER    4400    2800/A    1HTMKAANO3H578409    29137    1377    1996   
INTER    4900    2800/A    1HTSDAANXTH302420    29138    1378    1990    INTER
   4900    2800/A    1HTSDZ7NXMH333030    29139    1379    1987    INTER   
S1900    2800/A    1HTLDTVN8JH34604    29140    1380    2006    FRHTL    2106   
2800/A    1FVACXCS56HW40611    19932    1381    2002    FRGHT    FL70    2700   
1FVABTAK62HK02334    28098    1382    2005    INTER    4300    3499   
IHTMMAAN85H105418    28126    1370    2000    KENWO    T300    2800 A   
1NKMHZ7X0YS851313    31538    1372    1987    INTER    1954    2800 A   
1HTLDTVN5HH534229    31537    1373    2002    INTER    4400    2800 A   
1HTMKAANX2H534707    31539

Skelton

   16260    1996    FORD    L 8000    3400 A    1FDYS82E0TVA19364    32207   
16261    1997    INTER’L    4000    2800/A    1HTSDAAN8VH443182    29296   
16263    1985    MACK    MR600    3400/A    1M2K125C6FM008041    29293    16265
   1999    Peterbilt    330    2800 A    3BPNHD7X9XF480110    28000    16266   
2002    Freightliner    FL80    3000 S    1FVABXAK32HJ84981    28040    16269   
1999    INTER’L    4000    2800/A    1HTSDAAN7XH637852    29297    16274    1980
   MACK    MR    3400/A    MR685P3206    29289    16276    1980    MACK    MR   
3400/A    MR685P3208    29291    16277    2005    INTER’L    4400    2700 S   
1HTMKAAN46H250267    32178



--------------------------------------------------------------------------------

Great Falls

   1    1999    FRGHT    HC80    2800    1FV6WFAA4XHB69914    31130    5    1999
   PETER    Bobtail    2400    1NPNHD7X8XS482555    31131    6    1998    FORD
   F800    1900    1FDNF80C6WVA23156    31132

Boston

   1113    2004    FRGHT    CONDOR    5500A    1FVHCFS74RM79097    19114    1150
   2002    FRGHT    FL80    3000A    1FVABXAK02HJ84968    18240    1152    1998
   FORD    L8500    2800-1A    1FDXN80F1WV14290    11403    1153    1997    FORD
   LS8000    3000A    1FDYN80E4VVA39727    19894    1154    1979    WHITE   
ROAD EXP    3600A    3ARFGST021521    19943    1155    1979    MACK    DM   
4800A    DM685S43805    19958    1156    1995    INTL    4900    3400A   
1HTSDAAN5SH656781    20026    1163    2004    INTL    7600    5000-1A   
1HTWYAXT64J085261    18633    1164    2004    INTL    7600    5000-1A   
1HTWYAXT54J085302    18634    1165    2004    INTL    7600    5000-1A   
1HTWYAXT44J085260    18635    1166    2004    INTL    7600    5000-1A   
1HTWYAXT74J085267    18636    1167    2007    FRGHT    BCM2    3000-1A   
1FVFCYDC97HY19349    31152    1178    1989    MACK    RW-700    4600A   
1M2AY10Y2KM004387    11469    1179    1978    WHITE    EXPEDITER    5000A   
3QRFRGT014287    11470    1182    1988    FORD    L9000    2800A   
1FDXR82AOJVA58683    11473    1185    1982    FORD    LN9000    3500A   
1FDYR9OW2CVA19203    11476    1195    1990    WHITE    WX64    5000A   
4V2DCFMD1LN629540    11504    1198    2005    INTL    7600    5000A   
1HTWYSBT25J045788    18749    1200    2005    FRGHT    B-3    4200 A   
1FVHCYDC95HU23685    17814    1202    1987    INTL    S195    30001/A   
1HTLDTVN9HH499145    11388    1203    1990    INTL    4900    3000 1/A   
1HTSDTVN3LH223404    11389    1218    1987    FORD    LN8000    2800 1/A   
1FDXR80UXHV48928    11404    1225    1997    VOLVO    FE42    3400 1/A   
4VM2AFD6VR476885    11419    1226    1986    FORD    L8000    3000 A   
1FDXR80UGVA55390    31080    1228    1987    FORD    C8000    3400 1/A   
1FDYD80U1HVA46102    11422    1230    1987    FORD    LN8000    3000 1/A   
1FDYR80U8HVA60600    11423    1231    2002    FRGHT    FL80    3000 1/A   
1FVABXAK9HJ84967    18250    1233    2004    INTL    7600    5000 1/A   
1HTWYAXT74J085303    18637    1234    2004    INTL    7600    5000 1/A   
1HTWYAXT04J085305    18638    1237    2005    INTL    7600    5000A   
1HTWYSBT05J045787    18748    1238    1995    WHITE    EXP    5500A   
4V2DCFMEXSN689176    11465    1255    2004    INTER    BUS CLASS    3400A   
1HTMKAAN14H664586    19115    1256    2005    FRGHT    B2    4400A   
1FVHCYDC95HU21483    19116



--------------------------------------------------------------------------------

North Haven

   1001    1986    MACK    DM685S    5000D/A    2M2B126C2GC012393    9844   
1003    2002    FRGHT    FL80    3300/A    1FVABXAK22HJ84969    18233    1007   
2002    FRGHT    FL80    3300A    1FVABXAK22HJ84972    18236    1008    1989   
VOLVO    FE615    3000/A    YB3U6A3A4KB427871    9853    1012    1993    FORD   
LN8000    2700/A    1FDXR82EXPVA17408    9843    1014    1988    FORD    LN8000
   2800/A    1FDXR82A7JVA25020    9845    1016    1979    WHITE    EXP11   
3400/A    3ARFGGT036040    9846    1025    1977    FORD    LN8000    3000/A   
R80DVY49575    9884    1026    1987    MACK    MS300P    3000/A   
VG6M112B5HB065537    9861    1036    1990    FORD    LTS9000    4400 A   
1FDZY90W3LVA07391    9862    1037    2004    INTER    7600    5000/1/A   
1HTWYAXT84J085262    18639    1038    2004    INTER    7600    5000/1/A   
1HTWYAXT04J085269    18640

Norwalk

   1400    2002    FRGHT    FL 80    3300A    1FVABXAK92HJ84970    18234    1402
   1999    INTR    4900    2800A    1HTSDAAN7XH647796    10089    1409    2001
   INTER    4400    2800 A    1HTMKAAN53H540530    31752    1410    1995    FORD
   LN8000    3500A    1FDXR82E35VAO8395    10091    1411    1998    FORD   
LN8000    3600A    1FDXN80E0WVA39852    10090    1416    1988    FORD    LN8000
   2700/A    1FDXR82AXJVA47450    9983    1427    1988    FORD    LN8000   
3250A    1FDXR82AXJVAO5232    9990    1428    1988    FORD    LN8000    2850A   
1FDXS8OU4JVA09939    9991    1429    1988    FORD    L8000    2500A   
1FDXR82A3JVA47449    9984    1448    2005    PTRBLT    335    3000   
2NPLHZ7X15M849988    31576    1450    2002    FRGHT    FL 80    3300A   
1FVABXAK02HJ84971    18235    1452    2002    FRGHT    FL 80    3000A   
1FVABXAK42HJ84973    18237    1474    1989    INTR    1900    2800A   
1HTLDTVN5KH625282    9744    1475    1990    INTR    4900    3400A   
1HTSHNHR7LH298573    9741    1476    1990    INTR    4900    3500A   
1HTSHNHR3LH282712    9742    1477    1993    INTR    4900    3000A   
1HTSDPPR7PH477985    9740    1482    2005    INTR    7600    5000A   
1HTWYSBT75J045785    18545    1483    2005    INTR    7600    5000A   
1HTWYSBT95J045786    18546

Ryan - G & S

   1053    2002    KENWORTH    T300    2800A    2NKMHD7XX2M888359    19161   
1057    2006    KENWORTH    T300    2800A    2NKMHD7XX6M145836    19162    1500
   2004    INTER    BOBTAIL    2799    1HTMMAAN84H678303    28124    1505   
1984    FORD    L8000    3000/A    1FDYR8OU3EVA53002    19140    1521    1995   
INTHR    4900    2800/A    1HTSDAAN7SH666180    19141    1522    1997    INTHR
   4900    2800/A    1HTSDAAN2VH467459    19142    1523    1987    FORD    L8000
   3000/A    1FDXR8OU7HVA41192    19146/19168    1525    1991    FORD    L8000
   3000/A    1FDYR82A8MVA05822    19148    1548    1993    KW    T8      
1XKDDR9X5PJ610754    18883    1549    1993    HEIL    9200 A      
1HLA3A7F6P7H57147    18884



--------------------------------------------------------------------------------

Ray

   1800    2009    Inter’l    7600    4500 A    1HTWYSBT49J093900    31055   
1801    1991    Inter’l    4900    2800 A    1HTSDZ7N2MH312821    30994    1805
   1998    Inter’l    9200    5000 A    2HTFMAXTXWC040353    31041    1806   
2000    Inter’l    4900    4000A    1HTSHADR1YH250511    31042    1807    2001
   Inter’l    8100    4500 A    1HTHCATT91H378426    31044    1808    2002   
Inter’l    8100    4500 A    1HTHCATT02H519644    31045    1809    1999   
Inter’l    4900    2800 A    1HTSDAAN0XH608192    31046    1810    2003   
Inter’l    4400    2800 A    1HTMKAAN93H572141    31047    1811    1995   
Inter’l    2674    4500 A    1HTGLAUR0SH611626    31048    1812    2005   
Inter’l    7400    3000 A    1HTWCADR25J038351    31049    1813    2003   
Inter’l    4400    2800 S    1HTMKAAN23H590867    31050    1814    2005   
Inter’l    4400    3499    1HTMMAAN15H106782    31018    1815    2006    Inter’l
   7600    4500 A    1HTWYSBT26J314700    31051    1816    2007    Inter’l   
7600    4500 A    1HTWYSBT47J438131    31052    1817    2008    Inter’l    7600
   5000    1HTWYSBT78J568499    31020    1818    2008    Inter’l    7600   
4500A    1HTWYSBT88J657482    31054    1819    1998    Peter    330    3499   
3BPNHC7X8W471509    31022    1820    2009    Inter’l    7600    5000   
1HTWYSBR59J176241    31025    1821    2009    Inter’l    4400    2800 A   
1HTMKAANX9H143583    31057    1822    2011    Inter’l    7600    5000   
1HTWYSJR2BJ336020    31026    1823    2010    Inter’l    7600    4500 A   
1HTWYSJT5AJ286286    31056    1824    2012    Inter’l    Bobtail    4500   
1HTGSSJRXCJ583552    31034    1825    2012    Inter’l    Bobtail    4500   
1HTGSSJR8CJ583551    31035    1828    2005    Inter’l    7600    5000 A   
1HTWYSBT45J045789    31289    1840    1998    Inter’l    910      
2HSFRAMR3WC039737    31043    1845    1988    Almac    6500 A      
2A9YA410J1001698    31059

Kasden - EH

   1062    2006    INTER    4300    BOBTAIL    1HTMMAAN26H175336    28125   
1063    1997    INTER    4900    2800 A    1HTSDAAN6VH456609    28052    1064   
2000    INT’L    2600    4500 A    1HTGLAHT7YH249454    28053    1066    2004   
KENWTH    T300    2800 A    2NKMHD7X94M061732    28055    1068    2005    KENWTH
   T300    2800 A    2NKMHD7X95M085045    28057    1069    2005    INTER    4400
   2800 A    1HTMKAAN65H116553    28059    1070    1999    KENWTH    T300   
2800 A    3BKMH77X5SF790063    28060    1071    2007    INTER    4400    2800 A
   1HTMKAAN57H455601    28061    1072    2007    INTER    4400    2800 A   
1HTMKAAN17H463582    28062    1073    2007    INTER    4400    2800 A   
1HTMKAANX7H463581    28063    1074    2007    INTER    4400    2800 A   
1HTMKAAN67H416662    28064    1075    2007    INTER    4400    2800 A   
1HTMKAAN37H416666    28065    1076    1991    INTER    4900    2800   
1HTSDZ7N6MG341335    28066    1078    1984    INT’L    S1900    2800A   
1HTLDTVN2EHA63767    28284



--------------------------------------------------------------------------------

Buckley

   1321    1999    INTL    4900    2800A    1HTSDAAN3XH619106    18933    1322
   2010    INTL    4300    2800A    1HTMMAAN7AH278549    18934    1323    2007
   INTL    4300    2800A    1HTMMAAN27H410710    18935    1324    2003    INTL
   4400    2800A    1HTMKAAN33H562852    18948    1325    2000    INTL    4900
   2800A    1HTSDAAN7YH282022    18949    1326    2005    PTRBL    PB335   
2800A    2NPLHZ7X25M858506    18950    1327    2001    INTL    4900    2800A   
1HTSDAAN61H366936    18952    1329    1992    INTL    4900    2800A   
1HTSDNUN6NH401368    18954    1330    1994    FRGHT    FL60    2800A   
1FV6HF13A7RL719080    18955    1331    2005    PTRBL    PB335    2800S   
2NPLHZ7X95M850001    18956    1332    1995    FORD    L8000    2800S   
1FDXR82E9SVA18316    18957    1333    2009    INTL    4300    3000S   
1HTMMAAN49H129981    18958    1334    2009    INTL    4300    2800A   
1HTMMAAN09H105404    18951    1336    1997    FORD    LS8000    3000A   
1FDYN80E6VVA39728    19893    1338    2005    INT’L    4400    3500   
1HTMMAAN15H100657    31620

Rhode Island

   1301    1989    FORD    L8000    2800/A    1FDXR82A7KVA05397    11821    1302
   1987    INTER    S1900    2800    1HTLDTVN8HH499587    19889    1303    1990
   INTL    4900    2800A    1HTSDTVN1LH657000    12058    1305    1990    FORD
   L8000    2800A    1FDYR82A4LVA44633    11823    1601    1995    FRHT    FL70
   2700/A    1FV6HLBA6SL708852    11628    1612    1993    GMC    8500    2850/A
   1GDM7H1J9PJ503075    11536    1617    1995    FORD    LN8000    2700A   
1FDXR82E9SVA48397    11539    1618    1990    INTL    4900    5000A   
1HTSHZ3T8LH242197    11540    1620    1994    FORD    LN8000    2850A   
1FDXR82E1RVA13668    11542    1624    1994    FORD    LN8000    2850A   
1FDXR82EXRVA13670    11546    1628    1990    FORD    LN8000    2450A   
1FDXR72P1LVA04116    11608    1630    1990    INTL    4900    2850A   
1HTSDDBN2LH239555    11550    1634    1988    FORD    LN8000    2700A   
1FDXR82A6JVA32945    11627    1635    1987    FORD    LN8000    2700A   
1FDXR80U7HVA56498    11622    1637    1993    FORD    LN8000    2700A   
1FDXR82E9PVA06366    11629    1638    1994    FORD    LN8000    3200A   
1FDXR82E1RVA10771    11624    1643    1998    MACK    RD688S    2500/2500   
1M2P267C4WM038811    11773    1648    1994    FRHT    FL70    2000/600A   
1FV6HFAA7RL584586    11676    1649    1995    FORD    LN8000    2300/400A   
1FDXR82E0SVA08418    11723    1650    1991    INTL    1954    3000A   
1HTSDZ7N5MH348907    11559    1652    1998    PTRBL    330    3000A   
3BPNHD7X2WF456309    11623    1653    1990    INTL    4300    2700A   
1HTSDTVNOLH238586    11626



--------------------------------------------------------------------------------

   1654    1987    INTL    S1954    3000A    1HTLDTVN6HH509646    11560    1657
   1989    INTL    S1954    2800A    1HTLDTVNXKH635581    11561    1664    1998
   FORD    LN8000    2800A    1FDXN80F3WVA14825    11716    1665    1997    FORD
   LN8000    2800A    1FDXR82E7VVA22885    11673    1666    1997    MACK   
CS300P    2700A    VG6BA09B3VB701567    11695    1667    1997    MACK    CS300P
   2700A    VG6BA09BXVB701565    11696    1668    1997    MACK    CS300P   
2700A    VG6BA09B7VB701569    11697    1669    1995    FRHT    FL70    2700A   
1FV6HFBA9SL652326    11682    1673    1993    FORD    LN8000    2800A   
1FDXR82E4PVA33975    11678    1677    1990    INTL    4900    2800   
1HTSDTVN3LH250456    11569    1681    1991    INTL    4900    3000   
1HTSDZ7N3MH331118    11573    1683    1995    VOLVO    FE42    3200A   
4V52AFHD3SR475110    11575    1685    1992    FORD    LN8000    2800A   
1FDXR82A8NVA02688    11680    1690    1989    INTL    S1900    2800A   
1HTLDDBN9KH656531    11757    1692    1987    FORD    LN8000    2800A   
1FDXR82A5HVA31294    11739    1693    1987    FORD    LN8000    2800A   
1FDXR80UXHVA58746    11740    1694    1987    INTL    S1900    2800A   
1HTLDTVN1HHA20283    11747    1698    1986    FORD    LN8000    2800A   
1FDXR80W7GVA08207    11743    1699    1984    INTL    S1900    2800A   
1HTLDTVN7EHA68673    11744    1711    2002    KENWORTH    T300    3000A B   
2NKMHY7XX2M884187    12674    1712    2002    KENWORTH    T300    3000A B   
2NKMHY7X82M884186    12675    1713    2003    FRGHT    FL70    3000A B   
1FVABTBV63HL09412    12676    1714    2003    FRGHT    FL70    2800A B   
1FVABTBV83HL09413    12677    1715    1987    WHITE    WX42    3300   
1WXDAHAC1HN123001    12090    1718    1993    FRGHT    FL70    3000A BL   
1FV6HFAA3PL494168    12093    1719    1994    FRGHT    FL70    3000A B   
1FV6HFAA0RL710139    12678    1720    1994    FRGHT    FL70    3000A BL   
1FV6HFAA9RL710138    12094    1721    1994    FRGHT    FL70    3000A BL   
1FV6HFAAXRL556412    12095    1722    1995    FRGHT    FL70    3000A B   
1FV6HFAA1SL635246    12679    1723    1995    FORD    LN8000    3000A BL   
1FDXR82E2SVA07769    12096    1724    1995    FORD    LN8000    3000A BL   
1FDXR82E0SVA07768    12097    1725    1994    FORD    LN8000    2800A TL   
1FDXR82E0RVA21986    12098    1727    1996    MACK    RD690    5000A BL   
1M2P264CXTM019583    12102    1729    2000    FRGHT    FL70    3000A BL   
1FV6HFBAXYHF06600    12106    1770    1989    FORD    LNT9000      
1FDYW90W3KVA48197    28222    1771    1989    MACK    R688ST      
1M2N187Y3KW029047    11735    1773    1985    MACK    R686ST      
1M2N179Y8FA001156    11734    1775    1990    FRHT    FLD120      
1FUYDCYBLH376750    11767    1776    1990    PETER    375      
1XPBDE9X2LN302261    17953    1785    1981    HEIL    11800A      
1HLA3A7B0B7K51719    11726



--------------------------------------------------------------------------------

   1786    1980    FRUHF    11500A       UNT022402    11763    1787    1978   
FRUHF    10900       UN2606704    11762    1788    1987    HEIL    9400A      
1HLA3A7B3H7H53457    11764    1790    1985    HEIL    8500A      
1HLA3A7BXF7G53045    11727    1791    1976    TRLMB    9250A       P40054   
11761    1793    1978    FRUHF    9200A       UNZ596008    28224

Woods

   1551    1995    FRHGT    FL70    2700    1FV6HLBA7SL686294    17156    1553
   1998    FRGHT    FL70    2700    1FV6HLBA2WH915067    17158    1561    2000
   FRGHT    FL70    2700    1FV6HJBAXYHA37835    17159    1562    2001    FRGHT
   FL70    2700    1FVABTAK31HG48605    17160    1564    2002    FRGHT    FL70
   2700    1FVABTAK72HJ83342    17162    1565    2003    FRGHT    FL70    2800
   1FVACXAK93HL69535    17163    1566    2003    FRGHT    FL70    2800   
1FVABTAK43HK55227    17164    1567    2004    FRGHT    M2-106    2700   
1FVACXDC14HN51865    17165    1568    2004    FRGHT    M2-106    2700   
1FVACXDC34HN51866    17166    1571    1997    FRGHT    FL70    2700   
1FV6HLBA9VH667415    17157    1572    1984    FORD    F-700    2200   
1FDXF70H7EVA45342    17144    1573    1993    FRGHT    FL70    2700   
1FV6HFAA8PL481674    17155    1575    2007    FRGHT    M2-106    2700   
1FVACXDC87HY21906    17167    1583    1988    FORD    LN8    2700   
1FDXR82A9JVA47455    17154

Burke

   1700    2000    Peterbilt    330    2800A    1NPNHD8X9YS528023    16968   
1701    2000    Peterbilt    330    2800A    1NPNHD8X7YS528022    16967    1702
   2007    Freightliner    M2-106    3600A    1FVFCYDC47HY19355    31165    1703
   2007    Mack    Granite -CTP    4500A    1M2AT04C47M004924    31164    1704
   2005    Internat’l    7400    3600A    1HTWCAARX5J007532    18774    1705   
2005    Internat’l    7400    3600A    1HTWCAAR15J007533    18775    1706   
2002    Kenworth    T300    2800A    2NKMHZ7X12M891907    17065    1707    2001
   Kenworth    T300    2800A    2NKMHZ7XX1M876840    17066    1708    1995   
Internat’l    4900    2800A    1HTSDAAN5SH679557    17067    1709    1989   
Ford    LN8000    2800A    1FDXR82A1KVA45541    17068    1713    1990    Ford   
LN8000    3000A    1FDXR82A6LVA02833    13991    1717    1997    Ford    L9000
   3000A    1FDYR90L5VVA17423    15834    1718    1998    Ford    LO8    2800A
   1FDXN80F2WVA41160    13998    1723    1993    Mack    MS3    2800A   
VG6M118B8PB300647    13996    1732    2005    Internat’l    7600    5000A   
1HTWYSBT25J007526    18773    1736    2001    Peterbilt    330    3000A   
2NPNHD8X21M558663    16814    1737    2001    Peterbilt    330    3000A   
2NPNHD8X71M558626    16813    1738    2004    Peterbilt    330    3200A   
2NPNHD8X54M810877    18288



--------------------------------------------------------------------------------

   1739    1997    Ford    L9T    4000A    1FDYS96T0VVA30883    13999    1740   
1995    Ford    L9000    3200A    1FDYR90L0SVA83809    15833    1744    1999   
Inter    4900    2800A    1HTSDAAN9XH661599    17047    1745    1990    Inter   
4900    3200A    1HTSETVR4LH206773    17048    1746    1985    Inter    S1980   
3000A    1HTLDTVN9FHA35305    17049    1750    1998    Peterbilt    330    2800A
   3BPNHD7X3WF457811    16272    1751    1999    Peterbilt    330    2800A   
3BPNHD7XXXF494338    17031    1752    1995    Volvo    VFE    2800A   
4V52AEHD6SR474415    13970    1767    1995    Ford    L9000    2800A   
1FDYR90L1SVA17415    13977    1768    1995    Ford    L9000    3000A   
1FDYR90LXSVA17414    13978    1769    1994    Ford    L9000    3000A   
1FDYR90L5RVA09585    13979    1774    1998    Internat’l    DT466    2800A   
1HTSDAANXWH555368    17214    1780    2005    Internat’l    7600      
1HSWYSBR35J131149    18776    1783    1998    Peterbilt    378      
1XPFDB0X0WN456842    16271    1786    2002    Peterbilt    357      
1XPADB0X92D574415    unknown    1787    2002    Peterbilt    357      
1XPADB0X42N574588    unknown    1790    2005    HEIL    A9200      
5HTAB432257H68515    18810    1793    1993    Fruehauf    A9200      
1H4T04337PL001101    14004    1794    1995    Fruehauf    A9200      
4J8T04236ST009001    14005    1797    2002    Fruehauf    A9200      
4J8T042382T003801    15712

Carpenter & Smith

   1000    2002    Mack    RB600    4500A    1M3AM27K22M001102    17230    1001
   1994    Marmon    SBA    4500A    1JUDEF185R1000040    17231    1002    2001
   Intnat’l    4900    2700A    1HTSDAAN21H329656    17232    1003    2000   
Intnat’l    4800    2000A    1HTSEAAN8YH254114    17233    1005    2005   
Intnat’l    7400    2700A    1HTWCAAN55J050141    17235    1006    2002   
Intnat’l    4300    2700A    1HTMMAAN22H505194    17236    1007    2004    Mack
   RB600    4500A    1M3AM27K04M001103    17237    1008    1990    Intnat’l   
4900    2700A    1HTSDTVN5LH690744    17238    1009    1990    Ford    LN8000   
2700S    1FDXR82AXLVA05914    17239    1010    2007    Intnat’l    7400    2700A
   1HTWCAAN27J428578    17240    1011    1997    Intnat’l    4900    2800   
1HTSDAAN7VH446512    18922    1014    1987    Ford    L8000    3600 A   
1FDYR80U6HV59039    31271    1015    1989    Ford    L8000    3600 A   
1FDYR82A6KVA46530    31272

Region

   1501    1986    FORD    LN8000    3400A    1FDXR80U0GVA52792    14117    1504
   1993    FORD    LS8000    3400A    1FDYS82E3PVA06095    14138    1509    1994
   GMC    TOPKICK    2800A    1GDM7H1J1RJ518401    14115    1510    1990    FORD
   LN8000    2800A    1FDXR82A5LVA04976    14125    1511    1998    FREIGHTL   
FL70    3000A    1FV6HFBA8WH901868    14126



--------------------------------------------------------------------------------

   1512    1988    FREIGHTL    FLC112    4000A    1FVXZWYB8JH405902    17955   
1514    1993    FORD    LN8000    2700A    1FDYR82E2RVA18768    13891    1515   
2001    STERLING    L8500    3400A    2FZAAWAKX1AH80864    28169    1516    2002
   STERLING    L8500    3400A    2FZAAWAK92AJ88418    28170    1518    1993   
FORD    LS8000    3400A    1FDYS82E1PVA06094    14141    1519    1997    FORD   
LS8000    3400A    1FDYS82E8VVA22063    15831    1520    1997    FORD    LS8000
   3400A    1FDYS82EXVVA22064    15832    1521    2001    STERLING    L8500   
3400A    2FZAAWAK81AH80863    16811    1522    1998    FORD    L8000    2800A   
1FDXN80F3WVA05588    18280    1523    1998    FORD    LS8000    3600A   
1FDYS80E4WVA24266    16262    1524    1999    STERLING    L8513    3400A   
2FZ6MLBB3XAB16019    16975    1526    1996    FORD    LS8000    3400A   
1FDYS82EXTVA17864    15830    1527    1995    FORD    LS8000    3400A   
1FDYS82E2SVA21700    14146    1529    1993    FORD    LS8000    3400A   
1FDYS82E5PVA06096    14148    1530    1994    IH    4900    2800A   
1HTSDAAN4RH570842    14152    1533    2004    STERLING    L8500    2800S   
2FZAAVAK34AM59308    18313    1534    2002    FREIGHTL    FL80    3300A   
1FVABXAK72HJ84983    18251    1543    1992    FORD    LN8000    3000A   
1FDYR82A6NVA03942    13895    1547    1995    FORD    LN8000    3000A   
1FDYR82E3SVA12516    13897    1548    2004    STERLING    L8500    3400A   
2FZAAVAK54AM59309    18314    1552    1998    INTERNAT’L    4900    2800S   
1HTSDAAN2WH538306    17045    1580    1996    KENWORTH    T800      
1XKDDR9X3TS21971    32229    1585    1997    WESTERN    4900      
2WKPDDCF2VK946554    15808    1586    1998    FORD    LT9500      
1FTYS96W2WVA18587    16261    1588    2002    STERLING    L9500      
2FWJAZAS22AJ81647    15663    1595    1999    FRUEHAUL    9200A      
4J8T04326XT001901    16976    1596    2000    FRUEHAUL    9200A      
4J8T042271T008901    14136    1597    2001    FRUEHAUL    9200A      
4J8TO42252TOO2001    15691    1598    1998    HEIL    9200A      
5HTAB432OW7H61807    16257    1599    2005    HEIL    9200A      
5HTAB432057H68514    18809

Effron

   1650    1997    FORD    LN8000    3400/A    1FDYS82E6VVA19839    15835   
1651    1990    MACK    DM685    4700/A    1M2B197C7LM007191    13907    1653   
1999    INTER    4400    3400/A    1HTSDADR0XH667600    17018    1655    2005   
INTER    4300    BOBTAIL    1HTMMAAN55H119647    28118    1656    2004    INTER
   4400    3000/A    1HTMKADN94H662709    18473    1659    1988    MACK    DM685
   4300/A    1M2B179C7JM004094    13908    1660    1988    MACK    DM685   
4300/A    1M2B179C0JM004096    13909    1662    1992    MACK    DM685    4000/A
   1M2B221C6NM009577    13915    1663    1990    MACK    DM685    4300/A   
1M2B179C0LM006806    13910



--------------------------------------------------------------------------------

   1666    1998    PETER    330    3400/A    3BPNHD8X7WF457812    16273    1672
   1990    GMC    8500    2850A    1GDM7H1J4LJ601098    17401    1675    1991   
MACK    DM685    4300/A    1M2B221C8MM008428    13901    1679    1994    FORD   
LN8000    3500/A    1FDYS82E5RVA18767    13903    1689    2004    INTER    4300
   3000/A    1HTMMAAN55H121429    18781    1699    2005    INTER    8600   
4500/A    1HTWYSBT65J007531    18780

Leffler

   1200    2006    INTERNAT’L    4300    3000S    1HTMMAAN96H247388    19946   
1201    1997    INTERNAT’L    4700    3000S    1HTSCAAN7VH463149    19947   
1202    2005    INTERNAT’L    4300    2800A    1HTMMAAN55H121043    19948   
1205    2000    FRTLINER    FL70    3100A    1FV6HJAAGYH46602    19949    1902
   2006    INTNAT’L    4400    2800 A    1HTMKAAN36H239700    31572    1903   
2002    PETERBILT    357    4800    1NPALUDX32N578060    31191    1904    2004
   PETERBILT    357    3300 A    2NPNHD8X04M830180    31190    1905    2005   
INTER    7600    5000A    1HTWYSBT85J007529    28092    1906    1999    FRTLINER
   FL70    3000 A    1FV6JFAB4XHA83851    16160    1907    1999    FRTLINER   
FL70    3000 A    1FV6JFAB6XHA83852    16152    1913    1999    IH    4900   
3400 A    1HTSDAAN3XH608333    16164    1914    1999    IH    4900    3200 A   
1HTSDAAN5XH608334    16165    1918    2000    FRTLINER    FL70    2800 A   
1FV6HJBA5YHF86746    16154    1919    2000    FRTLINER    FL80    4400 A   
1FV6JJCB3YHG54778    16169    1920    2002    FRTLINER    FL60    3000 S   
1FVABTAK82HJ20685    16350    1921    2003    FRTLINER    FL70    3499 S   
1FVABTCS43HL12880    16369    1923    1999    IH    4700    3000 S.   
1HTSCAAN2XH225342    17897    1928    1990    KW    T800    4200 A   
2NKDLR9X7JM519675    16294    1929    1991    KW    T800    4200 A   
2NKDLR9X9JM519676    19295    1932    1988    KW    T800    4600 A   
1NKDLR9X1KJ521334    16290    1933    1989    KW    T800    4600 A   
2NKDLR9X5KM536251    16299    1934    1989    KW    T800    4600 A   
2NKDLR9X7KM536252    16300    1935    1989    KW    T800    3500 A   
2XKDDR9X6KM537881    16301    1936    1989    KW    T800    3500 A   
2XKDDR9X2KM537926    16293    1937    1991    KW    T800    3500 A   
1XKDDR9X4MJ563504    16304    1938    1991    KW    T800    4700 A   
1NKDLR9X5MJ567008    16305    1939    1991    KW    T800    4600 A   
1NKDLR9X7MJ567009    16306    1940    1992    IH    4900    3200 A   
1HTSDPBR7NH405527    16308    1943    1994    FRTLINER    FL106    4400 A   
1FVX8HCBXRL456929    16316    1944    1994    FRTLINER    FL106    4200 A   
1FVX8HCB6RL456930    16317    1946    1995    FRTLINER    FL106    4600 A   
1FVX8HCB5SL581553    16323    1947    1995    FRTLINER    FL106    4600 A   
1FVX8HCB7SL581554    16957    1948    1995    FRTLINER    FL106    4500 A   
1FVX8HCB9SL708854    16325



--------------------------------------------------------------------------------

   1949    1995    KW    T800    2800 A    2NKMH77X9SM649483    16326    1950   
1997    KW    T800    4600 A    1NKDLS9X2VJ737463    16338    1951    1997    KW
   T800    4500 A    1NKDLS9X4VJ737464    16339    1952    1997    KW    T800   
4700 A    1NKDLS9X6VJ737465    16340    1953    1997    KW    T800    4700 A   
1NKDLS9X8VJ737466    16341    1954    1997    KW    T800    4600 A   
1NKDLS9XXVJ737467    19097    1955    1997    KW    T800    4200 A   
1NKDLS9X1VJ737468    16343    1956    1997    KW    T880    4200 A   
1NKDLS9X3VJ737469    16344    1957    1996    KW    T800    2800 A   
2XKMA77X9TM667509    16347    1958    1997    KW    T800    4700 A   
1NKDLS9X4VJ744429    16345    1964    1994    FRTLINER    FL70    2800 A   
1FV6HLBAORL834599    16314    1966    1995    FRTLINER    FL70    3100 A   
1FV6HLBA2SL604083    16320    1973    2001    KW    T300    3000 A   
2NKMHD7XX1M856235    16351    1974    1996    FRTLINER    FL70    3000 A   
1FV6HJAA3TL701462    16327    1975    2003    FRTLINER    FL80    4200 A   
1FVHBXCS73HL68639    16370    1976    2003    FRTLINER    FL80    4200 A   
1FVHBXCS33HL68640    16371    1977    1995    FRTLINER    FL106    4600 A   
1FVX8HCB3SL581552    16322    1978    1990    FRTLINER    FL120    3500 A   
1FUYDZYB1LH391532    16302    1982    1996    KW    T-8       1XKDDR9X5TJ721976
   16875    1983    1996    KW    T-8       1XKDDR9X9TJ721978    31573    1985
   1996    KW    T800       1XKDDR9X5TS721972    16333    1987    1996    KW   
T800       1XKDDR9X9TS721974    17923    1990    1988    FRUEHAUF    9200 A   
   1H4T04327JK018601    16289    1992    1996    FRUEHAUF    9200 A      
4J8T04326TT016702    16346    1993    1996    FRUEHAUF    9200 A      
4J8T04328TT016703    16328    1994    1996    FRUEHAUF    9200 A      
4J8T0432XTT016704    16329    1995    1997    FRUEHAUF    9200 A      
4J8T0432XVT002501    16336    1996    1973    BUTLER    6500 A       2496232   
16286

Tullytown

   1401    1992    INTERNAT’L    4900    3000A    1HTSDNUR2NH418039    19848   
1405    1988    Ford    C-8000    3400/A    1FDYD80U3JVA04164    19265    1409
   1995    Peterbuilt    200    3000/A    1XPMH77X1SM608576    19267    1414   
2005    International    7600    5500/A    1HTWYSBT65J007528    19840    1420   
1994    Freightliner    FL80    3400/A    1FVX8HCB8RL456928    19708    1424   
1985    Ford    L-8000    3400/A    1FDXR80U7FVA63030    19271    1425    1987
   Ford    L-8000    3400/A    1FDXR82A5HVA59354    19272    1430    1995   
Freightliner    FL80    3400/A    1FVX8HCB1SL581551    19707    1436    1995   
Freightliner    FL80    4600/A    1FVZJLBB9SL706605    19276    1447    1982   
Ford    C-8000    3100/A    1FDYD80U2DVA16231    19270    1452    1989    Ford
   L-8000    3400/A    1FDXR82A2KVA52367    19279



--------------------------------------------------------------------------------

   1459    1995    Freightliner    FL80    4600/A    1FVZJLBB4SL575051    15837
   1460    1995    Freightliner    FL80    4600/A    1FVZJLBB7SL706604    15838
   1464    1999    Freightliner    FL80    4600/A    1FV6JJBBXYHF88148   
unknown

Upper Darby

   1300    2000    Peterbilt    330    3400A    1NPNHD8X8YS510581    19779   
1302    2005    IH    7600    5000A    1HTWYSBT45J007530    19838    1303   
1989    INTERNTL    4900    3100A    1HTZSZ3R7KH644408    19807    1305    2001
   Peterbilt    330    3400A    2NPNHD8X21M558310    19743    1307    1989   
FORD    LS8000    3400A    1FDXR82A0KVA34627    19849    1308    1990    FORD   
LS8000    3200A    1FDYS82A4LVA03200    28015    1318    1995    MACK    MS250P
   2100A    VG6M117BOSB201699    19682    1327    1995    FORD    LS 8000   
3500A    1FDYS82E0SVA14115    19260    1340    2002    Sterl Actera    M8500   
3600A    2FZAANAK72AJ73734    19773    1341    2004    Sterl Actera    M8500   
3600A    2FZACHAK94AM14482    19819    1359    1997    FORD    LS 8000    3400A
   1FDYS82E6VVA19789    15842    1360    1996    FORD    LS 8000    3400A   
1FDYS82E7TVA07292    15841    1361    1994    FORD    LS 8000    3700A   
1FDYS82E2RVA18774    19251    1362    1998    Peterbilt    330    3500A   
3BPNHD8X7WF463142    19723    1363    1992    FORD    LS 8000    3500A   
1FDYS82AONVA36665    19252    1371    1997    IH    4900    2500A   
1HTSDAAN6VH425182    19672    1372    1997    IH    4900    2500A   
1HTSDAAN8VH425183    19673    1380    2005    IH    7600       1HSWYSBRX5J131150
   19839    1383    1999    IH    9200       2HSFMAXR8XCO25991    19788    1390
   1993    HEIL    9200A       1HLA3A7B7R7H57299    19261    1391    2007   
HEIL    8500A       5HTAB432177G72300    31166    1399    1976    HEIL    8500A
      1HLA3A7B3H7H53736    19262

Wallace

   1611    1993    INT’L    4900    3000/A    1HTSDPPN7PH494282    13950    1612
   1999    FREIG    F80    4500/A    1FVXJLBB4XHA56098    17056    1613    1997
   INT’L    4900    3000/A    1HTSDAANXVH438405    13951    1614    1999   
INT’L    4900    3000/A    1HTSDAAN1XH615622    13953    1616    2000    KW   
T300    3200/S    1NKMHD7X5YS842092    19859    1630    1997    INT’L    4900   
3000/A    1HTSDAAN7VH438412    13956    1634    1997    INT’L    4900    2800/A
   1HTSDAAN8VH471516    unknown    1639    1994    INT’L    4900    2800/A   
1HTSDAAN9RH586034    13948    1644    2001    INT’L    4900    3000/A   
1HTSDAAN01H362963    16618    1646    1995    INT’L    4900    2600/A   
1HTSDAAN1SH645860    13945    1647    1995    INT’L    4900    2800/A   
1HTSDAAN9SH605767    13946    1648    2004    INT’L    4400    2800/A   
1HTMKAAN24H679985    16619    1649    2006    FREIG    M2-106    3200/S   
1FVACXCS96HW64071    16894



--------------------------------------------------------------------------------

Wantagh

   1802    2007    Mack    CTP713    4500/A    1M2AT04C27M004923    31162   
1803    2007    MACK    CTP713    4500/A    1M2AT04C67M004925    31163    1804
   2003    Intl    7600    4400/A    1HTWYATTX3J063302    17818    1805    1987
   Mack    MR    3400 / A    1M2K125CXHM010331    14046    1807    1983    Mack
   R    4800 / A    1M2N128C5DA032287    14048    1808    1983    Mack    R   
4800 / A    1M2N128C7DA032288    14049    1812    1980    Mack    R    4800 / A
   R685ST79880    14044    1814    1982    Mack    R    4800 / A   
1M2N128C6CA032006    14008    1815    1982    Mack    R    4600 / A   
1M2N128C8CA032007    14009    1821    1990    Mack    MR    4800/A   
1M2K175C3LM003131    16675    1825    1992    Ford    L8000    3000 / A   
1FDXR82A6NVA27735    17397    1828    1980    Mack    R    3400 / A    R606T1188
   14040    1829    1988    Mack    DM    4600 / A    1M2B179C6JM004099    14034
   1830    1995    Mack    RD    3400 / A    1M2P288C6SM017687    14028    1831
   1995    Mack    RD    3400 / A    1M2P288C4SM017686    14029    1834    1990
   Mack    DM    5000 / A    1M2B179C1LM007012    14010    1835    1990    Mack
   DM    4000 / A    1M2B179C3LM007013    14011    1836    1994    Mack    DM   
3400 / A    1M2B205C3RM013106    14012    1840    1993    Mack    DM    5000 / A
   1M2B221C7PM010823    14037    1844    1988    Mack    DM    4400 / A   
1M2B116C3JW007113    14031    1845    1988    Mack    DM    4000 / A   
1M2B179C9JM004095    14032    1846    1988    Mack    DM    4000 / A   
1M2B179C5JM004093    14033    1848    1988    Mack    DM    4600 / A   
1M2B179C9JM004100    14035    1849    1993    Mack    DM    3400 / A   
1M2B205C0PM010824    14036    1850    2001    Mack    RD    3400 / A   
1M2P288C31M032842    14052    1860    2002    Mack    RD    3400 / A   
1M2P288C42M034049    16942    1861    2002    Mack    RD    3400 / A   
1M2P288C22M034048    16941    1870    1992    Mack    DM    3400 / A   
1M2B205C7NM009683    14019    1871    1992    Mack    DM    3400 / A   
1M2B205C2NM009682    14020    1878    1991    Mack    DM    3400 / A   
1M2B205C8MM008427    14050    1879    1991    Mack    DM    3400 / A   
1M2B205C6MM008426    14051    1880    2005    Mack    CH       1M1AJ06Y65N001985
   18772    1881    2005    Mack    CH       1M1AJ06Y85N001986    18771    1883
   1990    Mack    CH       1M2AA06Y6LW006462    14058    1884    1992    Mack
   CH       1M2AA13YXNW015338    14059    1888    1997    Mack    CH      
1M1AA14Y0VW072750    14055    1890    2005    Heil    10600 / A      
5HTAB413857J68512    18807    1891    2005    Heil    10600 / A      
5HTAB413X57J68513    18808    1892    1996    CUSTOM    9500 A      
1C9A1B2B6TS001233    31532



--------------------------------------------------------------------------------

   1894    1995    Heil /Tag F2 E10600    10600 / A      1HLA3A7B8S7J58558   
14061    1895    1991    Fruehauf/Tag F2
ESF106    10600 / A      1H4T04229NL001901    14062    1896    1980   
Fruehauf/Tag F2
E9200    9200 / A      UNT002201    14063    1898    1982    Fruehauf/Tag F2
E9200    9200 / A      1H4T04125CK007201    14067    1899    1981   
Fruehauf/Tag F2
E9200    9200 / A      1H4T04127BK020501    14066

Arlington - Washington

   1265    2002    FRGHT    FL80    3300/A   1FVABXAK32HJ84978    18222    1266
   2002    FRGHT    FL80    3400/2/A   1FVABXAK52HJ84979    18223    1267   
2002    FRGHT    FL80    3300/A   1FVABXAK02HJ84985    18225    1268    2005   
INTHR    7400    3600/A   1HTWCAAR45J045774    18631    1804    1990    FORD   
LN8000    2800/1/A   1FDXR82A1LVA10127    6568    1806    1987    FORD    LN8000
   2800/1/A   1FDXR80U5HVA63501    6570    1810    2002    FRGHT    FL80   
3400/A   1FVABXAK62HJ84974    18219    1811    2002    FRGHT    FL80    3300/A  
1FVABXAK42HJ84987    18220    1891    2005    INTHR    7400    3600/A  
1HTWCAAR85J045776    18632    1893    2002    FRGHT    FL80    3000/A *2  
1FVABXAK92HJ84984    18221    1281    1987    FORD    LS8000     
1FDZU90W0HVA59449    18231    1292    1977    FRUEHAUF    9200/A      UNY581401
   31451

Baltimore

   1702    2007    FRGHT    M2106    3600/1   1FVFCYDC77HY19351    31189    1708
   1986    FORD    CF7000    2300/A   9BFXH70P6GDM00666    18208    1710    1985
   FORD    LN8000    3000/A*1   1FDXR80U6FVA47899    12140    1720    1990   
FORD    LS8000    3200A   1FDYS82A1LYA03199    19045    1724    1992    FORD   
LS8000    3000/A   1FDXR82AXNVA37894    28168    1748    1986    FORD    LN8000
   3000/A*2   1FDXR80U6GVA20428    4888    1753    2005    INTHR    7400   
3600/A*1   1HTWCAAR25J045773    18627    1754    2005    INTHR    7400   
3600/A*1   1HTWCAAR65J045775    18629    1776    2002    FRGHT    FL80   
3300/A*2   1FVABXAK12HJ84977    18217    1777    2002    FRGHT    FL80   
3000/A*1   1FVABXAK22HJ84986    18218    1789    1996    INT’L    8200     
1HSHGAER7TH272067    12040    1790    1996    KENWORTH    T800     
1XKDDR9X7TS721973    31228    1787    1983    FRUEHF    9200/A     
1H4TO4120EK006010    4909    1788    1988    FRUEHF    8500/A     
1H4T04329JL012101    4908

Kenvil

   1326    1988    FORD    L8000    3300/2/A   1FDYS80U0JVA53845    31970   
1327    2005    INTL    7600    5000/A   1HTWYSBT55J045798    18755    1330   
1985    FORD    L8000    3000/A   1FDXR80UGFVA46784    18055    1333    1979   
MACK    MR606    4400/A   MR606S1017    31907    1354    1988    FORD    L-8000
   3300/A   1FDYS80U2JVA53846    12957



--------------------------------------------------------------------------------

   1368    1995    INTL    4400    3400/A    1HTSG0009SH653003    12999    1370
   1995    FORD    L-8000    2950/A    1FDXR82E1SVA12056    13000    1375   
1986    INTL    S-1900    2800/A    1HTLDTVN8GHA58172    13011    1380    1994
   FORD    L-8000    2800/A    1FDXR72C3RVA17763    13041    1384    1995   
FORD    L-8000    3000/A    1FDXR82E6SVA22209    13066    1387    1986    FORD
   LN-8000    3600/A    1FDXR80U9GVA08208    13089    1389    1995    FRGHT   
FL70    2800/A    1FV6HLBA8SL664594    13092    1390    1997    FRGHT    FL70   
2800/A    1FV6HLBA0VH828508    13093    1391    2002    FRGHT    FL70    2800/A
   1FVABTBS82HJ53135    13094    1392    2005    INTL    7600    5000/A   
1HTWYSBT35J045783    18628    1393    2005    INTL    7600    5000/A   
1HTWYSBT55J045784    18630

Lakewood

   1452    1988    FORD    L-8000    2800/A    1FDXR82A4JVA00320    18088   
1456    1988    GMC    7000    2800 A    J8DM7A1SXJ3300033    32372    1457   
1985    FORD    L-8000    3000/A    1FDXR8OU1FVA70801    18053    1459    1984
   FORD    L-8000    3000/A    1FDXR8OU3EVA59345    18056    1465    1990   
INTL    4900    2800/A    1HTSDTVN7LH264375    18100    1467    2004    INTL   
7600    5000/A    1HTWYAXT34J085265    18658    1469    2002    FRGHT    FL80   
3000/A    1FVABXAK82HJ84989    18215    1470    2007    FRGHT    M-2106   
3600/A    1FVFCYDC57HY19350    31154    1480    1996    FORD    L-8000    3400/A
   1FDXR82E1TVA14536    18149    1485    2005    STERLING    ACT    2800/A   
2FZACGDC05AU93637    18159

South Plainfield

   1101    1987    FORD    LN8000    2700/A    1FDXR82A1HVA61263    18930   
1105    2005    GMC    T8500    3600A    1GDT8F43X5F505752    28288    1107   
1988    GMC    TOP KICK    3100/A    1GDM7D1Y6JV504853    12901    1110    1980
   FORD    LN8000    3000/A    R80UVJJ5366    11922    1115    1995    FORD   
LS8000    3000/A    1FDYR82EXSVA27210    31843

Allentown - Reading

   1601    2004    INTL    7600    5000/A    1HTWYAXT54J085266    18662    1604
   1997    INTL    4900    3400A    1HTSDAAN1VH451317    16337    1605    1981
   INTL    S1900    3000A    1HTAA1854BH30006    11981    1637    1994    FORD
   F800    2800/A    1FDXK84E6RVA21069    11356    1638    1988    INTL    S1954
   3000/A    1HTLDTVN8JH554805    11328    1642    1990    INTL    4900   
2800/A    1HTSDTVN3LH216565    11336    1654    1991    FORD    LS8000    3400/A
   1FDYS82A5MVA08360    28016    1659    1995    INTL    LN8000    3000/A   
1FDYR82E2SVA18050    11099    1686    1987    FORD    LN8000    3300/A   
1FDXR80U1HVA30043    11118    1689    1996    VOLVO    FE    3200/A   
4V52AEFD6TR475892    11123    1690    1997    VOLVO    FE    2800/A   
4VE2AKFD5VR476646    11122    1694    2005    INTL    7600    5000/A   
1HTWYSBT85J045794    18757



--------------------------------------------------------------------------------

Philadelphia

   1551    1988    INTERNATIONAL    S1954    3300 / A    1HTLDUXN6JH541974   
11133    1558    1988    INTERNATIONAL    S1900    2800 / A    1HTLDTVN5JH570587
   11254    1559    1990    INTERNATIONAL    S4900    2800 / A   
1HTSDTVNXLH223996    11256    1560    1990    INTERNATIONAL    S4900    3200 / A
   1HTSDTVR4LH223995    11255    1564    1991    MACK    MS250P    2600 / A   
VG6M114BXMB200762    11224    1566    1994    FORD    LN8000    2800 / A   
1FDXR82E8RVA37949    11221    1568    1994    FORD    LN8000    2800 / A   
1FDXR82E2RVA12898    11226    1576    1996    FORD    LN8000    4000 / A   
1FDYR82E0TVA04990    11300    1592    1993    INTERNATIONAL    9370 EAGLE      
2HSFBBHR6PC070356    11266    1593    1985    Heil    8000/A      
1HLA3A7B1E7G52798    11189    1594    1989    Heil    9200/A      
1HLA3A7B2K7H54476    11246

Pennsauken

   1500    2007    FRIGHT    M-2106    3600/A    1FVFCYDC97HY19352    31147   
1501    1979    FORD    LN-8000    3000/A    R80DVDC8864    17554    1506   
2005    INTL    7400    3600/A    1HTWCAAR15J006527    18497    1531    1998   
KEN    T300    2800/A    3NKMHD7XOWF763665    17633    1536    1988    FORD   
LN-8000    2800/A    1FDXR80UXJVA48790    17639    1537    2000    KEN    T300
   2800/A    1NKMHD7X9YS830088    17641    1538    2005    INTL    7600   
5000/A    1HTWYSBT65J045793    18753

Princeton

   1400    2002    FRGHT    FL80    3300/2/A    1FVABXAKX2HJ84976    18248   
1401    2001    FRGHT    FL70    2800/A    1FVABTBV41HH19755    17831    1411   
1995    FORD    LN8000    2800/2/A    1FDXR82E8SVA08408    17678    1412    1986
   FORD    L8000    3000/1/A    1FDXR80O6GVA23717    12308    1432    1978   
FORD    L8000    3000/1/A    R80DVCH0238    17423    1447    1978    FORD   
L8000    2800/3/A    R80DVBG6647    17424

Southern Propane

   1439    2007    CHEV    BOBTAIL    3499WC    1GDM7C1GX7F426694    28152   
1440    2006    GMC    BOBTAIL    3200WC    1GDM7C1G96F415135    28151    1441
   1999    FRGHT    BOBTAIL    3000WC    1FV6HFFA7XH989355    28150    1442   
1994    FORD    BOBTAIL    3200 WC    1FDXF7088RVA27759    28149



--------------------------------------------------------------------------------

VANS

 

Location

   Unit #    Year    Make    Model    Capacity   

Vin #

   FAS #

Carroll

   S650    2000    Ford    E350    Van    1FTNE2420YHB43543    31331    S663   
2006    Ford    E250    Van    1FTNE24W16DA48156    31332    S664    2006   
Ford    E250    Van    1FTNE24W56DA48158    31333    S665    2007    Ford   
E250    Van    1FTNE24W27DA21985    31334    S666    2007    Ford    E250    Van
   1FTNE24W07DA45928    31335    S667    2007    Ford    E250    Van   
1FTNE24W47DA54762    31336    S668    2006    Ford    E250    Van   
1FTNE24WX6HA85215    31339    S669    2006    Ford    E250    Van   
1FTNE24W66HA42927    31337    S670    2007    Ford    E250    Van   
1FTNE24W46DB06518    31338    S671    2007    Ford    E250    Van   
1FTNE24W06DB06516    31342    S672    2007    Ford    E250    Van   
1FTNE24W27DA45929    31343    S673    2007    Ford    E250    Van   
1FTNE24W07DA45931    31344    S674    2007    Ford    E250    Van   
1FTNE24W67DA45934    31345    S675    2007    Ford    E250    Van   
1FTNE24W87DA45935    31346    S676    2007    Ford    E250    Van   
1FTNE24W17DA45937    31347    S677    2007    Ford    E250    Van   
1FTNE24W37DA45938    31348    S678    2007    Ford    E250    Van   
1FTNE24W17DA63581    31349    S679    2007    Ford    E250    Van   
1FTNE24W37DA63582    31350    S681    2007    Ford    E250    CL Utility   
1FTNE24WX7DA21989    31352    S682    2006    Ford    F350    CL Utility   
1FDWF36P46ED00145    31346    S683    2006    Ford    F350    CL Utility   
1FDWF36P26EC38101    31341    S688    2004    Ford    E350    CL Utility   
1FDSE35L44HA27817    31353    S689    2003    Ford    E350    CL Utility   
1FDSE35L53HA74630    31354    S690    2003    Ford    E350    CL Utility   
1FDSE35L73HA90540    31355    S694    2003    Ford    E3    Van   
1FTSE3466HB29513    18296

Hardy

   S001    2007    Ford    E250    Van    1FTNE24W87DB41421    17768    S002   
2006    Ford    E250    Van    1FTNE24WX6DB16390    17393    S004    2001   
Ford    E250    Van    1FTNE242X1HA03134    17744    S005    2001    Ford   
E250    Van    1FTNE242X1HA09192    17743    S007    2003    Ford    E250    Van
   1FTNE242X3HA14413    17747    S011    2002    Ford    E250    Van   
1FTNE24242HA51021    17775    S013    2006    Ford    E350    Box   
1FDSE35L06HB01446    17763    S016    2000    GMC    2500    Utility   
1GDGC34R3YF474402    17754    S017    2002    Ford    E250    Van   
1FTNE24272HA42572    17781    S019    2004    Ford    F250    Utility   
1FTNE20L14ED72823    17759    S020    2005    Chevrolet    1500    Utility   
1GBHC24UX5E254932    17761    S023    2005    Ford    E350    Box   
1FDWE35L85HA87795    17760    S025    2004    GMC    2500    Box   
1GDJG31U341120079    17758    S030    2004    Ford    E350    Box   
1FDSE35L54HA96435    17757



--------------------------------------------------------------------------------

   S034    2005    Ford    E250    Van    1FTNE24W75HA11376    17784    S035   
2005    Ford    F250    Utility    1FDNF20525EB87677    17762    S037    2006   
GMC    SAVAN    Van    1GTHG352861124840    18879    S038    2006    GMC   
SAVAN    Van    1GTHG352X61125052    18880    S039    2006    CHEVY    3500EXP
   Van    1GCHB352461163599    18878    S042    2005    Ford    E250    Van   
1FTNE24W95HA86063    17750    S052    2001    Ford    E250    Van   
1FTNE24291HA91495    17746    SO58    2013    FORD    F250    Pick up   
1FTBFB68DEB60365       S063    2005    Ford    E250    Van    1FTNE24WX5HB46495
   17785    S064    2003    Ford    E250    Van    1FTNE24213HA04434    17782   
S065    2004    Ford    E250    Van    1FTNE24W24HA37480    17773    S071   
2006    Ford    E250    Van    1FTNE24W16HB34219    17395    S089    2006   
Ford    E250    Van    1FTNE24W66HA60859    17751

Hicksville Patterson

   S122    2006    FORD    E250    VAN    1FTNE24W26DB16156    18686    S125   
2007    FORD    E250    VAN    1FTNE24W27DA03356    18684    S129    2004    GMC
   G30    VAN    1GTHG35U141222896    18689

Maspeth

   S321    2006    FORD    E250    VAN    1FTNE24W64HA78356    31200    S324   
2009    FORD    E250    VAN    1FTNE24W49DA06987    19102

Plainview

   S833    2007    CHEV    EXPRESS    CUBE    1GBHG31U571252420    30964

Hoffberger

   S6210    2004    FORD    E350    VAN    1FTSE34L44HB34095    31512    S6211
   2004    FORD    E350    VAN    1FTSE34L64HB30789    31513

Hoffman Trumbull

   S6752    2003    GMC    SAVA    VAN    1GTHG35U231177353    28367    S6760   
2003    FORD    E-350    VAN    1FTSE34L93HB50579    27983    S6761    2003   
FORD    E-350    VAN    1FTSE34L03HB60448    27984    S6763    2001    FORD   
E250    VAN    1FTSE34L51HA26595    28361    S6765    1996    FORD    E-350   
VAN    1FTJE34Y2THA43834    28368

Hoffman Danbury

   S6702    2003    FORD    E-350    VAN    1FTSE34L63HA21912    27989    S6704
   2003    FORD    E-350    VAN    1FTSE34L23HA97823    27987

Lewis - Plainview

   S6942    2001    Ford    E350    Van    1FTSE34L31HA34582    30407    S6945
   2002    Ford    E350    Van    1FTSE34L02HA19796    30410    S6950    2003   
Ford    E350    Van    1FTSE34L33HC00098    27995    S6953    2003    Ford   
E350    Van    1FTSE34L23HC00058    27994    S6910    2004    Ford    E250   
Van    1FTNE24W24HB53617    31906    S6912    2004    Ford    E250    Van   
1FTNE24W44HB53618    31907



--------------------------------------------------------------------------------

   S6913    2006    Ford    E250    Van    1FTNE24W96HB25980    31908    S6914
   2011    Ford    E250    Van    1FTNE2EW5BDB39438    31909    S6980    2004   
Chev    Exp    Van    1GCGG25VX41244197    32131    S6981    2005    Chev      
Van    1GCFG15X851111270    32132    S6982    2006    Chev    Exp    Van   
1GCGG25V961131909    32133    S6983    2010    Ford    TCN    Van   
NM0LSS7BN8AT025198    32134

Lewis - Hampton Bays

   S6955    2004    FORD    E250    VAN    1FTNE24W54HA14615    31376    S6959
   2003    Ford    E350    Van    1FTSE34L53HB49865    30412    S6961    2001   
Ford    E350    Van    1FTSE34L01HA09302    30414

Manor Fuel

   S6970    2007    FORD    E250    VAN    1FTNE24W27DA48295    31113    S6971
   2001    FORD    E350    VAN    1FTSE34L11HB15385    31114    S6972    2001   
FORD    E350    VAN    1FTSE34L31HB15386    31115    S6976    2001    FORD   
E350    VAN    1FTSE34L61HA22278    31101    S6977    2002    FORD    E150   
VAN    1FTRE14272HA40767    31548

Rye - Rochette

   S283    2008    CHEV    EXPRESS    VAN    1GCEG15W221137488    31542    S284
   2001    CHEV    G10    VAN    1GCFG15XX81227946    31543    S285    2002   
CHEV    G10    VAN    1GCFG15W411206720    31541

Great Falls

   2    1995    Ford    Ranger    Pickup    1FTCRU14U2STA37087    31134    3   
1998    Ford    F800    Crane    1FDNF80C0WVA24058    31133    4    2007    Ford
   F150    Pickup    1FTRF12547NA65998    31135

Ryan - G & S

   S793    2002    FORD    E250    VAN    1FTNE24LX2HA70729    19164    S794   
2004    CHEV    ASTRO    VAN    1GCDL19X14B117577    19165

Ray

   S500    1997    Ford    E350    Van    1FTJE34F2VHA48128    31002    S501   
1998    Ford    E350    Van    1FTSE34F6WHB61599    31003    S504    2003   
Ford    E250    Van    1FTNE24L83HB87727    31008    S505    2003    Ford   
E250    Box    1FDWE35F53HB43649    31009    S506    2005    Ford    E350    Van
   1FTSE34P65HA47142    31010    S507    2006    Ford    E250    Van   
1FTNE24L76HB43822    31011    S508    2006    Ford    E350    Van   
1FTSE34P16DB24783    31013    S509    2007    Ford    E250    Van   
1FTNE14W87DB11698    31014    S510    2006    Ford    E350    Van   
1FTSE34P66HA74634    31012    S511    2008    Ford    E250    Van   
1FTNE24W48DB39098    31028    S512    2008    Ford    E250    Van   
1FTNE24W48DB16615    31015    S513    2011    Ford    E250    Van   
1FTSE3EL1BDA35303    31017



--------------------------------------------------------------------------------

Kasden - EH

   S001    2007    FORD    E250    VAN    1FTNE24L77DB25118    31746    S015   
2004    FORD    E250    VAN    1FTNE24LERHA08575    28076    S030    2007   
FORD    E250    VAN    1FTNE24L77DA32583    28084    S031    2008    FORD   
E250    VAN    1FTNE24L18DA10970    28085    S032    2008    FORD    E250    VAN
   1FTNE24L88DA75153    28086    S034    2007    FORD    E250    VAN   
1FTNS24L07DA88728    28087

Buckley

   S250    2009    CHEV    G25    VAN    1GCGG25C691140747    18959    S251   
2008    FORD    E250    VAN    1FTNE24W18DA71374    18961    S253    2009   
CHEV    G25    VAN    1GCGG25C891143701    18963    S256    2002    CHEV    G25
   VAN    1GTGG25W921170082    18967    S258    2003    CGEV    G25    VAN   
1GTGG25WVX31129940    18969    S259    2003    CHEV    G25    VAN   
1GTGG25V491114902    18970    S263    2005    CHEV    G25    VAN   
1GCGG25V251101746    18974    S264    2003    CHEV    G25    VAN   
1GTGG25V831903120    18975    S265    2004    CHEV    K34    OP utility   
1GDHK34U94E357550    18976    S267    2002    FORD    F21    OP utilty   
1FTNF21L02ED97640    18978

Rhode Island

   S812    2001    FORD    E250    VAN    1FTNE24L51HA34462    11724    S901   
2001    FORD    E250    VAN    1FTNE24L41HA34453    11703    S902    2001   
FORD    E250    VAN    1FTNE24L41HA71731    11704

Woods

   S214    2005    FORD    E350    VAN    1FDSE35LX5HA32800    17192    S222   
2005    FRGHT    SPRINTER    VAN    WD2PD644855761127    17190    S234    2003
   FRGHT    SPRINTER    VAN    WD2YD642735515783    17187    S241    2006   
FORD    E350    VAN    1FTSS34L66HA38058    17193    S242    2006    FORD   
E350    VAN    1FDSE35L8L8HB01954    17194    S244    2006    FORD    E350   
VAN    1FDSE35L06DB24295    17196    S245    2006    FORD    E350    VAN   
1FDSE35L76DB28389    17197    S246    2005    FRGHT    SPRINTER    VAN   
WD2PD644055761493    17191    S247    2006    FORD    E350    VAN   
1FDSE35L16HB15324    17195

Burke

   S523    2003    Ford    E350    Van    1FTSE34L83HB06928    18289    S528   
2003    Ford    E350    Van    1FTSE34L43HB06926    18290    S529    2003   
Ford    E350    Van    1FTSE34L63HB06927    18291



--------------------------------------------------------------------------------

Carpenter & Smith

   S201    2005    Ford    E-350    Van    1FTSS34L85HA84991    17246    S203   
2007    Ford    E-250    Van    1FTNE24L87DA04291    17243    S206    2004   
Ford    E-250    Van 4WD    1FTNE24L24HA10513    17258    S207    2004    Ford
   E-250    Van 4WD    1FTNE24L44HA10514    17247    S210    2007    Ford   
E-250    Van    1FTNE24LX7DA04292    17242    S213    2006    Ford    E-250   
Van    1FTNE24L86HA98857    17244    S214    2003    Ford    E-150    Van   
1FTRE14LX3HA49036    17248    S221    2003    Ford    E350    Van   
1FTSE34F23HB93543    31273    S222    2004    Ford    E350    Van   
1FTSS34P84HB54653    31274

Region

   S317    1998    FORD    E350    VAN    1FTSE34F9WHB97173    17014    S340   
2002    FORD    E350    VAN    1FTSE34L92HA13964    28171    S343    2003   
FORD    E350    VAN    1FTSE34LX3HB29515    18302    S347    2000    FORD   
E350    VAN    1FDWE35LXYHB90155    16772    S348    2001    FORD    E350    VAN
   1FTSE34L21HA00925    28172

Effron

   S402    2002    FORD    E350    VAN    1FTSE34L42HA09773    16908    S404   
2002    FORD    E350    VAN    1FTSE34L62HA30852    16940    S406    2003   
FORD    E350    VAN    1FTSE34L83HB24488    18295    S407    2003    FORD   
E350    VAN    1FTSE34LX3HB24489    18293

Leffler

   S802    2003    CHEVY    G350    VAN    1GCHG35U831110076    16254    S804   
2009    FORD    F150    PICKUP    1FTRX14W19KC15752    38121    S816    1996   
FORD    E250    VAN    1FTFE24Y8THB43856    16424    S830    2000    CHEVY   
3500    UTILITY    1GBHG31R1Y1257059    31193    S832    1999    FORD    F450   
RACK    1FDXF46F3XED37271    19952    S842    2002    FORD    E350    VAN   
1FTSE34L42HB66848    16439    S864    1996    FORD    E250    OP UTILITY   
1FDHF25Y6TEA36497    16427    S865    2006    CHEVY    2500    VAN   
1GCGG25U761205920    19972    S868    2001    DODGE    2500    UTILITY   
3B7KF23ZX1G820614    19974    S880    2001    FORD    E250    VAN   
1FTNE24LX1HA92146    16201    S883    2001    CHEVY    G25    VAN   
1GBHG31R411230394    16243    S887    2002    FORD    E250    VAN   
1FTNE24L62HA59212    16234

Tullytown

   S904    2001    Ford    E-350    Van    1FTSE34L21HA48280    19748    S915   
2002    Ford    E-350    Van    1FTSE34L12HA00660    19769    S923    2002   
Ford    E-350    Van    1FTSE34L32HA00658    19762    S937    2001    Ford   
E-350    Van    1FTSE34L21HA48277    19745

Upper Darby

   S817    2003    FORD    E350    VAN    1FTSE34L73HB24501    19820

Wallace

   S251    2003    FORD    E250    VAN    1FTNE24263HA24016    31082



--------------------------------------------------------------------------------

Wantagh

   S021    2001    Ford    E350    Van    1FTSE34L81HA18152    16924

Lakewood

   S155    2003    FORD    E350    UTILITY    1FDSE35L33HB94703    18155    S156
   2004    FORD    F250    UTILITY    1FTNX21L64EA56510    18156    S157    2006
   FORD    E350    VAN    1FTSSE34L96HB25789    18157    S158    2007    FORD   
E350    VAN    1FTSE34L57DA82388    18158

Princeton

   S103    2004    FORD    E250    VAN    1FTNE24L54HA97095    17828    S104   
2005    FORD    E250    VAN    1FTNE24W65HA48645    17827

Southern Propane

   ST350    2008    FORD    F350    UTILITY    1FDWF36588EC82735    28156   
ST450    2004    FORD    FLATBED    PICK UP    1FDXF46P144ED00508    28155   
HVAC    2001    TOYOTA    TUNDRA    PICK UP    5TBJN32171S142477    31776   
HVAC    2001    FORD    F150    PICK UP    1FTZF17211BA61820    31777    LF
WOLFE    2001    CHEV    2500    VAN    1GCFG25M811159969    31874    LF
WOLFE    2004    CHEV    G2340    VAN    1GCGG25V841205186    31875

OTHER

 

Location

   Unit #    Year    Make    Model    Capacity   

Vin #

   FAS #

Carroll

   M200    2006    Ford    F550    OP Utility    1FDAF57P86EB66423    31351   
M201    2010    Cat    2P5000    Forklift    AT3530716       M211    2004   
Ford    F350    CL Utility    1FTSX31P44ED29018    31356

Hardy

   M104    2006    CHEV    3500    PICK UP    1GCJK33D66F153986    31211    M105
   1988    ATLAS    ACR175    COMPRESSOR    ARP933227       M106    2006    FORD
   F150    PICK UP    1FTPX14V06WB05901       C62    2007    Ford    F150   
PICK UP    1FTPW14547FB56591    17788

Hicksville Pattereson

   M34    2010    DODGE    3500    UTILITY    3D6WH4GL1AG25073    32423    M35
   1983    MACK    MR606T    GENERATOR/TRUCK    1M2N132C9DA03291    3138    M41
   1977    MACK    MB607    3400/A    MB487P3230    2845    M42    1978    MACK
   MB606    3400/A    MB606T1101    2763    M45    1965    ALLIS
CHALMERS    FORKLIFT    ACC25LTS    ADA74342    N/A



--------------------------------------------------------------------------------

Maspeth

   M75    1987    DODGE    E250    PICK UP    1B7JW24T1HS445320    1202    M76
   1993    FORD    E250    PICK UP    1FTDF15Y6PNA90790    1203    M80    1990
   CHEVR    C20    PICK UP    1GCGC24KOLE176390    19106    M82    1982    MACK
   DM685X    3000/S    1M2B124C6CA051566    931    M86    2002    NISSAN    60
   FORKLIFT    FGJ02A30V    N/A    M98    1974    MACK    R607T    3000/S   
R607T5466    941

Plainview

   M05    2000    FORD    E350    VAN    1FTSS34F9YHB95631    7808    M06   
1976    FORD    LN8000    Tank    R80DVC37120    2106    M12    1988    FORD   
F250    Pick Up    1FTHF26HXJNA89008    2232    M16    1985    FORD    LN8000   
2800 A    1FDXR80U0FVA03168    2199    M19    1985    FORD    F350    RACK   
2FTHF36G4FCA37240    7725

Yaphank

   M51    1992    FORD    F350    UTILITY    2FLDLF47MXNCB13638    8631    M54
   1995    GNC    2500    PICK UP    1GTGK24K9SE549038    18792    M61    1985
   MITSU    FG15    FORK LIFT    F256387    N/A    M64    2009    CARRY-ON      
TRAILER    4YMUL18229V030103    27975    M66    2008    FORD    F550    CRANE   
1FDAF57R789EA95977    31992    M67    2000    FORD    E350    VAN   
1FTSE34F5WHA33714    8761    M1511    1977    MACK    MB607T    2800/A   
MB607T5022    1410    M1552    1977    MACK    MB607T    2800/A    MB607T5024   
1412

Hoffberger

   M6705    1994    INTERNATIONAL    4700    R/B    1HTSCPLM9RH546594    29491
   M6707    1996    CHEV    C20    UTILITY    1GCGC24R9TZ204158    28176

Hoffman Trumbull

   M6860    2000    FORD    E-150    VAN    1FTRE1426YHA31745    28513    M6861
   1998    FORD    E-350    VAN    1FTPE24LXWHA47742    28369    M6862    2002
   FORD    E-350    VAN    1FTSE34L82HA25457    28365    M6863    1999    FORD
   E-350    VAN    1FTSE34F5XAB84969    28363    M6864    1986    FORD    F-250
   PICK UP    1FTHY26H7GK86771    28372    M6865    1988    FORD    F-350   
RACK    1FDKF37G4KNA65947    28515    M6866    1987    TOYOTA    N/A    FORKLIFT
   2FG01511035    27763    CAR    2000    TOYOTA    COROLLA      
2T1BR12E5YC268038    28514

Hoffman Danbury

   M6850    2003    FORD    E-350    VAN    IFTSE34L43HA21911    27988    M6851
   1981    CHEVY    K-20    PICK UP    1GCEK24L2BF363206    28855    M6852   
2003    FORD    E-350    VAN    1FTSE34L03HA97822    27986

Lewis - Plainview

   M6819    1993    Ford    F350    Dump    1FDKP37H2PNA82200    30419    M6820
   2001    Gmc    3500HD    Util    3GBKC34F21M112088    30420    M6827    1984
   Yale    GLC040    ForkLift    A809NO4594U    30422    M6832    1999    Ford
   E250    Van    1FTNE24L8XHC207333    30405    M6840    2009    Ringo    RTA
508-3    Utility Trailer    5M7UF08189P000005    31910    M6845    2003    Mitsu
   649    Box    JW6BBC1H43L000627    32130



--------------------------------------------------------------------------------

Manor Fuel

   M6801    2001    CHEV    S14    PICK UP    1GCDT19W08165653    31116    M6802
   1987    CHEV    STEP    BOX    1GBKP32J5H3336852    31118

Rye - Rochette

   M153    2000    VENTURE    VU2000    UT TRAILER    47GUA1210YB000250    27797
   M154    1993    Haul Mark    trailer    UT TRAILER    16HCB1215TP010285   
31544    M155    1997    FORD    F250    PICK UP    1FTHF26H6VEC50928    31540

Boston

   M03    1988    GMC    BRIG    3100A    1GDM8C1Y6JV600764    19118    M18   
1990    HYSTR       FORKLIFT    B1D7526    N/A

North Haven

   M42    1979    HSTER    S50C    FORKLIFT    C2D5530M    N/A    M43    1985   
INTER    S1954    2600A    1HTLDTVN3FHA41259    9892    M44    1994    FORD   
E350    VAN    1FTJE34M84HA73023    9847

Norwalk

   M85    1987    FORD    F800    2800A    1FDXT84A8HVA23186    10029    M88   
1979    FORD    C8000    3200A    D80DVFE7408    9929    M89    1985    INTL   
1954    2800A    1HTLDTVN7FHAA54158    9795    M90    1985    MITSUBSHI    FG20
   FORKLIFT    F17-02069    N/A

Ryan - G & S

   M101    2006    CHEVY    2500    UTILITY    1GCHK29U66E111999    30965   
M104    1986    CHEVY    C30    RACK    1GBHC34M8GJ127791    19156    M107   
1991    YALE    GLC    FORKLIFT    N512890    N/A    M110    2013    LOAD TRAIL
   N/A    TRAILER    4ZEUT2020D1039270    32464    M111    2013    DITCH WITCH
   RT20    TRENCHER    CMWRT20XTD0000232    32557    M112    2013    RENALDO   
EXTC206    TANK MOVER    60098-13    32558    M113    2000    MITSUBISHI   
FE639    BOX    JW6AAE1H7YL004429    27924    M115    1998    FORD    E350   
VAN    1FTSE34L1WHB21677    19152

Ray

   F001    1980    Ford    L8000    TANK    R80UVGH1592    31070    F002    1968
   Ford    F800    TANK    T80DUC87598    31071    F003    1980    Ford    L8000
   TANK    R80UVJD8222    31069    F004    1985    Inter’l    1954    TANK   
1HTLDTVN3FHA58675    31075    F005    1967    Chev    C60    TANK   
CE537T108557    31067    F006    1981    Inter’l    1824    TANK   
1HTAA1825BHB24790    31072    F007    1985    Inter’l    1954    TANK   
1HTLDTVR9FHA23366    31073    F008    1986    Inter’l    1954    TANK   
1HTLDUXP9GHA39179    31074    F009    1990    Ford    L8000    TANK   
1FDXR82AGLVA14233    31063    F010    1981    Inter’l    1954    TANK   
1HTAA1853BHA26884    31064



--------------------------------------------------------------------------------

   F011    1987    Inter’l    1954    TANK    1HTLDTVNXHH525669    31065    F012
   1984    Inter’l    1954    TANK    1HTAA195XEHA16842    31066    F013    1990
   Inter’l    4900    TANK    1HTSDZ3N5LH683394    31076    F014    1978    FORD
   L8000    TANK    R80DVCB0415    31068    F015    1985    Inter’l    S2554   
TANK    1HTZLTVN6EHA35192    31077    F016    1990    HINO    SG    2000   
JHBSG1959L1S10224    31062    F017    1993    Inter’l    4900    2800 A   
1HTSDPNN6PH479470    31039    F018    1993    Inter’l    4900    2800 A   
1HTSDPPN3PH475471    31038    F019    1993    Inter’l    4900    2800 A   
1HTSDPPN8PH518978    31040    M201    2006    Ford    F550    CRANE   
1FDAF57P56EB81557    31019    M202    2006    Chev    2500    RACK   
1GCHC24UX6E270190    31053    M204    2004    Inter’l    4300    RACK   
1HTMMAAN44H613383    31024    M205    2011    Ford    F350    Pick up   
1FT8W3BTSBEA42623    31027    M207    2005    F.R.    N/A    BOX TRAILER   
5NHUFE2135U316430    31061    M208    1985    Trojan    N/A    Loader    3841101
   31031    M209    1998    Ford    E350    Van    1FTSE34F1WHA20200    31004   
M210    2001    Ford    F350    Van    1FDWF37F81EC03948    31005    M211   
2005    MORIT       TRAILER    4WXUU182051011688    31060    M212    2001   
FORD    E350    VAN    1FTSE34F21HB38622       M213    1999    FORD    E150   
VAN    1FTRE1422XHA23785   

Kasden - EH

   M143    2003    OLDS    SILHOUETTE    VAN    1GHDX03E83D185085   

Buckley

   M130    2000    FORD    F150    Pick Up    1FTRX18L7YKA99438    18960    M131
   2004    CHEV    K24    Pick Up    1GTHK24U74EZ06723    18965    M132    2012
   WRIGHT    202DO    TRAILER    1S9TS2026C1132075    31126    M133    2011   
RENALDO    EXTC260    CARRIER    60072-11    31125    P3    2008    CHEV   
SILVERADO
P-U       1GCEC14X68Z323177    18980    P7    1999    FORD    TAURUS
WAGON       1FAFP58S9XA122763    18979    V1    1998    DODGE    CARAVAN      
2B4FP25B4WR593658    18981

Rhode Island

   M31    1997    CHEV    G30    CUBEVAN    1GBHG31R2V1080128    12104    M32   
1991    FORD    F450    RACK    2FDLF47G2MCA25286    11828    M34    1981   
Allis Chalmer       FORKLIFT    ACC30RSAMA74760    12112    M36    2001    FORD
   E250    VAN    1FTNE24L81HB43983    12115    M44    1982    INTERNAT’L   
S1900    2800 A    2HTAA1950CCA16790    11745    M45    1985    MACK    R686ST
   2500/1500 A    1M2N179Y7FA097359    11683    M46    UNKNOWN    NISSAN   
FGA15V    FORKLIFT    FO1 022871    N/A    M47    UNKNOWN    Allis Chalmer   
FTPL30-24    FORKLIFT    38882000    N/A    M60    1997    FORD    E350    VAN
   1FDKE37F1VHB84746    11736



--------------------------------------------------------------------------------

   M66    1994    DODGE    B150    VAN    2B7GB11X6RK151852    11674    M70   
1977    CHEV    C130    UTILITY    CCL3371102488    11651    M71    1991    FORD
   F350    BOX    1FDKF37HXMNA71196    11729    M73    1990    GMC    6000   
BOOM    1GDG6D1B3LV505358    11797    M79    1988    GMC    8500    3000A   
4GDM8C1Y9JV702283    11557    T-1    NA    HOMEMADE    NA    NA    HMPETRO   
N/A

Woods

   M120    1987    GMC    SIERRA    3500    1GDHR34KXHJ512694    17168    M121
   1995    ISUZU    NPREF1    BOX    4KLB4B1A5SJ000573    17172    M122    1998
   FORD    E250    VAN    1FTNE24L7WHB90350    17178    M124    2001    CHEV   
BLAZER    SUV    1GNDT13W012199966    17198    C42    2006    CHEVROLET   
TRAILBLAZER       1GNDT13S262116039    17199

Burke

   M700    1999    Mitsubishi    657    DUMP TRK    JW6FFJ1E3XMOOO800    17002
   M704    2005    ECONOLINE    Flat    TRAILER    42EDPKM2551000461    16715   
M705    2001    Ford    F450    Box    1FDXF46F31EA31050    16799    M711   
1980    Allis Chambers    ACC40LPS    FORKLIFT    AEJ127937    N/A    M712   
2003    CAPE CRAFT    20’ CC    BOAT    MUS10633L203    15850    M718    2003   
VENTURE       BOAT TRL    47GRK19153B000312    15851    M719    1983    Bradco
      BACK HOE    U192535    13726    M723    1999    Ford    F350    OP UTILITY
   1FDSF35F4XEB12959    17006    M726    1997    Ford    F350    OP UTILITY   
3FTHF36F7VMA08566    13732    M728    2000    Kimatsu    WB140    BACKHOE   
F10280    13733    M740    2001    Peterbilt    330    2000S   
2NPNHD8X41M558664    16815    M743    1995    Eager Beaver    Flat    TRAILER   
112DPM277SL044578    13730    M749    2003    Pace America    Box    UT TRAILER
   40LUB16273P095561    16643

Carpenter & Smith

   M370    1973    Clark    C500-Y30    Forklift    Y235190311    17260    M371
   1999    WELLS    CW121-102    TRAILER    1WC200E14W1083393    17259    M378
   2000    FORD    F-250    FLAT RACK    1FTNF20L3YEA88616    17252

Region

   M208    1998    PACE    UTILITY    TRAILER    4OLFB1213XP051293       M209   
1980    H & H    BRINDLE    TRAILER    80570D       M210    1993    CAR MATE   
   TRAILER    1P9C508S2PL017918       M218    2001    FORD    E350    VAN   
1FTSE34LX1HA22283    16787    M219    2001    FORD    E350    VAN   
1FTSE34L41HA07746    16781    M230    1985    HYSTER    S50XL    FORKLIFT   
AL87V13549K    N/A    M232    1995    FORD    AH3136    BACKHOE    VH03662   
N/A    M245    2001    FORD    F250    PICKUP    1FTNF21L71EA59348    28173   
M248    1996    FORD    F250    PICKUP    1FTHF26F3TEB24294    15798    M250   
1983    FORD    LN8000    2800A    1FDYR8OUXDVA34400    14143



--------------------------------------------------------------------------------

Effron

   M300    2003    CAPE CRAFT    BOAT    BOAT    MUS10617L203    15852    M302
   2000    FORD    E350    BOX TRUCK    1FDWE35L2YHC00774    16923    M305   
1975    MACK    R600    DUMP TRUCK    R685T53906    17954    M310    1984   
CASE    CK580D    BACKHOE    9870573    18850    M311    2013    HAULMARK   
PPT-DT2    TRAILER    16HPB1624DP088739       M313    1967    CLARK    C500-25
   FORK LIFT    23513292321    N/A    M314    2002    FORD    E350    VAN   
1FTSE34L62HA09774    16907    M315    2003    VENTURA       TRAILER   
47GRK19173B000313    15853    M316    2003    FORD    E350    VAN   
1FTSE34L63HB24487    18294    M327    1985    FORD    E350    BOX TRUCK   
1FDJE37H7FHB39678    13652

Leffler

   M03    1997    IH    4700    EFFINGER    1HTSCAAL7VH456961    16352    M010
   2000    FORD    F350    OP UTILITY    1FDSF35L3YEB62324    16349    M020   
1995    FORD    E350    RACK    1FDKF37H7SNB34915    16417    M022    1996   
FORD    E350    RACK    2FDKF37H8TCA56832    16430    M024    1995    DODGE   
2500    PICK UP    1B7KF26W7SS358704    16409    M025    1994    CHEVY    C34   
RACK    1GBKC34F3RJ108155    16400    M040    1981    FORD    E350    BOX   
1FTHE38G9BHA95802    16143    M044    1996    FORD    E250    PICKUP   
1FTHF25Y2TLA72929    16428    M048    1996    FORD    F150    PICKUP   
1FTHX26H9TEB05330    16429    M049    2001    FORD    E350    VAN   
1FTSE34L31HA70496    16434    M153    1990    CAR MAR    N/A    UT TRAILER   
1P9C712D9LL017581    16381    M154    1990    LAMCO    N/A    UT TRAILER   
1L9UT0816LL088124    16386    M155    1993    TOW-MSTER    1800B    UT TRAILER
   1P9F40D21PG1622804    16399    M156    1997    HUDSON    N/A    UT TRAILER   
10HHSE167V1000873    16433    M158    1988    KW    T800    DUMP   
1NKDLR9X1JJ511806    16291    M159    1989    KW    T800    VAC TRK   
2NKDLR9X2JM519633    16292    M161    1995    JHN DRRE    410    BACKHOE   
D6777462    16385    M162    1988    CUSTOM    N/A    UT TRAILER   
1YB321533J1B1T804    16140    M163    1994    CHEVY    C30    DUMP   
1GBJC34K3RE187036    16141    M164    1990    KMATSHU    N/A    PAYLOADR   
1913KOMATSHU    16142    M167    1970    ALIS CHAMBER    N/A    FORKLIFT   
446228000    N/A    M168    1980    TOYOTA    N/A    FORKLIFT    2FDC25 - 11029
   N/A    M169    1980    DATSUN    N/A    FORKLIFT    CF01-000254    N/A   
M170    1989    CRWD PLESR    N/A    UT TRAILER    89041455    16378    M171   
1979    CAT    N/A    FORKLIFT    81M03579    N/A    M173    1983    MITSUBISHI
   N/A    FORKLIFT    AFA82A-00711    N/A    M177    1933    FORD    BB   
ANTIQE TRK    BB18758428    N/A



--------------------------------------------------------------------------------

   M178    1984    LESLIE    N/A    ANT TRL    1L9HW1669E1035165    N/A    M195
   2001    SOUTHWEST       TRAILER    48B500E1812023688    19970    M197    1996
   MACK    C300    BOOM/RACK    VG6BA07A4TB501823    19953    T3    1980    MONN
   N/A    TRAILER    FA7045948    N/A    T5    1978    FRUEHAUF    N/A   
TRAILER    MEZ573873    N/A    T8       FRUEHAUF    N/A    TRAILER    MAM257901
   N/A

Tullytown

   M551    1970    TCM    FD30Z7ST    FORKLIFT    A22R52455    N/A    M557   
1998    Sealion    N/A    UT Trailer    45LBS171XW2062874    unknown    M558   
1998    Sealion    N/A    UT Trailer    45LBS1716W2062838    unknown    M560   
2002    Ford    F-350    Pick Up    1FTWX33SX2EA36501    19772    M562    1999
   Ford    F-350    Rack    1FDWF37F4XEC44120    19780    M563    1995    Ford
   E-350    Van    1FTJE34F0SHC14948    15867    M564    2001    Ford    E-350
   Van    1FTSE34L61HA48282    19749    M566    1998    Recsue One    Boat   
17’ Alum    OMCR4801F798    unknown    M567    1998    Recsue One    Boat    17’
Alum    OMCR4802F798    unknown    M568    1986    Case    CK-580-E    Back Hoe
   9870573    19855    M570    1995    Custom    N/A    UT Trailer   
10400601210950236    19243    M571    1989    FORD    LN9000    DUMP   
1FDYR90T3KVA07792    19244    M572    1999    Ford    F-350    Pick Up   
1FTWX33FXXEC16183    19781    M575    1995    Ford    E-250    Van   
1FTHE24Y3SHA79734    19235    M579    1997    DYNAWELD    N/A    UT Trailer   
4U161AEX6V1X34348    19236    M584    1989    Ford    E-350    Utility   
1FDKF37M4KNA03941    19240    M590    1990    Ford    E-350    Utility   
2FDLF47M5LCB02253    19248    M591    2001    Haul    N/A    UT Trailer   
16HGB18231PO21588    19283    M592    2001    Haul    N/A    UT Trailer   
16HGB18211PO21587    19282    M599    1996    Petro    Steel    UT Trailer   
1P9TAR201T2021221    15840

Upper Darby

   M503    2001    FORD    WINDSTAR    MINIVAN    2FMZA50441BC31399    19763   
M505    1987    FORD    C8000    3400A    1FDYD80U3HVA65511    19253    M510   
2003    FORD    E350    VAN    1FTSE3423HB24499    19822    M511    1995   
DODGE    3500    STAKE BODY    1B6MC36C8SS118983    19823    M522    1996   
FORD    F250    PICK-UP    1FTHF26F5TEB24295    15884    M530    1970    HYSTER
   H70C    FORKLIFT    C5D126815    N/A

Wallace

   M351    1940    DODGE    SHOW TRK    TANK    T98139493    N/A    M353    2011
   HURST    6 C    TRAILER    1H9TE1621B1057079    31187    M354    2011   
RENALDO    EZTC206    TANK CARRIER    60071-11    31223    M357    2003    CHEVY
   2500    PICK UP    1GCHK24U93E207919    16281    M365    1986    H&H   
BRINDLE    TRAILER    1H91016S8G1019086    13681



--------------------------------------------------------------------------------

Wantagh

   M600    1997    FORD    F350    PICK UP    3FTHF36F6VMA23754    13777    M607
   1998    FORD    E250    Van    1FTPE242XWHB82145    13781    M609    2003   
FORD    E350    Van    1FTSE34L43HB29512    18305    M614    1978    MACK   
R607T    3400 A    R607T5710    14017    M618    1995    Ford    Cutaway    Cube
   1FDKE37H3SHB74801    15826    M631    1987    Hyster    H80XL    Forklift   
F005A04602H    N/A    M633    1999    Ford    E350    Van    1FTSE34L5XHC01050
   16980    M640    1990    Ford    L8000    Tanker    1FDXK84A1LVA09903   
14111

Arlington - Washington

   M207    1988    E BEAVER    9 TON FL    TRAILER    112HDB204JT090675    11854
   M187    1965    CLARKLIFT    C40H    FORKLIFT    C40H-127-670-LPO-765    N/A

Baltimore

   M181    1989    HINO    FD    RACK    JHBFD174XK2S11637    12572    M193   
1988    FORD    LN8000    DUMP TRUCK    1FDYR82A4JVA46136    28175    M199   
2009    PACE/AMER    WS46SALD    4X6 TRAILER    40LFB06169P158491    N/A

Kenvil

   M77    1984    FORD    L-9000    4400/A    1FDZY90WXEVA31383    12948

Lakewood

   M91    2000    YALE    FORKLIFT    FORKLIFT    AH108246    13043

South Plainfield

   M51    1971    YALE    G1C40    FORKLIFT    203254    N/A    M304    1973   
FORD    C8000    TANK    D804VS53726    12893

Allentown - Reading

   M142    1990    FORD    F250    PICK UP    2FTEF25Y6LCA41955    11059    M156
   2006    TOYOTA    7FGU15    FORKLIFT    66539    N/A

Philadelphia

   M116    1970    AL CH    FT-20-24    FORKLIFT    2739200    N/A    M136   
1990    FORD    2120    BACKHOE    T854B20037    11200    M137    1987    CTAL
   EC16    TRAILER    1C9EC2226H1193391    11199    C26    2000    PLYMOUTH   
MINI-VAN       2P4FP25B4YR569605    11295

Princeton

   M89    1959    BAKER    FMD050    FORKLIFT    47107    N/A

Southern Propane

   ST250    1997    FORD    F250    UTILTIY    1FTHF25HZVEC78470    28154      
1999    FORD    F250    PICKUP    1FTPX27L7XNC02434    28153       2007   
INTER’L    HT570    FLATBED    1HTWNAZT57J453665    31387    HVAC    2006   
TRANSHAUL    ENCLOSED    12’ TRAILER    5KNEB12116G006127    31774    HVAC   
2001    N/A    N/A    12’ TRAILER    N/A    31775



--------------------------------------------------------------------------------

   LF WOLFE    2006    CHEV    1500    SILVERADO PICK UP    1GCE14V46E107587   
31876    LF WOLFE    2007    FORD    F150    PICKUP    1FTRF12W67KB11406   
31877    LF WOLFE    N/A    N/A    TRAILER    UTILITY 5X8    N/A    31878    LF
WOLFE    N/A    N/A    TRAILER    UTILITY 5X12    N/A    31879

SURPLUS – ALL TYPES

 

Location

   Unit #    Year    Make    Model    Capacity   

Vin #

   FAS #

Carroll

   X1012    1999    International    4900    2200 S    1HTSDAAN6XH629368   
31320

Hardy

   XS018    2000    GMC    2500    UTILITY    1GDGC34R4YF476451    17755

Hicksville

   X1458    1983    MACK    MR606P    3400 A    1M2K119C6DM001334    2980

Patterson

   X1496    1980    MACK    MR606P    3600 A    MR60691237    3121    XM30   
1969    ALLIS CHAMBERS    ACC50L-2    FORKLIFT    ACA73496    N/A    X1350   
1980    MACK    MR685S    5000A    MR685S3076    17127    X1351    1980    MACK
   MR685S    5000A    MR685S3098    17128    X1360    1979    MACK    MR606   
3400 A    MR606P1186    28003

Maspeth

   X1047    1985    ALMAC    N/A    TLRR/5100    2A9TA2M17F1001706    1032   
X1107    1989    MACK    RB690S    4600 S    1M2P198C0KW003622    885    X1123
   1985    MACK    DM686S    4400/S    1M2B126C7FA010901    1182    X1125   
1983    MACK    DM686SX    5400/S    1M2B128CXDA009204    1133    X1135    1991
   MACK    MR690S    4500    1M2K185C7MM003947    19101    X1144    1979    MACK
   DM685SX    4400/S    DM685SX42923    2653    X1208    1981    WILCO    N/A   
TRLR/6500/S    T199    18422    X1241    1988    MACK    RD686S    4400 / S   
1M2P137C6JA017096    18401    X1291    1988    MACK    MR690S    4400 S   
1M2K175CXJM001860    18403    XM99    1974    MACK    R607T    3000/S   
R607T5463    1024    XS322    1995    FORD    E250    VAN    1FTJE34H8SHB71719
   19104    XS323    1999    FORD    E250    VAN    1FTSE34L6XHC34302    19103

Plainview

   X1733    1979    MACK    MR400    3400/A    MR487P1146    7717    X1734   
1986    INTER    S1900    4500/A    1HTLKTVR2GHA24544    7801    X1740    1985
   FORD    C8000    3400A    1FDY80U3FVA66994    2054    X1767    1987    FORD
   C8000    3200/A    1FDYD80U8HVA61924    1976    X1784    1986    FORD   
F8000    2700A    1FDXK87U4GVA20602    2100    XM04    1980    MACK    MR600   
Tank    MR611S1029    1889    XM10    1986    FORD    C8000    2800A   
1FDXD80U7GVA32084    1977    XM90    1987    INTHR    S1900    BOX   
1HTLDTVN2HH474961    12076    XS880    2000    FORD    E-250    VAN   
1FTNE2422YHB56651    12206



--------------------------------------------------------------------------------

Yaphank

   X1525    1978    FORD    C8000    TANK    D80DVAG8655    3185    X1527   
VOLVO    FE6    2800/A    TANK    YB3U6A3AOLB444555    8621    X1545    1988   
FORD    C700    TANK    9BFYH81A0JDM02750    1399    X1551    1996    MACK   
MS300P    TANK    VG6M118BXTB301874    12255    XM60    1992    FORD    E350   
VAN    1FTJE34M3NHB62332    1703    XM574    1987    FORD    F700    TANK   
1FDPF82K5HVA03903    1513

Hoffberger

   X16122    1987    FORD    LN8000    3000/A    1FDXR80UIHVA20855    29471   
X16125    1983    FORD    LN8000    2800/A    1FDXR80U6DVA38844    29472   
X16138    1997    FORD    LN9000    4200/S    1FDZW90X1VVA10730    19903   
X16147    1979    MACK    MR    3400/A    MR487P1018    29493    X16157    1980
   MACK    MR    3400 A    MR487P1176    29499    X16158    1980    MACK    MR
   3400 A    MR487P1177    29498    X16164    1980    MACK    MR    3400 A   
MR487P1233    29503    XM6704    1987    INTERNATIONAL    S-1600    P/O   
1HTLAHEM7HH484575    29490    XM6706    1991    GMC    3500    PICK UP   
1GDHR33J2MF702060    29489    XS6206    2000    FORD    E250    VAN   
1FTNE2425YHA34527    29519    XS6207    2001    FORD    E250    VAN   
1FTNE24251HA44867    29516    XS6208    2003    FORD    E350    VAN   
1FTSE34L43HA34464    31290    XS6209    2003    FORD    E350    VAN   
1FTSE34L83HB60150    31291

Hoffman

   XS6750    2003    FORD    E-350    VAN    1FTSE34L23HB46017    27981

Trumbull

   XS6758    2003    FORD    E-350    VAN    1FTSE34L53HB81974    27982   
XS6764    2002    FORD    E350    VAN    1FTSE34LX2HA70979    28362

Hoffman

   X16601    87    FORD    L8000    tanker    1FDYR80U7HVA11338    28870

Danbury

   X16602    91    FORD    N87    tanker    1FDXR82A5MVA28521    28863    XS6700
   2004    FORD    E-350    VAN    1FTSE34L04HB11672    31258    XS6709    2001
   FORD    E-350    VAN    1FTSE34L71HA77645    28852    XS6710    2003    FORD
   E-350    VAN    1FTSE34L43HB45743    27985

Lewis-Plainview

   X16502    1985    Inter    2554    3400 / A    1HTZLTVN5FHA27103    27893   
X16529    1980    Mack    MR487    3400 / A    MR487P1183    30424    XS6935   
2001    Ford    E350    Van    1FTSE34LX1HA18072    30406

Lewis - Hampton Bays

   XS6960    2002    DODGE    3500    VAN    2B7KB31Z12K140738    30413



--------------------------------------------------------------------------------

Manor Fuel

   X16554    1985    FORD    8000    3000 A    1FDYD80U4FVA40159    31111      
UNKNOWN    YALE    FORKLIFT       N/A    31119    XS6974    1994    FORD    E350
   VAN    1FTJE34Y9RHB88331    31117    XS6978    2000    FORD    E250    VAN   
1FTNE2425YHB33722    31549

Rye - Rochette

   103    1993    VOLVO    FE42    2800/A    4V52AEEB0PR472847    27784

Skelton

      1999    FORD    E250    VAN    1FTRE1422XHB51881    29282       2000   
CHEVROLET    EXPR    VAN    1CGHG35RXY1100989    29283       1996    FORD   
E250    VAN    1FTHE24YXTHA44514    29285    X16262    1985    MACK    MR600   
3400/A    1M2K125C8FM008042    29292    X16264    1989    UBT’L    S    2800 A
   1HTLDRVN9KH604824    29294    X16267    1979    MACK    MR    3400 A   
MR487P1021    29295    X16273    1980    MACK    MR    3400 A    MR487P1186   
29288    XS6050    1991    FORD    E350    VAN    1FTJE34M1MHA53754    29284   
XS6052    2000    FORD    E250    VAN    1FTNE2424YHB59504    29286    XS6053   
2000    FORD    E250    VAN    1FTNE2426YHB59505    29287

Boston

   X1109    1989    SCANIA    113H    5500 A    YS2PH4226K1143672    19119   
X1186    1982    WHITE    EXP    3400 A    1WXDAHHD6CN052353    11493    X1187
   1988    SCANIA    112H    4600 2 A    YS2PH4220J1129149    11499    X1258   
1987    scania    112H    5500 A    YS2PH4229H1122078    19117    XS132    2005
   FORD    E250    VAN    1FTNE24WX5HB22665    196156    XS321    2001    FORD
   E250    VAN    1FTNE24291HB14810    153696    XS327    2003    FORD    E250
   VAN    1FTNE24213HB16912    168674    XS384    2000    FORD    E250    VAN   
1FTNE2425YHB23790    145414

Norwalk

   X1403    1986    INTER’L    S1954    2600 A    1HTLDTVN5GHA15182    9893   
X1406    1985    INTER’L    S1954    2800 A    1HTLH0000FHA35546    10028   
X1417    1987    FORD    LN8000    2800 A    1FDXR82AXHVA61262    9981    X1445
   1983    FORD    L8000    3600/A    1FDXR80U2DVA36038    9988    X1446    1994
   FORD    CF8000    3200A    1DYH81E3RA18170    28187    X1464    1980    WHITE
   EXP2    3500 A    3ARFGST040021    9727    X1480    1979    WHITE    EXP2   
3000 A    3ARDPST021538    9811    X1481    1989    WHITE    EXPD2    2800 A   
4V2DAEAD3KN615917    9812

Ryan - G & S

   X1058    1988    FORD    LN8000    2800 A    1FDXR80U7JVA01636    19159   
X1512    1986    FORD    L8000    2700/A    1FDXR0U3GVA28308    19151    XM116
   1997    FORD    F350    UTILITY    3FEHF36H3VMA49656    19163

Ray

   X1802    1991    INT’L    4900    2800 A    1HTSDNUM1MH373901    31037



--------------------------------------------------------------------------------

Kasden - EH

   FUSCO    1988    FORD    LN8000    2800 A    1FDXR82A15VA18290    31745   
FUSCO    1997    FORD       VAN    1FTHE24LXVA53235    31747    X1065    1988   
INTER    2600    4500A    1HTZVGCT5JH551036    28054    X1067    1991    FORD   
LN8000    2800 A    1FDXS82A0MVA09766    28056    X1077    1981    MACK    R6067
   3600    1M2N121CXBA001320    28178    XS007    2001    FORD    E250    VAN   
1FTNE24L01HA91460    28070    XS012    2006    FORD    E250    VAN   
1FTNE24LX6DA26758    28074    XS020    2003    FORD    E250    VAN   
1FTNE24L93HB81449    28078    XS024    2006    FORD    E250    VAN   
1FTNE24L76NA99286    28079    XS025    2006    FORD    E250    VAN   
1FTNE24L76HA90622    28080    XS026    2006    FORD    E250    VAN   
1FTNE24L66HB16613    28081    XS027    2005    FORD    E250    VAN   
1FTNE24LX5HA42742    28082

Buckley

   X1337    1991    FORD    LS8000    3300A    1FDYS82A7MVA08358    19892   
XS252    2004    CHEV    G31    CL utility    1GBJG31U641132817    18962   
XS254    2002    CHEV    G31    CL utility    1GBHG31R6Z1161743    18964   
XS266    1999    CHEV    G24    Oputility    1GBGC24R1XF037595    18977

Rhode Island

   X1661    1988    INTL    1954    3500 A    1HTLDRVTXJH571741    11665   
X1662    1987    INTL    1954    3500 A    1HTLDTVR6HHA15079    11664    X1663
   1984    INTL    S1900    2800 A    1HTLDTVN1EHA68667    11759    X1792   
1995    HOMEMADE    275    TRAILER    KEENAN’S    11766    XS883    2002    FORD
   E250    VAN    1FTSE34LX2HB38214    12117    XT 2    NA    HOMEMADE    275   
NA    HMPETRO    N/A

Woods

   XS221    2005    FRGHT    SPRINTER    VAN    WD2PD644355734868    17189   
XS223    2002    FRGHT    SPRINTER    VAN    WD2YD641525373407    17183    XS225
   2002    FRGHT    SPRINTER    VAN    WD2YD641425378341    17184    XS243   
2004    FRGHT    SPRINTER    VAN    WD2PD643145605324    17188

Burke

   X1747    1984    Inter    S1980    3000A    1HTLDTVN4EHA27966    17,050

Carpenter & Smith

   X1004    1995    INT’L    4900    2700 A    1HTSDAAN75H651257    17234   
XM379    1989    FORD    F-450    FLAT/TANK    2FDLF47M7KCB22440    17241   
RAMSEY    1985    FORD    LN8000    3500 A    1FDYR80UXFVA55959    31264   
RAMSEY    1986    FORD    C8000    3000 A    1FDXD80U1GVA51892    31265   
RAMSEY    1999    CHEV    3500    VAN    1GCHG35F4X1035822    31265    XS202   
2002    FORD    E150    VAN    1FTRE14L92HA84617    17250



--------------------------------------------------------------------------------

Region

   X721    1983    GMC    2500    Pickup    2GTGC24J5D1504686    13626      
1985          TRAILER    189F12626E2091123             GARDNER-DENVER      
AIR COMPRESSOR    AGACNA9          1987    FORD    F350    Rack   
1FDKF3718HNB09372       X1507    1987    FORD    LN8000    3400/A   
1FDYR82A1HVA59628    14121    X1513    1989    INT’L    1954    PROPANE   
1HTLDDBN4KH617250       X1584    1995    MACK    CH613    TRACTOR   
1M1AA13Y5SW050398    15829    X1587    2001    STERLING    L9500    TRACTOR   
2FWJAZAS8IAH80862    14130    XM203    1997    FORD    E350    PICK UP   
1FTHF36FXVEA59999    15799    XM217    2003    FORD    E350    Van   
1FTSE34L13HB29516    18301    XS339    2001    FORD    E350    Van   
1FTSE34L1HA22284    16788    XS342    2003    FORD    E350    Van   
1FTSE34L83HB29514    18303

Effron

      1979    WHITE    EXP.2    3400/A    3ARDGST024309    13913    X1658   
1997    FORD    LN9000    3000 A    1FDYR90L3VVA17422    15836    X1669    1991
   MACK    DM685    4900 A    1M3B166K6MM001225    13914    X1670    1990   
INTER    4300    2800 A    1HTSDTVN9LH247822    17399    XM308    1995    FORD
      UTILITY    1FDHF38F4SNA07725    18224    XM309    1999    FORD    E350   
VAN    1FTSE34FXXHB98317    16985    XM312    2001    FORD    E350    VAN   
1FTSE34L31HA23713    16789

Leffler

   X1208    1998    CHEVROLET    C7500    2000 A 3    1GBM7H1C7WJ108904    31571
   X1942    1992    KW    T800    4200 A    1XKDDR9X4NJ579705    16310    X1945
   1994    FRTLINE    FL106    4200 A    1FVX8HCB8RL456931    16318    XM032   
1994    FORD    150    PICK UP    2FTHF26H8RCA69664    16216    XM033    1997   
FORD    E250    Cube    1FTEE1468VHA44008    16189    XM050    2003    FORD   
E250    VAN    1FTNS24L53HA22906    16241    XM172    1964    CLARK    N/A   
FORKLIFT    CFY40B150591    16210    XM174    1964    YALE    N/A    FORKLIFT   
P212991    16209    XM180    1999    FORD    E250    VAN    1FTNE2421XHA64686   
16242    XM186    2001    DODGE    1500    PICK UP    1B7HF16Z41S753128    16459
   XS800    1999    FORD    E150    VAN    1FTRE1426XHB55903    16252    XS828
   1997    FORD    E250    VAN    1FTHE24L2VHA72590    31194    XS837    2002   
FORD    E350    VAN    1FTSE34L22HA13997    16435    XS839    2002    FORD   
E350    VAN    1FTSE34L62HA13999    16437    XS866    1994    CHEVY    2500   
VAN    1GCEG25K6RF127501    19973    XS871    2000    FORD    F350    UTILITY   
1FDSF34LXYEB80790    16348    XS874    1995    DODGE    2500    OP UTILITY   
1B6KC26C3SS122361    16408    XS882    2001    FORD    E250    VAN   
1FTNE24L71HB47927    16231    XS886    2002    FORD    E250    VAN   
1FTNE24L92HA36393    16233    XXXX    1983    CHEVROLET    C60    1500 S   
1GBGD1A1DV127610    18913    XXXX    1977    FORD    C8000    3400 A   
D80DVZ08319    31192



--------------------------------------------------------------------------------

Tullytown

   X-910    1988    BVR    Trailer    N/A    42EDP2036J1000171    19238    X-967
   1970    Case    580    N/A    42029854195644    19242    X1403    1990   
FORD    C8000    3400 A    1FDYD80U4LVA12258    19263    X1404    1994   
PETERBILT    320    4600 A    1XPZL79X5RD707736    19264    X1408    1990   
FORD    C8000    3200 A    1FDYD80U0LVA12032    19266    X1426    1989    FORD
   C8000    3000 A    9BFXH81A2KDM00494    19273    X1467    1979    FORD   
C8000    CHASSIS    D80DVDF1907    16289    XM553    1999    Ford    E350    VAN
   1FTSE34F5XHB83448    19785    XM554    1999    FORD    E350    VAN   
1FTSE34F3XHB83447    19784    XM577    1994    FORD    E350    BOX   
1FDKE37M8RHC17947    19234    XM583    1986    Eager Beaver    UT Trailer   
UT Trailer    SW54623PA    19239    XM586    1994    CHEVROLET    2500    PICK
UP    1GCGK24F4RE173586    19249    XS900    1999    FORD    E350    VAN   
1FTSE34F7XHB83449    19786    XS901    1999    FORD    E350    VAN   
1FTSE34FXXHB83445    19782    XS902    1999    FORD    E350    VAN   
1FTSE34F1XHB83446    19783    XS903    2002    FORD    E350    VAN   
1FTSE34L32HA00661    19761    XS905    2001    FORD    E350    VAN   
1FTSE34L61HA48279    19747    XS910    2001    Ford    E350    Van   
1FTSE34L41HA48278    19246    XS912    2001    FORD    E350    VAN   
1FTSE34L01HA48276    19744    XS914    2002    FORD    E350    VAN   
1FTSE34L52HA00659    19770    XS917    2002    FORD    E350    VAN   
1FTSE34L72HA00663    19768    XS939    1997    FORD    E350    VAN   
1FTJE34F8VHB83145    16275

Upper Darby

   X1334    1991    FORD    LN8000    3175 A    1FDYR82A7MVA36785    19256   
X1336    1991    FORD    LN8000    3100 A    1FDYR82A9MVA36786    19257    XM502
   1997    FORD    TAURUS    WAGON    1FALP57U7VA297287    15886    XM513   
2001    FORD    E350    VAN    1FTSE34L92HA00664    19764    XM518    1995   
FORD    F250    PICK UP    1FTHF26F0SNA29335    19230    XM532    1996    FORD
   E350    VAN    1FTJE34F8THB60347    15882    XS800    1999    FORD    E350   
VAN    1FTSE34F3XHB83450    19787    XS809    2002    FORD    E350    VAN   
1FTSE34L02HA00665    19765    XS816    2003    FORD    E350    VAN   
1FTSE34L53HB24500    19821    XS851    2001    FORD    E350    VAN   
1FTSE34L41HA23736    19742    XS853    2001    FORD    E350    VAN   
1FTSE34L21HA23735    19741    XS855    2001    FORD    E350    VAN   
1FTSE34LO1HA23734    19740    XS895    1997    FORD    E350    VAN   
1FTJE34F1VHC13702    16277    XS896    1997    FORD    E350    VAN   
1FTJE34F3VHC13703    16278



--------------------------------------------------------------------------------

Wallace

   X1631    2001    INTL    4900    2800 A   1HTSDAAN81H401914    16914    XS254
   1999    FORD    E350    VAN   1FTSE34L3XHB40829    16966    XM350    1999   
FORD    F550    RACK   1FDAF5FIXED99567    13689

Wantagh

   X1806    1987    MACK    MR    3400 A   1M2K125C1HM010332    14047    X1852
   1983    MACK    MR    3400 A   1M2K125CXDM006659    14015    X1869    1982   
MACK    R607T    4800 A   1M2N128C8CA032010    14018    XC96    2003    FORD   
ESCAPE    SUV   1FMYU921X3KD74945    18306    XM602    1978    MACK    R607T   
3400 A   R607T5712    14016    XM605    2003    FORD    E350    VAN  
1FTSE34L43HB29509    18304    XM612    1997    FORD    E350    VAN  
1FTJE34L1VHA45839    15825    XM613    1995    FORD    E350    VAN  
1FTJE34Y2SHC14953    15896    XM619    1995    FORD    CUTAWAY    CUBE VAN  
1FDKE37H6SHB74808    15827    XS015    2001    FORD    E350    VAN  
1FTSE34L61HA22281    16785    XS018    2001    Ford    E350    Van  
1FTSE34L81HA18149    16925    XS045    2003    Ford    E350    Van  
1FTSE34L03HB29510    18298

Arlington - Washington

   X1251    1986    FORD    L8000    3200 A   R2291VA RECONSTRUCT    11845   
X1252    1988    FORD    L8000    3200 A   1FDYR80U9JVA38594    11843    X1254
   1981    INTERNAT’L    S1854    2800 A   1HTAA1858BHA28940    6531    X1808   
1986    FORD    LN80000    2800/1/A   1FDXR80U4GVA09752    6572    X1885    1978
   WHITE    EXP2    3600/A   3ARFGST009501    6489    X1898    1981    WHITE   
EXP2    4400 A   XDCGAC6BN048149    6494

Baltimore

   X1700    1982    GMC    TOPKI    3000/A   1GDP7D1Y1CV572848    17714    X1706
   1989    GMC    TOPKI    2800/A   1GDM7D1Y1KV516801    17971    X1712    1980
   FORD    C80000    3000/A   D80UVGJ6745    18273    X1714    1988    GMC   
BRIGI    3400/A   1GDM8C1Y6JV601252    18732    X1715    1977    WHITE    ROAD
EX    2800 A   3ARDSFD010686    18270    X1721    1978    WHITE    EXPII    3500
A   3ARFMSB020876    19107    X1723    1979    INTER    S1950    3000/A*1  
AA195JHA16053    4760    X1747    1989    FORD    LN8000    2800/A*1  
1FDXR82A5KVA350000    4889    X1752    1994    MACK    MS3009    2800 A  
VG6M118B7RB300948    12183    X1785    1989    PETBILT    227    2800 A  
9DWWT7J26LC012839    12614    X1791    1981    INTER    1800    3000/2/A  
1HTAA1859BHA29496    13559    XM175    1981    WHITE    EXPED2    4400A  
1WXDCHAC9BN048145    4806

Kenvil

   X1352    1988    FORD    L-8000    3300/A   1FDYS80U4JVA53847    12956    XC8
   1997    DODGE    DAKOTA    P/U   1B7FL26X8VS246484    13095



--------------------------------------------------------------------------------

Lakewood

   X1463    1980    FORD    C-8000    3100/A    D8OUVJG5658    18078    X1464   
1989    FORD    C-8000    3100/A    1FDYD80U0KVA01966    18077    X1466    1980
   FORD    C-8000    3400/A    D8OUVJA9283    18052    XM95    1951    HYSTER   
H20E    FORKLIFT    BID4740K    N/A    XS160    2004    CHEV    G25    VAN   
1GCGG25U141117166    18161

South Plainfield

   X1104    1985    FORD    LN8000    3500/A    1FDXR8OUXFVA70800    18054   
XM1100    1988    GMC    7000    2700S    1GDM7D1BOJV526956    12894

Allentown - Reading

   X1639    1987    INTHR    S1954    3000/A    1HTLDTVR6HHA26731    11327   
XM145    1988    GMC    E350    TANK    1GDM8C1YXJV602615    11350    X1653   
1976    FORD    C-8000    3300/A    D80DVA87383    11095    X1675    1986   
INTHR    S1954    2800/A    1HTLDTVR4GHA60570    11066    X1683    1988    INTHR
   S1954    2800/A    1HTLDTVN6JH542314    11055    XM160    1989    INTHR   
S1954    TANK    1HTLDTVNOKH633967    11062

Philadelphia

   X1552    1989    FORD    C8000    3400 A    1FDY80U6KVA07338    11098   
X1567    1990    FORD    C8000    3400 / A    1FDYD80U1LVA31172    11227   
X1570    1990    FORD    CF8000    2800 / A    9BFXH81A3LDM01042    11225   
XS713    1996    DODGE    B300    VAN    2B7KB31Y7TK106084    11292

Princeton

   n/a    1994    FORD    F-250 XLT    Pick Up 4x4    1FTHX26M4RKC01048    19993
   n/a    1996    FORD    E-150    van    1FTEE14Y4TBH41964    19994    X1402   
1984    GMC    TOPKICK    2800A    1GDM7D1Y3EV501107    17612    X1403    1987
   INTHR    S1954    2500/2/S    1HTLDUXNOHHA20584    19102    X1404    1992   
FORD    LN 8000    2800/A    1FDXR82A7NVA09339    19992    X1441    1983    FORD
   C-8000    3500/2/A    1FDYD80U2DVA47642    17411    XM85    1991    FORD   
E-250    VAN    1FTFE24Y0MHA58365    17448    XS101    1993    CHEVY    G-30   
VAN    2GCHG35K1P4146933    17830    XS102    1994    FORD    E-250    VAN   
1FTHS24H7RHA98967    17829



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.11 of Security Agreement)

FIXTURES

 

Owned:                         

Record Owners

  

Property Name

  

Address

  

City

  

State

  

Zip

Code

Ortep of Pennsylvania, Inc.    Roy E. Miller    301 N. Forge Road    Palmyra   
PA    17078 Petro Holdings, Inc.    Whaleco/Colonial    12 Colonial Road   
Canton    CT    06019 Petro Holdings, Inc.    DeBlois E. Greenwich    2579 South
Country Trail    E. Greenwich    RI    02818 Meenan Oil Co, LP    Burke    26
Bayview Rd. nr. Roa Hook Road    Peekskill    NY    10566 Meenan Oil Co, Inc.   
Meenan Oil Clinton    108 W. Main Street    Clinton    NJ    08809 Meenan Oil
Co, LP    Meenan Oil Chester    65 Maple Avenue    Chester    NJ    07930 Meenan
Oil Co, LP    Meenan Oil Franklin    460 Route 23    Franklin    NJ    07416
Meenan Oil Co, LP    BudOil Co.    55 US Highway 46    Hackettstown    NJ   
07840 Meenan Oil Co, LP    Wallace    10 Sands Station Road    Middletown    NY
   10940 Meenan Oil Co, LP    Kirk’s Fuel    1859 Route 212    Quakertown    PA
   18951 Petro Holdings, Inc.    Prov Energy Oil    25 Stafford Street   
Warwick    RI    02886 Meenan Oil Co, LP    Hamburg    State Route 23 at Oak
Street    Hamburg    NJ    07419 Petro Inc.    Billings    Routes 55 & 82   
Billings    NY    12510 Petro Holdings, Inc.    River - Woonsocket    1182 River
St.    Woonsocket    RI    02895 Marex Corp.    Marex Corp.    8900 Citation Rd.
   Baltimore    MD    21221 Meenan Oil Co, LP    Region Oil    15 Richboyton
Road    Dover    NJ    07801 Minnwhale LLC    Whaleco    800 State Road   
Princeton    NJ    08540 Petro Inc.    Eastern Depot    30 Old Dock Road   
Yaphank    NY    11980 Meenan Oil Co, LP    Meenan Long Island    3020 Burns
Avenue    Wantagh    NY    11793 Ortep of Pennsylvania, Inc.    DJ Witman   
4025 Pottsville Pike    Reading    PA    19605 Meenan Oil Co, Inc.    Meenan Oil
   113 Main Street    Tullytown    PA    1907 Meenan Oil Co, Inc.    Young
Supply    8301 Lansdowne Avenue    Upper Darby    PA    19082 Richland Partners,
LLC    Richland    62 N. Main Street    Stewartstown    PA    17363 Richland
Partners, LLC    Richland    1234 Cloverleaf Road    Mt Joy    PA    17552
Richland Partners, LLC    Richland    669 E Ross Street    Lancaster    PA   
17602 Richland Partners, LLC    Richland    572 E. Main Street    New Holland   
PA    17557 Richland Partners, LLC    Richland    25 Hanover Street    York   
PA    17404 Petro Holdings, Inc.    Prov Energy Oil    141 Knight Street   
Warwick    RI    02886 Petro Holdings, Inc.    Prov Energy Oil    12 Stafford
Street    Warwick    RI    02886 Petro Holdings, Inc.    Prov Energy Oil    550
Fish Road    Tiverton    RI    02878 Petro Holdings, Inc.    Prov Energy Oil   
1191 River Street    Woonsocket    RI    02895 Hoffman Fuel Company of
Bridgeport    Bridgeport    156 E. Washington Street    Bridgeport    CT   
06611 Hoffman Fuel Company of Danbury    Danbury    170 White Street    Danbury
   CT    06810 Hoffman Fuel Company of Danbury    New Milford    519 Danbury Rd
   New Milford    CT    A.P. Woodson    Southern Propane    1169 John C. Calhoun
Drive    Orangeburg    SC    A.P. Woodson    Southern Propane    854 Cannon
Bridge Road    Orangeburg    SC   



--------------------------------------------------------------------------------

Leased:                    

Location

  

Street

  

City / St / Zip

  

Landlord

  

Legal Entity

Connecticut    52, 55 & 71 Day Street / 18 Concord St/ 22-24 Woodward Ave   
Norwalk CT 06854    Robert Schwartz    Petro Inc. New Haven    212 Elm St.   
North Haven CT 06473    O’Leary-Vicunas No. Two, LLC    Petro Holdings, inc.
Corporate    2187 Atlantic Street    Stamford CT 06902    Antares 2187 Atlantic
Spe LLC    Petro Inc. Boston    295 Eastern Avenue    Chelsea MA 02150   
Northeast Petroleum Div of Cargill, Inc.    Petroleum Heat & Power, Inc. Boston
   51 Industrial Drive    Readville MA 02081    Antonio Musto & Joseph Musto   
Petro Holdings, Inc. Kenvil    94 Dell Avenue    Kenvil NJ 07847    Sylway
Properties    Minnwhale LLC Lakewood    99 River Avenue    Lakewood NJ 08701   
Kaitlyn Industries, Inc    Minnwhale LLC Linden    11 Lincoln St.    Linden NJ
07036    Linden Associates VI    Minnwhale LLC Pennsauken    1701 Sherman Ave.
   Pennsauken NJ 08110    Mid America    Minnwhale LLC South Plainfield    40
Cragwood Road    South Plainfield NJ 07080    Cragwood LLC    Minnwhale LLC
Hudson River Petroleum-Burke    569 N. Main St    Brewster NY 10509    Richard
E. Bouton    Meenan Oil Co. LP Durkin    560 N. Main St.    Brewster NY 10509   
Durkin water supply.    Meenan Oil Co. LP Brooklyn    1820 Cropsey Avenue   
Brooklyn NY 11214    Sergio & Vincent Allegretti    Petro Inc. Burke Realty
Hawthorne    475 Commerce St.    Hawthorne NY 10532    George E. Burke    Meenan
Oil Co. LP Hicksville    477 W. John St. and 5 Alpha Plaza    Hicksville NY
11801    Alpha John Associates    Petro Inc. Hicksville    51 Alpha Plaza   
Hicksville NY 11801    Stelow Inc    Petro Inc. Highland    388 Upper North Road
   Highland NY 12528    Tricia Holdings, Inc., LLC    Petro, Inc. Petro - East
   125 West Meadow Road    King’s Park NY 11754    AHJ Associates    Petro Inc.
Maspeth    55-60 58th Street    Maspeth NY 11378    Capitol Distributors Corp   
Petro Inc. Hardy    13520 Main St.    Mattituck NY 11952    Joseph Hardy   
Petro Inc. Melville    520 Broadhollow Road    Melville NY 11747    Reckson
Austrailia Portfolio Clearing    Petro Inc. Carpenter & Smith    100/98 Spring
St.    Monroe NY 10950    Herbert Schneider    Meenan Oil Co. LP Plainview    3
- 5 Fairchild Court    Plainview NY 11803    Commander Enterprises    Petro Inc.
Plainview    1 Fairchild Court    Plainview NY 11803    Long Island Industrial
MGT LLC    Petro Inc. Melville - Dispatch / IT    171 Ames Court    Plainview NY
11803    ESCO Management C/O JFI    Petro Inc. Effron-Norfe Realty (oil
terminal)    100/99 Prospect Street    Poughkeepsie NY 12601    Dawn Effron   
Meenan Oil Co. LP Effron-Norfe Realty (office and garage)    143 and 154 Garden
St.    Poughkeepsie NY 12601    Dawn Effron    Meenan Oil Co. LP



--------------------------------------------------------------------------------

Ryan    47 Patrick Lane    Poughkeepsie NY 12603    Patrick Page Commercial
Properties, LLC    Meenan Oil Co. LP Ryan    35 Patrick Lane    Poughkeepsie NY
12603    John Page Development, LLC    Meenan Oil Co. LP Ryan    Parking Lane
Parking Lot    Poughkeepsie NY 12603    Patrick Page Commercial Properties, LLC
   Meenan Oil Co. LP Hardy    76 Mariner Drive (Northwestern)    Southampton NY
11968    P & J Associates    Petro Inc. Hardy    1654 County Road 39   
Southampton NY 11968    Joseph Hardy    Petro Inc. Hardy    7 & 11 Greenfield
Ave    Southampton NY 11968    Joseph Hardy    Petro Inc. Hardy    76 Mariner
Drive (Southwestern)    Southampton NY 11968    P & J Associates    Petro Inc.
Southampton Termial    224 N. Main St.    Southampton NY 11968    224 North Main
Street LLC    Petro Inc. Burke -Verplank    126 Broadway    Verplank NY 10596   
Regina Keefe Trustee    Meenan Oil Co. LP Bronx    1416 Williamsbridge    Bronx
NY 10461    Ardee Plaza, LLC    Petro Inc. Leffler-Douglassville    21
Unionville Rd.    Douglassville PA 19518    NJB Partners LLC    Richland
Partners, LLC Leffler-Douglassville    Additional space @ 21 Unionville Road   
Douglassville PA 19518    NJB Partners LLC    Richland Partners, LLC
Leffler-Lucknow    3300 Industrial Rd.    Harrisburg PA 17110    Eldorado
Properties    Richland Partners, LLC Mt Joy-(office, garage)    13-15 Mount Joy
St.    Mount Joy PA 17552    DH & PM Properties    Richland Partners, LLC
Leffler-Richland    225 East Main St.    Richland Borough PA 17087    Premier
R&G Properties    Richland Partners, LLC Pennysylvania    644 - 650 Knowles Ave
   Southampton PA 18966    Douglas E. Woosnam    Ortep of Pennsylvania Allentown
   6330 Farm Bureau Road    Upper Macungie PA 18106    Paul Weis    Ortep of
Pennsylvania Woods    22 Almeida Ave    East Providence RI 02914    Benker
Family LLC    Petro Holdongs, Inc. Providence    50 Houghton Street   
Providence RI 02904    50 Houghton Associates, LP    Petroleum Heat & Power,
Inc. Buckley    1630-1632 Kingstown Rd    South Kingston RI 02879    Highlander
Realty LLC    Petro Holdings, Inc. Arlington    6873 Lee Highway Arlington   
Arlington VA 22213    R. Shreve LLC    A.P. Woodson Company Wallace    50
Industrial Place    Middletown NY 10940    Alta East inc.    Meenan Oil Co. LP
Region    276 Main St.    Hackettstown NJ 07840    CK & S Buliding Dorothy
kappers    Meenan Oil Co. LP Region    282 Main St.    Hackettstown NJ 07840   
DE KAPPERS Dorothy kappers    Meenan Oil Co. LP Rye Fuel    225 Greenleaf Avenue
   Portsmouth NH 03801    PPG Properties    Rye Fuel Company Lewis Oil Company
   50 Roselle St.    Mineola NY 11501    Windsor Fuel Company Inc. Pension Trust
   Lewis Oil company, Inc. C. Hoffberger Company    1400 Ceddox Street   
Baltimore MD 21226    E. Stewart Mitchell    C. Hoffberger Company C. Hoffberger
Company    33 Hudson Street    Annapolis MD 21401    Petroleum Marketing Group,
Inc.    C. Hoffberger Company Lewis Oil Company    175 Sunnyside Holding Corp.
   Plainview NY 11803    175 Sunnyside Blvd., Inc.    Lewis Oil company, Inc.



--------------------------------------------------------------------------------

Lewis Oil Company    274-D Montauk Hwy    Hampton Bays NY 11946    RCF
Properties Corp.    Lewis Oil company, Inc. Hoffman Fuel Company    56 Quarry
Rodad    Trumbull CT 06611    Robert D. Scinto    Hoffman Fuel Company of
Danbury Tanner (Leffler)    1120 Mount Rock Rd    Shippensburg PA 17257    Rohr
Family Limited Partnership    Richland Partners, LLC Kasden - East hartford   
340 Tolland Street    East Hartford, CT 06108    Sybil Deitch    Petro, Inc.
Great Falls Propane    1509 Pageland Highway    Lancaster, SC 29115    Michel’s
Motorsports, LLC    Great Falls Propane, LLC Carroll Home Services    2700 Loch
Raven Road    Baltimore, MD    Carroll Independent (Sublandlord)    A.P. Woodson
Company Carroll Home Services    509 Old Westminister Pike    Westminister, MD
   Carroll Independent (Sublandlord)    A.P. Woodson Company Carroll Home
Services    226 Cockeysville Rd    Hunt Valley, MD    Carroll Independent
(Sublandlord)    A.P. Woodson Company Carroll Home Services    101- 103 Laurel
Ave    Laurel, MD    Carroll Independent (Sublandlord)    A.P. Woodson Company
Young Supply    236 Brandywine Ave    Downingtown, PA    Brandywine Avenue
Commercial, LLC    Meenan Oil Co. LP Home - NM    125 Commerce St.   
Brookfield, CT 06804    Tecor Properties, LLC    Petro, Inc. Carroll Home
Services    6401 Chemical Road    Curtis Bay, MD 21226    Carroll Independent
(Sublandlord)    A.P. Woodson Company Lenaire Wolfe    1174 Amelia Street   
Orangeburg, SC 29115    Lenaire F. Wolfe, II    A.P. Woodson Company J.J.
Skelton    40 West Manoa Road    Haverton, PA    BOT, Inc    JJ Skelton Oil
Company Manor Fuel    152 Railroad Avenue    Huntington Station, NY 11746   
Nicoletto Family Investment Trust    Lewis Oil Company, Inc. Rochette Oil    658
Daniel Webster Highway    Merrimack, NH    Willey Real Estate, LLC    Rye Fuel
Company Rocklyn Fuel    200 Atlantic Ave    Oceanside, NY 11572    Rocklyn Fuel
Oil Corp.    Lewis Oil Company, Inc. John Ray and Sons    2995 7th Avenue   
Troy, NY    Ray Garage, LLC    Columbia Petroleum Transportation, LLC John Ray
and Sons    2900 6th Avenue    Troy, NY    John Ray Properties, LLC    Columbia
Petroleum Transportation, LLC John Ray and Sons    2800 7th Avenue    Troy, NY
   2800 Seventh Ave, LLC    Columbia Petroleum Transportation, LLC John Ray and
Sons    4 Blue Lupine Lane    Wilton, NY    4 Blue Luoine Lane, LLC    Columbia
Petroleum Transportation, LLC John Ray and Sons    2794-A Seventh Avenue   
Troy, NY    Ray Garage, LLC    Columbia Petroleum Transportation, LLC



--------------------------------------------------------------------------------

Exhibit G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY STOCKS

 

Issuer

  

issued in the name of

  

CERTIFICATE

NO.

  

Ownership Interest

A.P. Woodson Company    Petro, Inc.    1    100 shares of Common Stock, no par
value; 100% ownership interest CFS LLC    Richland Partners, LLC    N/A    100%
Membership Interest Champion Oil Company    Champion Energy Corporation    3   
100 shares of Common Stock, $0.01 par value; 100% ownership interest Champion
Energy Corporation    Petro Holdings, Inc.    29    1,000 shares of Common
Stock, without par value; 100% ownership interest1 C. Hoffberger Company   
Champion Energy Corporation    1    100 shares of Common Stock, $0.01 par value;
100% ownership interest Columbia Petroleum Transportation, LLC    Richland
Partners, LLC    100    100% Membership Interest Hoffman Fuel Company of
Bridgeport    Champion Energy Corporation    1    100 shares of Common Stock,
$0.01 par value; 100% ownership interest Hoffman Fuel Company of Danbury   
Champion Energy Corporation    1    100 shares of Common Stock, $0.01 par value;
100% ownership interest Hoffman Fuel Company of Stamford    Champion Energy
Corporation    1    100 shares of Common Stock, $0.01 par value; 100% ownership
interest JJ Skelton Oil Company    Champion Energy Corporation    1    100
shares of Common Stock, $0.01 par value; 100% ownership interest Lewis Oil
Company, Inc.    Champion Energy Corporation    2    100 shares of Common Stock,
$0.01 par value; 100% ownership interest Marex Corporation    Petro, Inc.    100
   100 shares of Common Stock, no par value; 100% ownership interest Minnwhale
LLC    Petro, Inc.    N/A    100% Membership Interest Meenan Holdings of New
York, Inc.    Meenan Oil Co., Inc.    1    100 shares of Common Stock, no par
value; 100% ownership interest Meenan Oil Co., Inc.    Petro Holdings, Inc.   
100    1,269 shares of Common Stock, par value $ 0.01 per share; 100% ownership
interest Meenan Oil Co., L.P.    1) Meenan Oil Co., Inc.    100    1) 75.069236%
Limited Partnership Interest    2) Meenan Holdings of New York, Inc.    101   
2) 24.930764% Limited Partnership Interest Ortep of Pennsylvania, Inc.   
Petroleum Heat and Power Co., Inc.    1    200 shares of Common Stock, no par
value; 100% ownership interest Petro Plumbing Corporation    Petroleum Heat and
Power Co., Inc.    1    90 shares of Common Stock, $0.01 par value; 90%
ownership interest

 

1  Face amount on share certificate is 100 shares $0.01 par value. Current
amount is based on a 1:10 stock split pursuant to a 1:10 increase in authorized
shares and a change in par value. No replacement share certificate has been
issued.



--------------------------------------------------------------------------------

Petro, Inc.    Petroleum Heat and Power Co., Inc.    C100    950 shares of
Common Stock, no par value; 100% ownership interest Petroleum Heat and Power
Co., Inc.    Petro Holdings, Inc.    No #    100 shares of Common Stock, no par
value; 100% ownership interest2 Petro Holdings, Inc.    Star Acquisitions, Inc.
   1    100 shares of Common Stock, par value $0.01 per share; 100% ownership
interest RegionOil Plumbing, Heating and Cooling Co., Inc.    Meenan Oil Co.,
L.P.    4    90 shares of Common Stock, no par value; 90% ownership interest
Richland Partners, LLC    Ortep of Pennsylvania, Inc.    100    100% Membership
Interest Rye Fuel Company    Champion Energy Corporation    1    100 shares of
Common Stock, $0.01 par value; 100% ownership interest Star Gas Finance Company
   Star Gas Partners, L.P.    1    100 shares of Common Stock, $0.01 par value;
100% ownership interest Star Acquisitions, Inc.    Star Gas Partners, L.P.    2
   99.99 shares of Common Stock, $0.01 par value; 99.99% ownership interest Star
Acquisitions, Inc.    Star Gas Partners, L.P.    3    0.01 shares of Common
Stock, $0.01 par value; 0.01% ownership interest Star Gas Partners, L.P.   
Kestrel Heat, LLC       Certificate Representing 324,100 General Partnership
Units Representing General Partnership Interests

TG&E Service Company,

Inc.

   Star Gas Partners, L.P.    2    100% Membership Interest

BONDS

 

Name of Grantor

   Issuer    Number    Face Amount    Coupon
Rate    Maturity

N/A

              

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face
Amount    Coupon
Rate    Maturity

N/A

                 

OTHER

 

Name of Grantor

  

Issuer

  

Account Number(s) or Description

NewEdge USA, LLC    Petroleum Heat and Power Co., Inc.    Account Nos. GGG
76031, 034-76031, 034-76032, and 034-76033; Control Agreement [all inactive]
Morgan Stanley DW    Petroleum Heat and Power Co.    64289011 [not active -
~$1200 in acct]

 

2  Face amount on share certificate is 26,452,270 shares, par value $0.01 per
share. Current amount is based on a reverse stock split pursuant to a decrease
in the authorized shares and a change in par value. No replacement share
certificate has been issued.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.    Petroleum Heat and Power Co.    36056919 and
36056885 J. P. Morgan Securities LLC    Petroleum Heat and Power Co.    Futures
Account # M 1018 D 1179 Star Gas Partners, L.P.    Petroleum Heat and Power Co.
   $77,519,991 10.25% Subordinated Note dated November 16,2010 Star Gas
Partners, L.P.    Petroleum Heat and Power Co.    $37,391,917 9.3% Subordinated
Note dated November 16, 2010



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

NAME OF COMPANY

  

JURISDICTION OF FILING

A.P. Woodson Company    District of Columbia Columbia Petroleum Transportation,
LLC    Delaware Marex Corporation    Maryland Minnwhale LLC    New York Meenan
Holding of New York, Inc.    New York Meenan Oil Co., Inc.    Delaware Meenan
Oil Co., L.P.    Delaware Ortep of Pennsylvania, Inc.    Pennsylvania Petro,
Inc.    Delaware Petro Holdings, Inc.    Minnesota Petroleum Heat and Power Co.,
Inc.    Minnesota Richland Partners, LLC    Pennsylvania Star Gas Finance
Company    Delaware Star Gas Partners, L.P.    Delaware Star Acquisitions, Inc.
   Minnesota



--------------------------------------------------------------------------------

EXHIBIT I

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated             ,          is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Second Amended and Restated Pledge and
Security Agreement, dated as of January [    ], 2014, between the undersigned,
as the Grantors, and JPMorgan Chase Bank, N.A., as the Collateral Agent, (the
“Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

 

1.  

 

2.     3.   By:   4.   Name:  

 

5.   Title:  

 

6.     7.  

 

8.     9.   By:   10.   Name:  

 

11.   Title:  

 

12.     13.  

 

14.     15.   By:   16.   Name:  

 

17.       Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares                                                            

BONDS

 

Name of Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                         

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity         
                                                              

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer    Description of Collateral    Percentage Ownership
Interest                                    

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

EXHIBIT J

(See definition of “Commercial Tort Claims”)

COMMERCIAL TORT CLAIMS

None